UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant xFiled by a Party other than the Registrant Check the appropriate box: xPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 CHYRON CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): oNo fee required. xFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Chyron Corporation common stock, par value $.01 per share (“Chyron common stock”) Aggregate number of securities to which transaction applies: Approximately 18,303,771 shares of Chyron common stock (see below) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): The filing fee was determined on the basis of up to 18,303,771 shares of Chyron common stock to be issued in the transaction at an assumed price of $1.39, which is the average of the high and low prices per share of Chyron common stock on March 21, 2013, as reported on The NASDAQ Stock Market. In accordance with Section 14(g) of the Securities Exchange Act of 1934, as amended, the filing fee was determined by multiplying .00013640by the value set forth in the preceding sentence. Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY STATEMENT PRELIMINARY COPIES FILED PURSUANT TO RULE 14a-6(a) SUBJECT TO COMPLETION, DATED MARCH 28, 2013 CHYRON CORPORATION 5 Hub Drive Melville, New York 11747 (631) 845-2000 You are cordially invited to attend the 2013 annual meeting of stockholders (the “Annual Meeting”) of Chyron Corporation, or Chyron, to be held at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., which are located at 666 Third Avenue, 25th Floor, New York, NY 10017, on, 2013 ata.m., Eastern Daylight Time. At the Annual Meeting, stockholders will vote to approve, among other things, the issuance of up to approximately 18,303,771 shares of our common stock in consideration for 100% of the outstanding shares of Hego AB, or Hego, which is a global graphics services company based in Stockholm, Sweden that develops real-time graphics products and tools for the broadcast and sports industries.We and certain of our subsidiaries have entered into a stock purchase agreement with the shareholders of Hego under which an indirect subsidiary of ours will purchase all of the issued and outstanding shares of Hego in exchange for shares of our common stock.Our indirect acquisition of all of the shares of Hego is referred to as the Share Purchase. Following the Share Purchase, Hego will be an indirectly owned subsidiary of ours. Based on our outstanding capital stock at March 15, 2013, we anticipate that we will issue approximately 12,202,514 shares of our common stock upon the initial closing, which will represent 41.1% of our voting shares following the issuance.The actual amount of shares to be issued at the closing of the Share Purchase, or the Closing Shares, will equal 40.0% of the sum of (i) our issued and outstanding common stock as of the date that is ten (10) calendar days prior to the closing of the Share Purchase, or the Closing, (ii) the shares of our common stock that are issuable upon the exercise of all outstanding options and restricted stock units to purchase our common stock that have an exercise price at or below $1.25 as of the date that is ten (10) calendar days prior to the Closing, and (iii) the contemplated shares to be issued at the Closing, which we collectively refer to as the Outstanding Closing Shares. In addition, upon achieving certain revenue milestones, we may issue additional shares, or the Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares.The shares of our common stock being issued to the shareholders of Hego pursuant to the stock purchase agreement are referred to in this proxy statement as the Shares or the Share Purchase Shares. Our shares of common stock are listed on The NASDAQ Global Market under the symbol “CHYR”.Pursuant to applicable NASDAQ Marketplace Rules, the issuance of our common stock in connection with the Share Purchase requires the approval of Chyron’s stockholders because, among other things, the issuance exceeds 20% of the number of shares of Chyron common stock outstanding prior to the issuance.As of March 26, 2013, the closing sale price of our common stock, as quoted on The NASDAQ Global Market, was $1.52.Pursuant to applicable NASDAQ Marketplace Rules, the issuance of the Shares requires approval by a majority of the total votes cast at a meeting of stockholders at which a quorum is present.Our directors and principal stockholders, together with their affiliates and related persons, which collectively hold approximately 40.7% of our outstanding voting shares, have agreed to vote in favor of the Share Purchase. We hope you will be able to attend the Annual Meeting.Whether you plan to attend the Annual Meeting or not, it is important that you cast your vote either in person or by proxy.You may vote over the Internet as well as by telephone or by mail.When you have finished reading the proxy statement, you are urged to vote in accordance with the instructions set forth in this proxy statement.We encourage you to vote by proxy so that your shares will be represented and voted at the meeting, whether or not you can attend. This proxy statement sets forth more information about the Annual Meeting, us, Hego and the Share Purchase that you should consider before voting. We encourage you to carefully read this proxy statement before voting, including the section entitled “Risk Factors” beginning on page 23. Sincerely, /s/ Michael Wellesley-Wesley Michael Wellesley-Wesley President and Chief Executive Officer Neither the Securities and Exchange Commission nor any state securities regulator has approved or disapproved the proposed issuance of shares of Chyron common stock in connection with the transaction or determined whether this proxy statement is truthful or complete. Any representation to the contrary is a criminal offense. This document is dated, 2013, and is first being mailed to our stockholders on or about, 2013. CHYRON CORPORATION 5 Hub Drive Melville, New York 11747 (631) 845-2000 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the stockholders of Chyron Corporation: An annual meeting of our stockholders (“the Annual Meeting”) will be held at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., which are located at 666 Third Avenue, 25th Floor, New York, NY 10017, on, 2013 ata.m., Eastern Daylight Time. At the Annual Meeting, stockholders will consider and act upon the following matters: Proposal 1: The issuance of up to approximately 18,303,771 shares of our common stock in consideration for 100% of the outstanding shares of Hego Aktiebolag (“Hego”), pursuant to the Stock Purchase Agreement, dated March 9, 2013, by and among us, our wholly-owned subsidiary Chyron Holdings, Inc., Chyron AB , a Swedish company and wholly-owned subsidiary of Chyron Holdings, Inc., Hego, the Sellers (as defined therein) and the Sellers' Representative (as defined therein) (the “Share Purchase”). Proposal 2: The adjournment or postponement of the Annual Meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the Annual Meeting to approve Proposal 1. Proposal 3: The approval of an amendment to our Restated Certificate of Incorporation, as amended, to change our corporate name from Chyron Corporation to ChyronHego Corporation. Proposal 4: The approval, on an advisory (non-binding) basis, of the “golden parachute” compensation payments that will or may be paid by Chyron to its named executive officers in connection with the Share Purchase. Proposal 5: The election of seven (7) directors of the Company to hold office until the next Annual Meeting or until their respective successors are duly elected and qualified, or until their earlier death, resignation or removal. Proposal 6: The approval, on an advisory (non-binding) basis, of the compensation of Chyron’s named executive officers, as disclosed in this proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. Proposal 7: The approval, on an advisory (non-binding) basis, of the frequency of holding a vote on the compensation of Chyron’s named executive officers every THREE years. Proposal 8: The approval of a proposed amendment to the Company’s 2008 Long-Term Incentive Plan, or the 2008 LTIP, to increase the maximum number of authorized shares by 3,000,000. Proposal 9: The ratification of the appointment of BDO USA LLP as Chyron’s independent registered public accounting firm for the fiscal year ending December 31, 2013. The Board of Directors has fixed the close of business on, 2013 as the record date for the determination of stockholders entitled to notice of, and to vote at, the Annual Meeting or any adjournments thereof. Representation in person or by proxy of at least a majority of all outstanding shares of common stock on the record date entitled to vote at the Annual Meeting is required to constitute a quorum. Accordingly, it is important that your stock be represented at the Annual Meeting. The list of stockholders entitled to vote at the Annual Meeting will be available for examination by any stockholder at the Company’s offices at 5 Hub Drive, Melville, New York, 11747, for the 10 calendar days immediately preceding , 2013. Pursuant to applicable NASDAQ Marketplace Rules, the issuance of shares of our common stock pursuant to the Stock Purchase Agreement requires approval by a majority of the total votes cast at a meeting of stockholders at which a quorum is present. Pursuant to The New York Business Corporation Law and our bylaws, the proposals to approve (i) a possible adjournment or postponement of the Annual Meeting; (ii) on an advisory basis, the potential golden parachute payments to Chyron’s executive officers; (iii) on an advisory basis, the compensation of Chyron’s executive officers pursuant to the Stock Purchase Agreement; (iv) a proposed amendment to the Company’s 2008 LTIP and (v) the ratification of the appointment of BDO USA LLP as Chyron’s independent registered public accounting firm all require a majority of the votes cast at a meeting of stockholders at which a quorum is present.Pursuant to The New York Business Corporation Law, the affirmative vote of a majority of our outstanding common stock is required to approve the amendment to our Restated Certificate of Incorporation, as amended, to change our corporate name.The nominees for director who receive the most votes (also known as a “plurality” of the votes cast) will be elected.The frequency of holding an advisory vote on the compensation of our named executive officers — every year, every two years or every three years — receiving the majority of votes cast will be the frequency approved, on a non-binding basis, by our stockholders. After careful consideration, our Board of Directors has unanimously approved the proposals referred to above and concluded that they are advisable, fair to, and in the best interests of our stockholders. The Board of Directors unanimously recommends that our stockholders vote “FOR” proposals 1, 2, 3, 4, 6, 8 and 9 referred to above, “FOR” the election of the nominees for director and “FOR” holding a vote on the compensation of our named executive officers every three years. Only those holders of our common stock of record as of the close of business on, 2013 are entitled to notice of, and to vote at, the Annual Meeting and at any adjournments thereof. A total ofshares of our common stock were issued and outstanding as of that date. Each share of common stock entitles its holder to one vote.Our directors and principal stockholders, together with their affiliates and related persons, which collectively hold approximately 40.7% of our outstanding voting shares, have agreed to vote in favor of the Share Purchase. The proxy statement accompanying this notice sets forth more information about the Annual Meeting, us, Hego, the Share Purchase and the proposals. The accompanying materials also provide instructions on how to vote your shares in person at the Annual Meeting or by proxy. Your vote is very important. At least a majority of all issued and outstanding shares of common stock entitled to vote at a meeting is required to constitute a quorum. Accordingly, whether you plan to attend the Annual Meeting or not, we ask that you complete, sign, date and return the enclosed proxy card as soon as possible in accordance with the instructions on the proxy card. A pre-addressed, postage prepaid return envelope is enclosed for your convenience. You may revoke your proxy at any time before the vote is taken by delivering to the corporate secretary of Chyron a written revocation or a proxy with a later date (including a proxy by telephone or via the Internet) or by voting your shares in person at the Annual Meeting, in which case your proxy would be disregarded. By order of the Board of Directors, /s/ Jerry Kieliszak Jerry Kieliszak Senior Vice President, Chief Financial Officer, Treasurer and Secretary , 2013 Melville, New York TABLE OF CONTENTS IMPORTANT INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 SUMMARY TERM SHEET 10 The Share Purchase and the Stock Purchase Agreement 10 Structure of Hego and the Share Purchase 10 The Acquired Business 11 Our Business 11 Recommendation of Our Board of Directors; Our Reasons for the Share Purchase 11 Opinion of the Financial Advisor Regarding Fairness of the Share Purchase from a Financial Point of View 12 Interests of Certain Persons in the Share Purchase 12 Vote Required to Approve the Issuance of the Share Purchase Shares; Voting Commitments 12 Conditions to the Completion of the Share Purchase 12 Termination of the Stock Purchase Agreement Under Specified Circumstances 13 Board of Directors of Chyron Following the Transaction 13 U.S. Federal Income Tax Consequences of the Share Purchase 13 Anticipated Accounting Treatment 13 Share Ownership of Directors and Executive Officers of Chyron 13 Regulatory Approvals 13 Appraisal Rights 14 SELECTED CONDENSED CONSOLIDATED FINANCIAL DATA OF HEGO 15 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA 17 COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA 19 MARKET PRICE AND DIVIDEND INFORMATION 21 Dividends 22 RISK FACTORS 23 Risks Related to the Share Purchase 23 Risks Related to Chyron 26 Risks Related to the Combined Business Following the Share Purchase 26 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 28 PROPOSAL 1 – APPROVAL OF THE ISSUANCE OF THE SHARE PURCHASE SHARES 30 Vote Required to Approve the Issuance of the Share Purchase Shares 30 THE SHARE PURCHASE 30 Background of the Share Purchase 30 Our Reasons for the Share Purchase 34 Recommendation of Our Board of Directors 36 Opinion of the Financial Advisor Regarding the Fairness of the Share Purchase from a Financial Point of View 37 Interests of Certain Persons in the Share Purchase 43 Voting Commitments 44 Share Purchase Consideration 44 Effective Time of the Share Purchase 44 Board of Directors of Chyron Following the Transaction 45 Regulatory Approvals 45 U.S. Federal Income Tax Consequences of the Share Purchase 45 NASDAQ Listing 45 Restrictions on the Resale of the Share Purchase Shares 45 Registration Rights 46 i THE STOCK PURCHASE AGREEMENT 46 General 46 Share Purchase Consideration 46 Conditions to the Completion of the Share Purchase 47 Meeting of Stockholders 49 Covenants, Conduct of Business Pending the Share Purchase 49 Additional Agreements 50 Termination of the Stock Purchase Agreement Under Specified Circumstances 52 Expenses and Reimbursement 53 Representations and Warranties 53 HEGO BUSINESS 55 Overview 55 Strategy 55 Products 56 Sales and Marketing 57 Research and Development 58 Intellectual Property 58 Manufacturing 58 Competition 58 Government Regulation 59 Legal Proceedings 59 Facilities 59 Employees 59 PROPOSAL 2 – ADJOURNMENT OR POSTPONEMENT OF THE ANNUAL MEETING OF STOCKHOLDERS 60 Vote Required 60 PROPOSAL 3 – AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO CHANGE OUR CORPORATE NAME 61 Vote Required 61 PROPOSAL 4 – ADVISORY VOTE ON GOLDEN PARACHUTE COMPENSATION 62 Golden Parachute Compensation – Amount of Potential Payments and Benefits to Named Executive Officers 62 Advisory Vote on Golden Parachutes 64 PROPOSAL 5 – ELECTION OF DIRECTORS 65 Director Nominees 65 Independence of the Board of Directors 67 Attendance at Board and Shareholder Meetings 67 Committees of the Board of Directors 67 Board Leadership Structure and Role in Risk Oversight 68 Procedures for Nominating Directors 69 Shareholder Communications with the Board 69 Executive Officers 69 Code of Conduct and Ethics 70 COMPENSATION DISCUSSION AND ANALYSIS 71 COMPENSATION COMMITTEE REPORT 74 EXECUTIVE COMPENSATION 74 DIRECTOR COMPENSATION 89 INDEMNIFICATION OF DIRECTORS AND OFFICERS 91 ii COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 91 EQUITY COMPENSATION PLAN INFORMATION 92 AUDIT COMMITTEE REPORT 92 PROPOSAL 6 – ADVISORY VOTE ON EXECUTIVE COMPENSATION AS DISCLOSED IN THIS PROXY STATEMENT 94 Compensation Philosophy and Executive Compensation 94 Advisory Vote on Executive Compensation 94 PROPOSAL 7 – ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 95 Recommendation on Frequency of an Advisory Vote on Executive Compensation 95 Advisory Vote on Frequency of an Advisory Vote on Executive Compensation 96 PROPOSAL 8 – AMENDMENT OF THE 2008 LONG-TERM INCENTIVE PLAN 97 General 97 Reasons for the Proposed Amendment to the 2008 Long-Term Incentive Plan 97 Awards Granted Under the 2008 Long-Term Incentive Plan 97 New Plan Benefits 98 Material Features of the 2008 Long-Term Incentive Plan 99 Federal Income Tax Consequences Vote Required PROPOSAL 9 – RATIFY THE APPOINTMENT OF BDO USA LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM HEGO MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Basis of Presentation Statement of Operations Results of Operations Liquidity and Capital Resources Off-Balance Sheet Arrangements Contractual Obligations Research and Development Foreign Currency Fluctuations and Inflation Significant Accounting Policies U.S. GAAP Reconciliation QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT HEGO’S MARKET RISK Foreign Currency Exchange Risk Interest Rate Risk UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS Pro Forma Adjustments Hego Unaudited Pro Forma Condensed Combined Balance Sheet as of December 31, 2012 Unaudited Pro Forma Condensed Combined Statement of Operations for the Year Ended December 31, 2012 Notes to Unaudited Pro Forma Condensed Combined Financial Statements CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT OF CHYRON iii SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE STOCKHOLDER PROPOSALS AND NOMINATIONS FOR DIRECTOR DELIVERY OF SECURITYHOLDER DOCUMENTS INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE WHERE YOU CAN FIND MORE INFORMATION OTHER MATTERS ARISING AT THE ANNUAL MEETING ANNUAL REPORT ON FORM 10-K Annex A — STOCK PURCHASE AGREEMENT A-1 Annex B — CONSOLIDATED FINANCIAL STATEMENTS OF CHYRON B-1 Annex C — CONSOLIDATED FINANCIAL STATEMENTS OF HEGO C-1 Annex D — OPINION OF FINANCIAL ADVISOR D-1 Annex E — FORM OF TRANSACTION SUPPORT AND LOCK-UP AGREEMENT E-1 Annex F — CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION F-1 Annex G — 2008 LONG-TERM INCENTIVE PLAN, AS AMENDED G-1 iv IMPORTANT INFORMATION ABOUT THE ANNUAL MEETING AND VOTING The following questions and answers briefly address some commonly asked questions about the Annual Meeting and this proxy statement. They may not include all the information that is important to you. You should carefully read this entire proxy statement, including the annexes and the other documents referred to herein. Q: Why are you receiving this proxy statement? A: The Board of Directors of Chyron is soliciting your proxy to vote at the Annual Meeting of stockholders to be held at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., which are located at 666 Third Avenue, 25th Floor, New York, NY 10017, on, 2013 ata.m., Eastern Daylight Time and any adjournment of the meeting, which we refer to as the Annual Meeting.The proxy statement along with the accompanying Notice of Annual Meeting of Stockholders summarizes the purposes of the meeting and the information you need to know to vote at the Annual Meeting. We have sent you this proxy statement, the Notice of Annual Meeting of Stockholders, the proxy card and a copy of our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 because you owned shares of Chyron common stock on the record date.The Company intends to commence distribution of the proxy materials to stockholders on or about. Additionally, our stock is listed on The NASDAQ Global Market.Rule 5635(a) of the NASDAQ Marketplace Rules requires listed companies to obtain stockholder approval of issuances of common stock in certain circumstances, including in connection with the acquisition of the stock or assets of another company, if: · the securities to be issued represent 20% or more of the number of shares of common stock outstanding before the issuance; · the common stock has or will have upon issuance voting power equal to or in excess of 20% of the voting power outstanding before the issuance of stock or securities convertible into or exercisable for common stock; and · any director, officer or substantial shareholder of the listed company has a 5% or greater interest (or such persons collectively have a 10% or greater interest), directly or indirectly, in the listed company or assets to be acquired or in the consideration to be paid in the transaction or series of related transactions and the present or potential issuance of common stock, or securities convertible into or exercisable for common stock, could result in an increase in outstanding common shares or voting power of 5% or more. You are being asked to approve the issuance of the Share Purchase Shares because the issuance involves one or more of the circumstances listed above, and, pursuant to the Stock Purchase Agreement, our stockholders’ approval of the issuance of the Share Purchase Shares is a condition to closing the Share Purchase. We will hold an Annual Meeting of our stockholders to obtain approval of the issuance of the Share Purchase Shares. This proxy statement contains important information about the Annual Meeting, us, Hego, and the Share Purchase, and you should read it carefully. Q: What will happen in connection with the Share Purchase? A: We and certain of our subsidiaries have entered into a stock purchase agreement, or the Stock Purchase Agreement, with the shareholders of Hego pursuant to which we will acquire indirectly all of the issued and outstanding shares of Hego. Hego is a global graphics services company based in Stockholm, Sweden that develops real-time graphics products and tools for the broadcast and sports industries. A copy of the Stock Purchase Agreement is attached to this proxy statement at Annex A. Our indirect acquisition of all of the shares of Hego is referred to as the Share Purchase. Following the Share Purchase, Hego will be an indirectly owned subsidiary of ours. 1 For a further discussion of the Stock Purchase Agreement, see “The Stock Purchase Agreement” beginning on page 46. Q: Why is Chyron proposing the Share Purchase? A: We and Hego believe that the transaction will create a market leading company in the fields of TV Graphics, Data Visualization and Production Services for ‘Live’ and Online News and Sports production. The immediate strategy is to broaden our joint products and services offerings and take advantage of existing distribution channels to offer Hego products and services in North and South America and Chyron products in the Nordic countries and Eastern Europe. We have been seeking to both broaden our range of sophisticated products and services offerings and to grow in international markets, and the transaction with Hego fits with these strategic priorities and has the potential to deliver substantial strategic and financial benefits to the stockholders of both companies. For a description of the other factors considered by our Board of Directors in determining to recommend approval of the Share Purchase, see “The Share Purchase — Our Reasons for the Share Purchase” beginning on page 34. Q: What will the Hego shareholders receive as consideration for the Share Purchase? A: Based on our outstanding capital stock at March 15, 2013, at the closing of the Share Purchase, or the Closing, and not including any Earn-Out Shares (as defined below), we anticipate that we will issue approximately 12,202,514 shares of our common stock in consideration for 100% of the outstanding shares of Hego, which will represent 41.1% of our voting shares following the issuance.The actual amount of shares to be issued at the Closing, or the Closing Shares, will equal 40.0% of the sum of (i) our issued and outstanding common stock as of the date that is ten (10) calendar days prior to the Closing, (ii) the shares of our common stock that are issuable upon the exercise of all outstanding options and restricted stock units to purchase our common stock that have an exercise price at or below $1.25 as of the date that is ten (10) calendar days prior to the Closing, and (iii) the contemplated shares to be issued at the Closing, which we collectively refer to as the Outstanding Closing Shares. In addition, upon achieving certain revenue milestones, we may issue additional shares, or the Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares. The shares of our common stock being issued to Hego shareholders pursuant to the Stock Purchase Agreement are referred to in this proxy statement as the Shares or the Share Purchase Shares.Additionally, at the Closing, the Hego shareholders will receive an aggregate payment of $1,000 from the Chyron subsidiary acquiring the outstanding shares of Hego. Upon the Closing, we will issue the Hego shareholders their pro rata portion of such shares and the $1,000 payment.Additionally, upon achievement of any of the revenue milestones, we will issue the Hego stockholders their pro rata portion of any Earn-Out Shares. For a further discussion of the consideration payable to acquire the issued and outstanding shares of Hego, see “The Share Purchase — Share Purchase Consideration” on page 44. Q: Are there any restrictions on the Share Purchase Shares? A: Yes. All of the shares of our common stock issued in the Share Purchase will be restricted securities and may not be sold absent registration under the Securities Act of 1933, as amended, which we refer to as the Securities Act, or pursuant to Rule 144 or another available exemption from registration.We have agreed to file a registration statement to register the resale of these shares within the nine (9) month period after the Closing. 2 Q: When does Chyron expect to complete the Share Purchase? A: Subject to satisfaction or waiver of all conditions, including approval of the issuance of the Share Purchase Shares at the Annual Meeting, we expect to complete the Share Purchase no later than the third business day following the Annual Meeting. We currently expect to complete the Share Purchase by the end of the second quarter of 2013.However, because the Share Purchase is subject to a number of conditions, we cannot predict exactly when the Closing will occur or if it will occur at all. For a description of the conditions to completion of the Share Purchase, see “The Stock Purchase Agreement — Conditions to the Completion of the Share Purchase” beginning on page 47. Q: Are there risks you should consider in deciding whether to vote for the issuance of the Share Purchase Shares? A: Yes. In evaluating whether to vote for the issuance of the Share Purchase Shares, you should carefully consider the factors discussed under the heading “Risk Factors” beginning on page 23. Q: Have Chyron’s directors and principal stockholders agreed to approve the issuance of the Share Purchase Shares? A. Yes. All of our directors and principal stockholders, which hold approximately 40.7% of our outstanding voting shares, have agreed to vote in favor of the issuance of the Share Purchase Shares. Q: Is the proposal to approve the amendment to the Restated Certificate of Incorporation, as amended, to change Chyron’s name conditioned on the consummation of the Share Purchase? A: Yes. The proposal to amend the Restated Certificate of Incorporation, as amended, to change Chyron’s corporate name is contingent upon the results of the stockholder vote on the issuance of common stock pursuant to the Share Purchase and the consummation of the Share Purchase. Accordingly, we will only change our company’s name to ChyronHego Corporation if (1) both the amendment to our Restated Certificate of Incorporation, as amended, to change our name and Proposal 1 are approved by our stockholders and (2) the Share Purchase is consummated. Q: Do you need to send in your stock certificates if the transaction is completed? A: No. You will not be required to exchange your certificates representing shares of Chyron common stock in connection with this transaction. You will not receive any cash or securities in connection with the Share Purchase. Instead, you will continue to hold your existing shares of Chyron common stock. Q: How does the Chyron Board of Directors recommend you vote on the proposals? A: Our Board of Directors recommends that you vote as follows: · “FOR” the issuance of up to approximately 18,303,771 shares of our common stock in consideration for 100% of the outstanding shares of Hego pursuant to the Stock Purchase Agreement. · “FOR” the adjournment or postponement of the Annual Meeting of stockholders, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the Annual Meeting of stockholders to approve Proposal 1. · “FOR” the approval of an amendment to our Restated Certificate of Incorporation, as amended, to change our corporate name from Chyron Corporation to ChyronHego Corporation. 3 · “FOR” the approval, on an advisory (non-binding) basis, of the “golden parachute” compensation payments that will or may be paid by us to our named executive officers in connection with the Share Purchase. · “FOR” the election of seven (7) directors of the Company to hold office until the next Annual Meeting or until their respective successors are duly elected and qualified, or until their earlier death, resignation or removal. · “FOR” the approval, on an advisory (non-binding) basis, of the compensation of the Company’s named executive officers, as disclosed in this proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission. · “FOR” the approval, on an advisory (non-binding) basis, of the frequency of holding a vote on the compensation of the Company’s named executive officers every THREE years. · “FOR” the approval of a proposed amendment to the Company’s 2008 Long-Term Incentive Plan, or the 2008 LTIP, to increase the maximum number of authorized shares by 3,000,000. · “FOR” the ratification of the appointment of BDO USA LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013. If any other matter is presented at the Annual Meeting, your proxy provides that your shares will be voted by the proxy holder listed in the proxy statement in accordance with his or her best judgment.At the time this proxy statement was first made available, we knew of no matters that needed to be acted on at the Annual Meeting, other than those discussed in this proxy statement. Q: Why does the Board of Directors recommend that you vote “FOR” the Share Purchase? A: Our Board of Directors and their appointees evaluated and negotiated the terms of the Share Purchase. Our Board of Directors unanimously determined that the terms of the Share Purchase are advisable, fair to, and in the best interests of our stockholders. Our Board of Directors unanimously recommends that you vote “FOR” the approval of the issuance of the Share Purchase Shares. The reasons for the Board of Directors’ recommendation to issue the Share Purchase Shares are discussed in detail in “The Share Purchase — Our Reasons for the Share Purchase” beginning on page 34. Q: What vote is required by Chyron stockholders to approve the proposals? A: Proposal 1: Approve the Issuance of Share Purchase Shares Pursuant to applicable NASDAQ Marketplace Rules, the affirmative vote of a majority of the total votes cast at the Annual Meeting is required to approve the issuance of up to approximately 18,303,771 shares of our common stock in consideration for 100% of the outstanding shares of Hego. Abstentions will be treated as votes against this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effect on the results of this vote. 4 Proposal 2:Approve the Adjournment or Postponement of the Annual Meeting, if necessary Pursuant to The New York Business Corporation Law, the affirmative vote ofa majority of the votes cast at the Annual Meeting is required to approve the adjournment or postponement of the Annual Meeting, if necessary.Abstentions will have no effect on the results of this vote.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effecton the results of this vote. Proposal 3:Approve an Amendment to the Restated Certificate of Incorporation to Change Our Corporate Name Pursuant to The New York Business Corporation Law, the affirmative vote ofa majority of our outstanding common stock is required to approve the amendment to our Restated Certificate of Incorporation, as amended.Abstentions will be treated as votes against this proposal.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes will be treated as votes against this proposal. Proposal 4:Approve an Advisory Vote on the Potential “Golden Parachute” Compensation Payments to our Named Executive Officers Pursuant to The New York Business Corporation Law, the affirmative vote of a majority of the votes cast at the Annual Meeting for this proposal is required to approve, on an advisory basis, the “golden parachute” compensation that will or may be paid by us to our named executive officers in connection with the Share Purchase.Abstentions will have no effect on the results of this vote. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes will have no effect on the results of this vote. Proposal 5:Elect Directors Pursuant to our bylaws, the nominees for director who receive the most votes (also known as a “plurality” of the votes cast) will be elected.You may vote either FOR all of the nominees, WITHHOLD your vote from all of the nominees or WITHHOLD your vote from any one or more of the nominees.Votes that are withheld will not be included in the vote tally for the election of the directors.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name for the election of the directors.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes will have no effect on the results of this vote. Proposal 6:Approve an Advisory Vote on the Compensation of our Named Executive Officers Pursuant to The New York Business Corporation Law, the affirmative vote of a majority of the votes cast at the Annual Meeting for this proposal is required to approve, on an advisory basis, the compensation of our named executive officers, as described in this proxy statement. Abstentions will have no effect on the results of this vote. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes will have no effect on the results of this vote.Although the advisory vote is non-binding, the Compensation Committee and the Board of Directors will review the voting results and take them into consideration when making future decisions regarding executive compensation. 5 Proposal 7:Approve an Advisory Vote on the Frequency of Holding an Advisory Vote on the Compensation of our Named Executive Officers The frequency of holding an advisory vote on the compensation of our named executive officers — every year, every two years or every three years — receiving the majority of votes cast will be the frequency approved by our stockholders.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes, as well as abstentions, will have no effect on the results of this vote.Although the advisory vote is non-binding, the Compensation Committee and the Board of Directors will review the voting results and take them into consideration when making future decisions regarding the frequency of holding an advisory vote on the compensation of our named executive officers. Proposal 8: Approve Amendment to Increase the Shares Available under the2008 Long-Term Incentive Plan Pursuant to The New York Business Corporation Law, the affirmative vote ofa majority of the votes cast at the Annual Meeting is required to approve the amendment to the 2008 Long-Term Incentive Plan.Abstentions will have no effect on the results of this vote.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effecton the results of this vote. Proposal 9: Ratify Selection of Independent Registered Public Accounting Firm Pursuant to The New York Business Corporation Law, the affirmative vote of a majority of the votes cast at the Annual Meeting for this proposal is required to ratify the selection of our independent registered public accounting firm. Abstentions will have no effect on the results of this vote. Brokerage firms have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.If a broker does not exercise this authority, such broker non-votes will have no effect on the results of this vote.We are not required to obtain the approval of our stockholders to select our independent registered public accounting firm.However, if our stockholders do not ratify the selection of BDO USA LLP as our independent registered public accounting firm for 2013, our Audit Committee of our Board of Directors will reconsider its selection. Q: What do you need to do now? A: We urge you to carefully read and consider the information contained in this document, including the annexes, and to consider how the Share Purchase, including the issuance of the Share Purchase Shares, will affect you as a stockholder. You should then vote as soon as possible in accordance with the instructions provided in this document and on the enclosed proxy card. 6 Q: When and where is the Annual Meeting? A: The Annual Meeting of our stockholders will be held at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., which are located at 666 Third Avenue, 25th Floor, New York, NY 10017, on, 2013 ata.m., Eastern Daylight Time. Q: What constitutes a quorum for the Annual Meeting? A: The presence, in person or by proxy, of the holders of a majority of the shares of our common stock entitled to vote at any meeting of stockholders is necessary to constitute a quorum at the Annual Meeting.Votes of stockholders of record who are present at the Annual Meeting in person or by proxy, abstentions, and broker non-votes are counted for purposes of determining whether a quorum exists. Q: Who can vote? A: Only stockholders who owned common stock at the close of business on, 2013 are entitled to vote at the Annual Meeting.On this record date, there wereshares of our common stock outstanding and entitled to vote.Our common stock is our only class of voting stock. You do not need to attend the Annual Meeting to vote your shares.Shares represented by valid proxies, received in time for the Annual Meeting and not revoked prior to the Annual Meeting, will be voted at the Annual Meeting.For instructions on how to change your proxy, see “Can you change your vote after you have mailed your signed proxy?” below. Q: How many votes do you have? A: Each share of our common stock that you own entitles you to one vote. Q: How do you vote? A: If you are a record holder, meaning your shares are registered in your name, you may vote: Over the Internet: Go to the website www.proxyvote.com, have your vote instruction form in hand, and follow the simple instructions. (When voting online, you may also give your consent to have all future proxy materials delivered to you electronically.) You must specify how you want your shares voted or your Internet vote cannot be completed and you will receive an error message. Your shares will be voted according to your instructions. By Telephone: Call, toll-free, 1-800-690-6903 and have your vote instruction form in hand and follow the recorded instructions. You must specify how you want your shares voted and confirm your vote at the end of the call or your telephone vote cannot be completed. Your shares will be voted according to your instructions. By Mail: Complete and sign your enclosed proxy card and mail it in the enclosed postage prepaid envelope to Chyron Corporation, c/o Broadridge, 51 Mercedes Way, Edgewood, NY, USA 11717. Your shares will be voted according to your instructions. If you do not specify how you want your shares voted, they will be voted as recommended by our Board of Directors. In Person at the Annual Meeting: If you attend the Annual Meeting, you may deliver your completed proxy card in person or you may vote by completing a ballot, which we will provide to you at the meeting. Please note that voting via the Internet and telephone will only be available until 11:59 p.m. (Eastern) on , 2013, the day prior to the Annual Meeting. 7 If your shares are held in “street name”, meaning they are held for your account by a broker or other nominee, you may vote: Over the Internet or by Telephone: You will receive instructions from your broker or other nominee if they permit Internet or telephone voting. You should follow those instructions. By Mail: You will receive instructions from your broker or other nominee explaining how you can vote your shares by mail. You should follow those instructions. In Person at the Annual Meeting: Contact your broker or other nominee who holds your shares to obtain a brokers’ proxy card and bring it with you to the Annual Meeting. You will not be able to vote in person at the Annual Meeting unless you have a proxy from your broker issued in your name giving you the right to vote your shares. Q: What if you receive more than one proxy card? A: You may receive more than one proxy card if you hold shares of our common stock in more than one account, which may be in registered form or held in street name.Please vote in the manner described above under “How do you vote?” for each account to ensure that all of your shares are voted. Q: Will your shares be voted if you do not vote? A: If your shares are registered in your name or if you have stock certificates, they will not be counted if you do not vote as described above under “How do you vote?”If your shares are held in street name and you do not provide voting instructions to the bank, broker or other nominee that holds your shares as described above, the bank, broker or other nominee that holds your shares has the authority to vote your unvoted shares only on the ratification of the appointment of our independent registered public accounting firm (Proposal 9 of this proxy statement) without receiving instructions from you.Therefore, we encourage you to provide voting instructions to your bank, broker or other nominee.This ensures your shares will be voted at the Annual Meeting and in the manner you desire.A “broker non-vote” will occur if your broker cannot vote your shares on a particular matter because it has not received instructions from you and does not have discretionary voting authority on that matter or because your broker chooses not to vote on a matter for which it does have discretionary voting authority. Your bank, broker or other nominee no longer has the ability to vote your uninstructed shares in the election of directors.Therefore, if you hold your shares in street name it is critical that you cast your vote if you want your vote to be counted.In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted in the election of directors, your bank, broker or other nominee was allowed to vote your shares on your behalf in certain circumstances, including the election of directors, as it felt appropriate.In addition, your bank, broker or other nominee is prohibited from voting your uninstructed shares on any matters related to executive compensation.Thus, if you hold your shares in street name and you do not instruct your bank, broker or other nominee how to vote in the election of directors or on matters related to Share Purchase, the amendment to the Restated Certificate, the election of directors, the 2008 LTIP or executive compensation, no votes will be cast on these proposals on your behalf. Q: Can you change your vote after you have mailed your signed proxy? A: Yes. If you want to change your vote, send a later dated, signed proxy card to Chyron Corporation, c/o Broadridge, 51 Mercedes Way, Edgewood, NY, USA 11717, before the Annual Meeting or attend the Annual Meeting and vote in person, or you may vote over the Internet or by telephone as only your latest Internet or telephone vote received before the Annual Meeting will be counted. You may also revoke your proxy by sending written notice to our corporate secretary before the Annual Meeting. If you have instructed your broker to vote your shares, you must follow your broker’s directions in order to change those instructions. 8 Q: Is voting confidential? A: We will keep all the proxies, ballots and voting tabulations private.We only let our Inspectors of Election, Broadridge Financial Solutions, Inc.,examine these documents.Management will not know how you voted on a specific proposal unless it is necessary to meet legal requirements.We will, however, forward to management any written comments you make, on the proxy card or elsewhere. Q: Are you entitled to appraisal rights? A: Our stockholders are not entitled to appraisal rights in connection with the proposals to be considered at the Annual Meeting. Q: Who will bear the costs of the proxy solicitation? A: We will bear the costs of soliciting proxies, including the printing, mailing and filing of this proxy statement and any additional information furnished to stockholders.We have not hired a solicitor.Our directors, officers and employees may also solicit proxies by telephone, email, facsimile and in person, without additional compensation. Upon request, we will reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for distributing proxy materials. Q: Where can I find the voting results of the Annual Meeting? A: The preliminary voting results will be announced at the Annual Meeting, and we will publish preliminary, or final results if available, in a Current Report on Form 8-K within four business days of the Annual Meeting. If final results are unavailable at the time we file the Form 8-K, then we will file an amended report on Form 8-K to disclose the final voting results within four business days after the final voting results are known. In addition, we are required to file on a Current Report on Form 8-K no later than the earlier of one hundred fifty calendar days after the Annual Meeting or sixty calendar days prior to the deadline for submission of stockholder proposals set forth under the heading “Stockholder Proposals and Nominations for Director” our decision on how frequently we will include a stockholder vote on the compensation of our named executive officers in our proxy materials. Q: Whom should you call with questions? A: If you have any questions about the Share Purchase or the proposals to be considered at the Annual Meeting, or if you need additional copies of this document or the enclosed proxy, you should contact: Investor Relations Chyron Corporation Telephone: (631) 845-2000, press 7 E-mail: IRelations@chyron.com You may also obtain additional information about us from documents filed with the Securities and Exchange Commission by following the instructions under “Where You Can Find More Information” on page 129. 9 SUMMARY TERM SHEET This summary highlights only selected information from this proxy statement and may not contain all of the information that is important to you. To better understand the Share Purchase and the proposals being considered at the Annual Meeting of stockholders, you should carefully read this entire proxy statement, including the Stock Purchase Agreement attached at Annex A, our Consolidated Financial Statements at Annex B, the Consolidated Financial Statements of Hego attached at Annex C, the opinion of Morpheus Capital Advisors LLC attached at Annex D, the Form of Transaction Support and Lock-Up Agreement attached at Annex E, our Certificate of Amendment to our Certificate of Incorporation attached at Annex F, our 2008 Long-Term Incentive Plan attached at Annex G and the other documents to which we refer in this proxy statement. You may obtain further information about us by following the instructions under the heading “Where You Can Find More Information” on page 129. We have included page references parenthetically to direct you to a more complete description of the topics presented in this summary. The Share Purchase and the Stock Purchase Agreement (see pages 30 and 46) We and certain of our subsidiaries have agreed to acquire all of the equity interests in Hego pursuant to the Stock Purchase Agreement. Following the Share Purchase, Hego will be an indirectly owned subsidiary of ours. Based on our outstanding capital stock at March 15, 2013, at the closing of the Share Purchase, or the Closing, and not including any Earn-Out Shares (as defined below), we anticipate that we will issue approximately 12,202,514 shares of our common stock in consideration for 100% of the outstanding shares of Hego, which will represent 41.1% of our voting shares following the issuance.The actual amount of shares to be issued at the Closing, or the Closing Shares, will equal 40.0% of the sum of (i) our issued and outstanding common stock as of the date that is ten (10) calendar days prior to the Closing, (ii) the shares of our common stock that are issuable upon the exercise of all outstanding options and restricted stock units to purchase our common stock and that have an exercise price at or below $1.25 as of the date that is ten (10) calendar days prior to the Closing, and (iii) the contemplated shares to be issued at the Closing, which we collectively refer to as the Outstanding Closing Shares. In addition, upon achieving certain revenue milestones, we may issue additional shares, or the Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares.The shares of our common stock being issued to the shareholders of Hego pursuant to the Stock Purchase Agreement are referred to in this proxy statement as the Shares or the Share Purchase Shares. The Stock Purchase Agreement, which is the legal document governing the Share Purchase, is attached at Annex A to this document. You should read the agreement carefully and in its entirety. Structure of Hego and the Share Purchase In this proxy statement, we refer to Hego AB and the subsidiaries of Hego AB collectively as Hego unless specifically noted.Hego is principally owned by Westhill Group AB, which owns approximately 29.6% of Hego, Steffan Larson, which owns approximately 19.8% of Hego, and Maxflyt AB, which owns approximately 13.6% of Hego.The remainder of Hego, approximately 37.0%, is owned by 18 additional stockholders. Under the Stock Purchase Agreement, we have agreed to acquire indirectly 100% of the issued and outstanding shares of Hego from its stockholders. 10 The Acquired Business Hego Aktiebolag (Hego AB) Tegeluddsvägen 3 SE-tockholm, Sweden Hego is a global graphics services company based in Stockholm, Sweden that develops real-time graphics products and tools for the broadcast and sports industries.Hego was founded in 1969 as a sports timing company, providing electro-mechanical timing devices for sports events. Since then, Hego has focused on perfecting the business of capturing and managing complex data sets and has over the years developed a broad portfolio of products and services for real-time data capture and management, broadcast graphics and television production enhancements. Our Business Chyron Corporation 5 Hub Drive Melville, New York 11747 (631) 845-2000 We are a New York corporation. We were incorporated in April 1966. Our principal executive offices are located at 5 Hub Drive, Melville, New York 11747. Chyron, "The Company the Whole World Watches®," is a pioneer of Graphics as a Service for on-air and digital video applications including newsrooms, studios, sports broadcasting facilities, and corporate video environments. Chyron is an Emmy® Award-winning company and we believe our products have defined the world of digital and broadcast graphics. Chyron's graphics solutions include the Axis World Graphics (Axis) online content creation software and order management system, on-air graphics systems, clip servers, channel branding, graphics asset management solutions, and social media editors that let broadcasters quickly air social media conversations, all of which may be incorporated into our BlueNet™ end-to-end graphics workflow. For over four decades the Chyron name has been known for brilliant graphics for live broadcast and production. Our mission is to provide simple and efficient solutions that help our customers tell a compelling visual story, engage their audiences and create the best visual brand. One of our primary goals is to continue to leverage our experience and expertise in our traditional hardware product offerings for television stations and networks into becoming a leading provider of web-based software solutions, or a cloud services provider, to the multimedia industry. At Chyron, we develop, manufacture, market and support high-performance hardware and software products that are designed to provide broadcast-quality graphics and audio for live and pre-recorded productions and to enhance workflow and video asset management for broadcast operations. Extending beyond the traditional proprietary hardware paradigm, our Axis World Graphics Software-as-a-Service (SaaS) applications provide web-based, self-service graphics creation and order management for distribution to broadcast systems without the need for specialized systems or software. In addition to providing high-performance hardware and software and cloud-based services, we offer a suite of professional services that encompasses creative services and project management, as well as an experienced customer service team to support our products and to train users. Recommendation of Our Board of Directors; Our Reasons for the Share Purchase (see pages 36 and 34) 11 After careful consideration, our Board of Directors has unanimously determined that the terms of the Share Purchase are advisable, fair to and in the best interests of our stockholders, has unanimously approved the Share Purchase and related agreements and transactions, has authorized us to enter into the Stock Purchase Agreement, and unanimously recommends that you vote FOR the issuance of the Shares contemplated in the Share Purchase, as described in this proxy. The factors that our Board of Directors relied upon to approve the Share Purchase and related transactions and to recommend stockholder approval are described in more detail under the heading “The Share Purchase — Our Reasons for the Share Purchase” beginning on page 34 and “The Share Purchase — Recommendation of our Board of Directors” beginning on page 36. Opinion of the Financial Advisor Regarding the Fairness of the Share Purchase from a Financial Point of View (see page 37) In considering whether to recommend approval of the issuance of the Share Purchase Shares, our Board of Directors received a written opinion of Morpheus Capital Advisors LLC, or Morpheus Capital, dated March 9, 2013, that the consideration to be paid by us pursuant to the Share Purchase is fair to us and to our stockholders, from a financial point of view, as of the date of the opinion, which is the date the Stock Purchase Agreement was signed. The full text of the written opinion of Morpheus Capital is attached to this proxy statement at Annex D. You are encouraged to read the opinion carefully and in its entirety for a description of the assumptions made, procedures followed, matters considered and limitations on the review undertaken. Morpheus Capital’s opinion was delivered to our Board of Directors and addresses only the fairness to us and to our stockholders, from a financial point of view, of the consideration to be paid by us pursuant to the Share Purchase. The opinion does not address any other aspect of the proposed Share Purchase, nor does it constitute a recommendation to any stockholder as to how such stockholder should vote or act with respect to any matters related to the Share Purchase or the Stock Purchase Agreement. You should carefully consider the discussion of Morpheus Capital’s analysis under the heading “The Share Purchase — Opinion of the Financial Advisor Regarding the Fairness of the Share Purchase from a Financial Point of View” beginning on page 37. Interests of Certain Persons in the Share Purchase (see page 43) Pursuant to the terms of our equity incentive plans, the Share Purchase will constitute a change in control of Chyron. Accordingly, all outstanding and unvested stock options and RSUs will accelerate and vest in full upon the Closing. Additionally, two of our executive officers have severance and change in control arrangements that may potentially be triggered by the Share Purchase. For more information related to such potential severance payments, see “Proposal 4 – Advisory Vote on Golden Parachute Compensation.” Vote Required to Approve the Issuance of the Share Purchase Shares (see page 30); Voting Commitments (see page 44) Pursuant to applicable NASDAQ Marketplace Rules, the affirmative vote of a majority of the total votes cast on the matter at the Annual Meeting is required to approve the issuance of the Share Purchase Shares.All of our directors and principal stockholders, together with their affiliates and related persons, which collectively hold approximately 40.7% of our outstanding voting shares, have agreed to vote in favor of the Share Purchase. Conditions to the Completion of the Share Purchase (see page 47) Several conditions must be satisfied or waived before we and the Hego shareholders complete the Share Purchase, including, but not limited to, those summarized below: · approval by our stockholders of the issuance of the Shares at the Annual Meeting; · receipt of any required authorizations, consents, orders, approvals, actions or non-actions of a governmental authority; 12 · receipt by each party of the waivers, permits, consents, approvals or other authorizations required to complete the Share Purchase, as specified in the Stock Purchase Agreement; · accuracy of each party’s respective representations and warranties in the Stock Purchase Agreement; · compliance by each party with its covenants in the Stock Purchase Agreement; and · absence of court orders or legal proceedings that would prevent the consummation of the Share Purchase or cause the Share Purchase to be illegal or impose material damages on the parties. Termination of the Stock Purchase Agreement Under Specified Circumstances (see page 52) Under circumstances specified in the Stock Purchase Agreement, we may terminate the Stock Purchase Agreement and, as a result, the Share Purchase would not be completed. These include, but are not limited to, the following circumstances: · if our stockholders do not approve the issuance of the Shares by July 31, 2013; · if the Share Purchase is not consummated by August 31, 2013; · in certain circumstances, if certain covenants have been breached and not cured; · in certain circumstances, if certain representations and warranties are, or have become, untrue or inaccurate; or · by mutual written consent of us and Hego. Board of Directors of Chyron Following the Transaction In connection with the closing of the transactions contemplated by the Stock Purchase Agreement, the Chyron Board of Directors will be increased from seven (7) to nine (9) directors and the former stockholders of Hego will have the right to appoint two (2) directors to Chyron’s Board of Directors.One of the appointees will be Johan Apel, Hego’s Chairman and Chief Executive Officer, and the other appointee will be a designee of Hego who qualifies as an independent director under NASDAQ Marketplace Rules. U.S. Federal Income Tax Consequences of the Share Purchase No gain or loss will be recognized by us or by holders of shares of our common stock as a result of the Share Purchase. Anticipated Accounting Treatment We will account for the Share Purchase as a purchase under U.S. generally accepted accounting principles, or GAAP. Under the acquisition method of accounting, the assets and liabilities of Hego will be recorded as of the date of the Closing, at their respective fair values, and consolidated with our assets and liabilities. The results of operations of Hego will be consolidated with ours beginning on the date of the Share Purchase. Share Ownership of Directors and Executive Officers of Chyron As of March 1, 2013, our directors and executive officers and their affiliates owned and were entitled to vote approximately 41.4% of the shares of our common stock outstanding on that date. Regulatory Approvals We are not aware of any governmental or regulatory approval required for the completion of the Share Purchase, other than compliance with applicable corporate laws of New York and Sweden laws and the filing with The NASDAQ Global Market of a Notification Form for Listing Additional Shares and a Notification Form for Change in the Number of Shares Outstanding, with respect to the shares of our common stock to be issued to the Hego shareholders pursuant to the Stock Purchase Agreement. If any other governmental approvals or actions are required, we intend to try to obtain them. We cannot assure you, however, that we will be able to obtain any such approvals or actions. 13 Appraisal Rights Appraisal rights are not available under The New York Business Corporation Law with respect to the Share Purchase. Proposal to Amend Chyron’s 2008 Long-Term Incentive Plan Chyron’s 2008 LTIP currently reserves 5,000,000 shares of our common stock. Approval of the proposal to amend the 2008 LTIP would increase the number of shares authorized for issuance under the 2008 LTIP from 5,000,000 to 8,000,000. The purpose of the plan is to provide our employees, directors and consultants, including those of Hego after the Share Purchase, with the opportunity to receive stock-based and other long-term incentive awards in order to attract, retain and motivate key individuals and to align their interests with those of our stockholders. The 2008 LTIP, as amended, is attached as Annex G to this proxy statement. We encourage you to read the 2008 LTIP, as amended, in its entirety. 14 SELECTED CONDENSED CONSOLIDATED FINANCIAL DATA OF HEGO Presented below is Hego’s selected condensed consolidated financial data. The selected condensed consolidated statements of operations data for the years ended December 31, 2012, 2011, 2010, 2009 and 2008 and the selected condensed consolidated balance sheet data as of December 31, 2012, 2011, 2010, 2009 and 2008 have been derived from the audited consolidated financial statements of Hego.The audited consolidated financial statements for the years ended December 31, 2012, 2011 and 2010 are included in this proxy statement at Annex C.You should read this selected historical financial data together with the financial statements that are included in this proxy statement and their accompanying notes and management’s discussion and analysis of operations and financial condition of Hego included elsewhere in this proxy statement. These historical results are not necessarily indicative of results to be expected for the year ending December 31, 2013, or in any future period. Years Ended December 31, (SEK) (SEK) (SEK) (SEK) (SEK) (SEK) (SEK) (in thousands, except share and per share data and exchange rates) (Under Swedish GAAP) (Under US GAAP) Statement of Operations Data: Net sales Income (loss) from operations ) ) Income (loss) from continuing operations ) ) ) Net income (loss) Net income (loss) from operations per share Basic and Diluted ) ) Income (loss) from continuing operations per share Basic and Diluted ) ) ) Net income (loss) per share Basic and Diluted ) ) ) Weighted average shares used in computing net income (loss) per share: Basic and Diluted Exchange rate from SEK to Dollars(1) The average daily exchange rate of Swedish Krona (SEK) to U.S. Dollars for each of the periods presented. 15 As of December 31, (SEK) (SEK) (SEK) (SEK) (SEK) (SEK) (SEK) (in thousands, except share and per share data and exchange rates) (Under Swedish GAAP) (Under US GAAP) Balance Sheet Data: Total assets Net assets Capital stock (excluding long term debt and redeemable preferred Stock) 24 Long-term obligations (including long-term debt and capital leases) Exchange rate from SEK to Dollars(1) The year-end exchange rate of SEK toU.S. Dollars at each of the periods presented. Years Ended December 31, Dividends declared per share (SEK) — — — Dividends declared per share ($) — — — 16 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA In accordance with Article 11 of Regulation S-X under the Securities Act, we have prepared a combined pro forma balance sheet as of December 31, 2012 and combined pro forma statement of operations for the fiscal year ended December 31, 2012, giving effect to the Share Purchase. The following selected unaudited pro forma condensed combined financial data is designed to show how the acquisition by Chyron of Hego might have affected Chyron’s historical financial statements if the acquisition had been completed at an earlier time and was prepared based on the historical financial results reported by Chyron and Hego. The following should be read in connection with “Unaudited Pro Forma Condensed Combined Financial Statements” beginning on page 118 and Chyron’s audited consolidated financial statements and related notes, which are included in this proxy statement at Annex B, and the Hego audited consolidated financial statements, which are included in this proxy statement at Annex C. The pro forma data in the tables assume that the Hego acquisition is accounted for using the acquisition method of accounting and represents a current estimate based on available information of the company’s results of operations for the periods presented. As of the date of this document, Chyron has not completed the detailed valuation studies necessary to arrive at the required estimates of the fair value of Hego’s assets to be acquired and liabilities to be assumed and the related allocations of purchase price, nor has it identified all the adjustments necessary to conform Hego’s financial data to Chyron’s accounting policies. The assets and liabilities of Hego approximate fair value due to their current nature and this preliminary estimate of fair value was used in the pro forma combined data. Chyron has reflected in the unaudited pro forma condensed combined financial statements the estimated transaction costs incurred and to be incurred by Chyron and Hego, which estimated costs are $845 thousand and $991 thousand, respectively.These costs are shown as a reduction of cash and retained earnings and are not presented in the pro forma statement of operations because they will not have a continuing impact on the consolidated results of the combined company. The preliminary Hego purchase price allocation assigned value to intangible assets and goodwill. Actual results may differ from this pro forma condensed combined financial data once Chyron has determined the final purchase price for Hego and has completed the detailed valuation studies necessary to finalize the required purchase price allocations and identified any necessary conforming accounting policy changes for Hego. Accordingly, the final purchase price allocation, which will be determined subsequent to the Closing, and its effect on results of operations, may differ materially from the pro forma combined amounts included in this section, although these amounts represent Chyron management’s best estimates as of the date of this document. The unaudited pro forma condensed combined balance sheet data assumes that the Hego acquisition took place on December 31, 2012 and combines Chyron’s historical consolidated balance sheet as of December 31, 2012 with Hego’s historical consolidated balance sheet as of December 31, 2012. The unaudited pro forma condensed combined statement of operations data for the year ended December 31, 2012 gives effect to the Hego acquisition as if it occurred on January 1, 2012. The following unaudited pro forma combined financial data is based on, and should be read together with, the Chyron historical financial information contained in the audited financial statements of Chyron and related notes included at Annex B to this proxy statement, the audited financial statements of Hego and the related notes at Annex C to this proxy statement, and the unaudited pro forma combined financial statements and related notes included elsewhere in this proxy statement.The unaudited pro forma condensed combined financial data is presented for illustrative purposes only and is not necessarily indicative of the financial condition or results of operations of future periods or the financial condition or results of operations that actually would have been realized had the entities been a single company during these periods. 17 12 Months Ended December 31, (In thousands, except per share amounts) (Unaudited) Statement of Operations Data: Revenues $ Operating income (loss) $ ) Net income (loss) $ ) Earnings (loss) per common share - basic and diluted $ ) Weighted-average shares used in computing net earnings (loss) per share -basic and diluted As of December 31, (In thousands) (Unaudited) Balance Sheet Data: Cash and cash equivalents $ Working capital $ Total assets $ Long-term debt, less current portion $ Total shareholders’ equity $ 18 COMPARATIVE HISTORICAL AND UNAUDITED PRO FORMA PER SHARE DATA The following tables set forth the historical net loss and book value per share of Chyron and Hego common stock and the unaudited pro forma combined net loss and book value per share. The unaudited pro forma combined net loss per share data reflects the acquisition of Hego as if it had been consummated on January 1, 2012 and the unaudited pro forma combined book value per share data reflects the acquisition of Hego as if it had been consummated on December 31, 2012. The unaudited pro forma data in the tables assume that the Hego acquisition is accounted for using the acquisition method of accounting and represents a current estimate based on available information of the combined companies’ results of operations for the periods presented. As of the date of this proxy statement, Chyron has not completed its detailed valuation studies necessary to arrive at the required estimates of the fair value of the Hego assets to be acquired and liabilities to be assumed and the related allocations of purchase price, nor has it identified all the adjustments necessary to conform Hego’s data to Chyron’s accounting policies.The assets and liabilities of Hego approximate fair value due to their current nature and this preliminary estimate of fair value was used in the pro forma combined data. Chyron has reflected in the unaudited pro forma condensed combined financial statements the estimated transaction costs incurred and to be incurred by Chyron and Hego, which estimated costs are $845 thousand and $991 thousand, respectively.These costs are shown as a reduction of cash and retained earnings and are not presented in the pro forma statement of operations because they will not have a continuing impact on the consolidated results of the combined company. The preliminary Hego purchase price allocation assigned value to intangible assets and goodwill. Actual results may differ from this unaudited pro forma combined financial data once Chyron has determined the final purchase price for Hego and has completed the detailed valuation studies necessary to finalize the required purchase price allocations and identified any necessary conforming accounting policy changes for Hego. Accordingly, the final purchase price allocation, which will be determined subsequent to the Closing, and its effect on results of operations, may differ materially from the unaudited pro forma combined amounts included in this section, although these amounts represent Chyron management’s best estimates as of the date of this proxy statement. The unaudited pro forma combined financial data is provided for illustrative purposes only and does not purport to represent what the actual consolidated results of operations or the consolidated financial position of Chyron would have been had the acquisition of Hego occurred on the date assumed, nor are they necessarily indicative of future consolidated results of operations or consolidated financial position. The information below reflects the historical net loss and net book value per share of our common stock in comparison with the unaudited pro forma net loss and book value per share after giving effect to our acquisition of Hego on a purchase basis. The information in the following tables is based on, and should be read together with, the Chyron historical financial information contained in the audited financial statements of Chyron and related notes included at Annex B to this proxy statement, the audited financial statements of Hego and the related notes at Annex C to this proxy statement, and the unaudited pro forma combined financial statements and related notes included elsewhere in this proxy statement. 19 12 Months Ended December 31, Chyron historical data: Net loss per share-basic and diluted $ ) Book value per share as of the end of the period(1) $ 12 Months Ended December 31, Hego historical data: Net income per share attributable to Hego shareholders-basic and diluted $ Book value per share as of the end of the period(1) $ 12 Months Ended December 31, Pro Forma combined data: Net income (loss) per common share-basic and diluted(2) $ ) Book value per share as of the end of the period(1) $ The historical book value per share is computed by dividing total shareholders’ equity by the total number of shares of Chyron or Hego common stock outstanding at the end of the period. The pro forma combined book value per share is computed by dividing the pro forma combined stockholders’ equity by the pro forma combined number of shares of Chyron common stock outstanding as of December 31, 2012, assuming the acquisition had occurred as of that date. Shares used to calculate the unaudited pro forma combined basic and diluted net loss per share are based on the sum of the following: a. The number of Chyron weighted-average shares used in computing historical net loss per share, basic and diluted; and b. The number of Chyron common shares issued to the former Hego shareholders as consideration for that acquisition. c. The estimated number of Chyron restricted stock units that will vest at closing. 20 MARKET PRICE AND DIVIDEND INFORMATION Our common stock is traded on The NASDAQ Global Market under the symbol “CHYR.” The following table sets forth the high and low intraday sales prices of our common stock as reported on The NASDAQ Global Market for each of the periods set forth below. High Low First Quarter (through March 26, 2013) $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The last reported sale price of our common stock on The NASDAQ Global Market on March 26, 2013 was $1.52 per share. On March 8, 2013, the last trading day prior to announcement of the Share Purchase, the closing price of our common stock was $0.86. Based on the anticipated issuance of approximately 12,202,514 shares of our common stock to acquire 100% of the issued and outstanding shares of Hego at the Closing, and excluding any Earn-Out Shares that the shareholders of Hego would be entitled to receive upon the achievement of certain revenue milestones, the shareholders of Hego would have realized shares of our common stock worth approximately $10.5 million in value had the transaction closed on that date. Because the market price of our common stock is subject to fluctuation and the amount of shares to be issued represent an estimate, the value of the shares to be issued to the shareholders of Hego pursuant to the Stock Purchase Agreement may increase or decrease. As of March 12, 2013, there were approximately 5,981 holders of record of an aggregate of 17,399,245 shares of our common stock. For detailed information regarding the beneficial ownership of our common stock see “Security Ownership of Certain Beneficial Owners and Management of Chyron” beginning on page 126. Market price data regarding Hego is not provided as there is no public market for its equity. Given the absence of a public trading market for the outstanding equity of Hego, the foregoing per share market data may not provide meaningful information to you in determining whether to approve the issuance of the Share Purchase Shares. Our stockholders are urged to obtain current market quotations for our common stock and to carefully review the other information contained in this proxy statement or incorporated herein by reference in considering whether to approve the issuance of the Share Purchase Shares. See “Where You Can Find More Information” beginning on page 129. 21 Dividends We have not declared or paid cash dividends on our capital stock since 1989. We currently intend to retain all available funds and any future earnings for use in the operation and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. Any future determination to pay dividends will be at the discretion of our Board of Directors and will depend upon a number of factors, including our results of operations, financial condition, future prospects, contractual restrictions, restrictions imposed by applicable law and other factors our Board of Directors deems relevant. In addition, under the credit agreement with our lender, we are not permitted to pay any dividends without the lender’s consent. Hego has declared a dividend during the last three fiscal years. However, Hego does not anticipate paying any cash dividends in the foreseeable future.For information related to these dividends, see Note 12 to Hego’s audited consolidated financial statements included in this proxy statement at Annex C. 22 RISK FACTORS In addition to the other information included in this proxy statement, including the matters addressed under “Special Note Regarding Forward-Looking Statements,” you should carefully consider the following risks before deciding whether to vote for the issuance of the Shares in connection with the Share Purchase. You should also consider the other information in this proxy statement and the other documents and information incorporated by reference into this proxy statement, especially the other risk factors about us. See “Incorporation of Certain Documents by Reference” beginning on page 129 and “Where You Can Find More Information” beginning on page 129. Risks relating to Chyron’s business are described under “Risks Related to Chyron.” Risks relating to the Hego business are described under “Risks Related to the Combined Business Following the Share Purchase.” Risks Related to the Share Purchase We will issue a large number of shares of common stock in connection with the Share Purchase, which will result in substantial dilution to our existing stockholders. Our stockholders may not realize a benefit from the Share Purchase commensurate with the ownership dilution they will experience in connection with the Share Purchase. The common stock consideration to be issued by us in our transaction with Hego consists of unregistered shares. Based on our outstanding capital stock at March 15, 2013, at the Closing and not including any Earn-Out Shares, we anticipate that we will issue approximately 12,202,514 shares of our common stock in consideration for 100% of the outstanding shares of Hego, which will represent 41.1% of our voting shares following the issuance. The actual amount of shares to be issued at the Closing will equal 40.0% of the Outstanding Closing Shares. In addition, upon achieving certain revenue milestones, we may issue Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares. Our issuance of the Share Purchase Shares will result in substantial dilution of our existing stockholders’ ownership interests. Our issuance of the Share Purchase Shares may also have an adverse impact on our net income per share in fiscal periods that include (or follow) the Closing. If we are unable to realize the strategic and financial benefits currently anticipated from the Share Purchase, our stockholders will have experienced substantial dilution of their ownership interest without receiving commensurate benefit. The actual value of the consideration we will pay to the Hego shareholders may exceed the value allocated to it at the time we entered into the Stock Purchase Agreement. Under the Stock Purchase Agreement, other than shares to potentially be issued as a result of the achievement of revenue milestones, the number of shares of common stock we will issue as consideration at the Closing is fixed, and there will be no adjustment for changes in the market price of our common stock. Neither we nor the Hego shareholders are permitted to “walk away” from the Share Purchase nor are we permitted to re-solicit the vote of our stockholders solely because of changes in the market price of our common stock between the signing of the Stock Purchase Agreement and the Closing. Our common stock has historically experienced significant volatility. Stock price changes may result from a variety of factors that are beyond our control, including changes in our business, operations and prospects, regulatory considerations and general market and economic conditions. The value of the shares we issue to acquire Hego may be significantly higher at the Closing than when we entered into the Stock Purchase Agreement. If the conditions to the Closing of the Share Purchase are not met, the Share Purchase will not occur, which could adversely impact the market price of our common stock as well as our business, financial condition and results of operations. Specified conditions must be satisfied or waived before the Share Purchase can be completed, including, without limitation, obtaining the requisite approval of our stockholders with respect to our proposed issuance of common stock in the Share Purchase. These conditions are summarized in the section in this proxy statement entitled “The Stock Purchase Agreement — Conditions to the Completion of the Share Purchase” beginning on page 47 and are described in detail in the Stock Purchase Agreement attached to this proxy statement at Annex A. We cannot assure you that each of the conditions will be satisfied. 23 If the conditions are not satisfied or waived in a timely manner and the Share Purchase is delayed, we may lose some or all of the intended or perceived benefits of the transaction which could cause our stock price to decline and harm our business. If the transaction is not completed for any reason, our stock price may decline to the extent that the current market price reflects a market assumption that the Share Purchase will be completed. In addition, we will be required to pay our costs related to the transaction even if the Share Purchase is not completed, such as amounts payable to legal and financial advisors and independent accountants, and such costs are significant. All of these costs will be incurred whether or not the transaction is completed. Although we expect that the transaction of Hego will result in benefits to us, we may not realize those benefits because of integration difficulties. Integrating the operations of Hego successfully or otherwise realizing any of the anticipated benefits of the transaction of Hego, including anticipated cost savings and additional revenue opportunities, involves a number of challenges. The failure to meet these integration challenges could seriously harm our results of operations and the market price of our common stock may decline as a result. Realizing the benefits of the transaction will depend in part on the integration of information technology, operations, personnel and sales force. These integration activities are complex and time-consuming and we may encounter unexpected difficulties or incur unexpected costs, including: · our inability to achieve the cost savings and operating synergies anticipated in the transaction, which would prevent us from achieving the positive earnings gains expected as a result of the transaction; · diversion of management attention from ongoing business concerns to integration matters; · difficulties in consolidating and rationalizing information technology platforms and administrative infrastructures; · complexities in managing a significantly larger company than before the completion of transaction; · complexities associated with managing the combined businesses and consolidating multiple physical locations where management may determine consolidation is desirable; · difficulties in the assimilation of Hego employees and the integration of two business cultures; · challenges in combining product offerings and sales and marketing activities; · challenges in demonstrating to our customers and to customers of Hego that the transaction will not result in adverse changes in customer service standards or business focus; and · possible cash flow interruption or loss of revenue as a result of change of ownership transitional matters. We may not successfully integrate the operations of the businesses of Hego in a timely manner, and we may not realize the anticipated net reductions in costs and expenses and other benefits and synergies of the transaction of Hego to the extent, or in the timeframe, anticipated. In addition to the integration risks discussed above, our ability to realize these net reductions in costs and expenses and other benefits and synergies could be adversely impacted by practical or legal constraints on our ability to combine operations.As a non-public, non-U.S. company, Hego has not had to comply with the requirements of the Sarbanes-Oxley Act of 2002 for internal control and other procedures. Bringing Hego’s systems into compliance with those requirements may cause us to incur substantial additional expense. In addition, the integration process may cause an interruption of, or loss of momentum in, the activities of our business after completion of the transaction. If our management is not able to effectively manage the integration process, or if any significant business activities are interrupted as a result of the integration process, our business could suffer and our results of operations and financial condition may be harmed. 24 Failure to complete the Share Purchase could negatively impact our stock price and our future business and financial results. Although we have agreed to solicit proxies from our stockholders to obtain stockholder approval of the proposal to issue shares of our common stock, there is no assurance that Share Purchase will be approved. If the Share Purchase is not approved, and as a result the Share Purchase is not completed: · the price of our common stock may decline; · we will not realize our expected benefits of the Share Purchase; and · the costs incurred by us, and certain costs incurred by the Hego shareholders, related to the Share Purchase, such as certain accounting and legal fees, must be paid by us even if the Share Purchase is not completed. The Share Purchase may be completed even though material adverse changes may result from the announcement of the Share Purchase, industry-wide changes and other causes. In general, either party can refuse to complete the Share Purchase if there is a material adverse change affecting the other party between March 9, 2013, the date of the Stock Purchase Agreement, and the Closing. However, certain types of changes do not permit either party to refuse to complete the Share Purchase, even if such change would have a material adverse effect on us or Hego, including: · general economic or business conditions or acts of war or terrorism, in each case, that do not disproportionately affect the applicable party and its subsidiaries, taken as a whole; · factors affecting the digital and broadcast graphics industry in general which do not disproportionately affect either party or its subsidiaries; or · any change in accounting principles generally accepted in the United States or applicable laws. If adverse changes occur but we and the Hego shareholders still complete the Share Purchase, our stock price may suffer. The market price of our common stock may decline as a result of the Share Purchase. The market price of our common stock may decline as a result of the Share Purchase for a number of reasons including if: · we do not achieve the perceived benefits of the Share Purchase as rapidly or to the extent anticipated by financial or industry analysts; · the effect of the Share Purchase on our business and prospects is not consistent with the expectations of financial or industry analysts; or · investors react negatively to the effect on our business and prospects from the Share Purchase. Subject to certain limitations, the Hego shareholders may sell our common stock beginning 15 months following the Closing of the Share Purchase, which could cause our stock price to decline. The shares of our common stock that the Hego shareholders will receive following the completion of the Share Purchase are restricted, but the Hego shareholders may sell the shares of our common stock following the Share Purchase under certain circumstances. The Hego shareholders will be subject to certain restrictions on their ability to transfer their shares of our common stock, including, among other things, a fifteen (15) month prohibition on the transfer of the shares of our common stock issued to the Hego shareholders in connection with the Share Purchase (other than transfers to certain permitted transferees). We have agreed to register for resale the Share Purchase Shares that are restricted from sale under the Securities Act.The sale of a substantial number of our shares by the Hego shareholders or our other stockholders within a short period of time could cause our stock price to decline, make it more difficult for us to raise funds through future offerings of our common stock or acquire other businesses using our common stock as consideration. 25 The fairness opinion obtained by Chyron from its financial advisor will not reflect changes in circumstances between signing the Stock Purchase Agreement and the completion of the Share Purchase. We have not obtained and will not obtain an updated opinion regarding the fairness of the consideration to be paid by us pursuant to the Share Purchase from Morpheus Capital Advisors LLC, our financial advisor, which we refer to as Morpheus Capital. Morpheus Capital’s opinion speaks only as of its date and does not address the fairness of the consideration to be paid by us pursuant to the Share Purchase, from a financial point of view, at the time the Share Purchase is completed. Changes in the operations and prospects of Chyron or Hego, general market and economic conditions and other factors that may be beyond the control of Chyron and Hego, and on which the fairness opinion was based, may alter the value of Chyron or Hego or the prices of shares of our common stock by the time the Share Purchase is completed. For a description of the opinion that we received from our financial advisor, please see the section titled “The Share Purchase – Opinion of the Financial Advisor Regarding the Fairness of the Share Purchase from a Financial Point of View.” Risks Related to Chyron Risks relating to our business are described in our Annual Report on Form 10-K for the year ended December 31, 2012 and our other SEC filings which are incorporated by reference into this proxy statement. See “Incorporation of Certain Documents by Reference” beginning on page 129 and “Where You Can Find More Information” beginning on page 129. Risks Related to the Combined Business Following the Share Purchase In addition to the other information included in this proxy statement, you should carefully consider the following risks before deciding whether to vote for approval of the issuance of the shares of our common stock in the Share Purchase. Risks related to Chyron’s business are referenced above under “Risks Related to Chyron.” In the event the Share Purchase is completed, we will also face the following risks. The future profitability, growth and success of our combined business will depend on our ability to achieve further product cost reductions by our combined operations. The future profitability and growth of our combined business depends upon our ability to achieve further product cost reductions by our combined operations, including improved operating and manufacturing efficiencies and marketing and research and development synergies. If product cost reductions are not achieved on a timely basis, the future profitability of our combined business will be delayed and may not be delivered. The announcement and pendency of the Share Purchase may cause disruptions in the business of Hego, which could have an adverse effect on its business, financial condition or results of operations and, post-closing, our business, financial condition or results of operations. The announcement and pendency of the transaction could cause disruptions in the business of Hego. Specifically: These disruptions could be exacerbated by a delay in the completion of the Share Purchase or termination of the Stock Purchase Agreement and could have an adverse effect on the business, financial condition or results of operations of Hego prior to the completion of the transaction and on us if the transaction is completed. We expect to increase the level of our insurance coverage following the completion of the proposed Share Purchase; however, future claims could exceed our applicable insurance coverage. The combined companies will continue to maintain insurance for property and general liability, directors’ and officers’ liability, products liability, workers compensation and other coverage in amounts and on terms deemed adequate by management based on our expectations for future claims. Although we may increase the level of our insurance coverage, particularly our directors’ and officers’ liability insurance, following the completion of the Share Purchase, future claims could exceed our applicable insurance coverage, or in some instances our coverage may not cover the applicable claims. 26 Significant costs are expected to be associated with the proposed Share Purchase. We estimate that Chyron and Hego will incur direct transaction costs of approximately $0.85 million and $0.99 million, respectively, in connection with the proposed Share Purchase. In addition, the combined business may incur charges to operations that we cannot currently reasonably estimate in the quarter in which the Share Purchase is completed or the following quarters to reflect costs associated with integrating the two businesses. There can be no assurance that the combined business will not incur additional charges relating to the transaction in subsequent periods, which could have a material adverse effect on our cash flows, results of operations and financial position. The success of the combined business will depend on the services of each of our senior executives as well as certain key research and development, engineering, sales and marketing personnel, the loss of whom could negatively affect the combined business. Our success has always depended upon the skills, experience and efforts of our senior executives and other key personnel, including our research and development executives and managers. Following the completion of the Share Purchase, this will be even more important as we work to integrate our businesses. For both us and Hego, much of our expertise is concentrated in relatively few employees, the loss of whom for any reason could negatively affect our business. The failure of key employees to remain with the combined business could be harmful to the success of the combined business. Competition for our highly skilled employees is intense and we cannot prevent the future resignation of any employee. Most of the combined business’s employees have agreements which impose obligations that may prevent a former employee from working for a competitor for a period of time; however, these clauses may not be enforceable, or may be enforceable only in part. The combined business will continue to require significant capital to build the business, and financing may not be available to us on reasonable terms, if at all. The combined business will continue to require significant working capital for operations and marketing and research and development activities as well as the expansion and integration of our operations. If our existing resources are insufficient to satisfy our liquidity requirements, we may need to sell additional equity securities. Any sale of additional equity securities may result in additional dilution to our stockholders, and we cannot be certain that we will be able to obtain additional public or private financing in amounts, or on terms, acceptable to us, or at all. Our executive officers and directors, together with their affiliates and related persons, own a large percentage of our voting common stock and could limit new stockholders’ influence on corporate decisions or could delay or prevent a change in corporate control. Our current directors and executive officers and their affiliates will own, in the aggregate, approximately 24.3% of our outstanding shares of common stock (not including options or other convertible securities) assuming the issuance of approximately 12,202,514 shares of our common stock to acquire indirectly all of the issued and outstanding shares of Hego, based on our outstanding capital stock at March 1, 2013. The interests of this group of stockholders may not always coincide with our corporate interests or the interests of other stockholders, and they may act in a manner with which you may not agree or that may not be in the best interests of other stockholders. This concentration of ownership may have the effect of: · delaying, deferring or preventing, or alternatively, accelerating or causing, a change in control of our company; · entrenching our management and/or Board of Directors; · impeding a merger, consolidation, takeover or other business combination involving our company; or · discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of our company. 27 Hego conducts a significant amount of its sales activity outside of the United States, which subjects it to additional business risks and may adversely affect the combined business’s results of operations and financial condition due to increased costs. During the year ended December 31, 2012, Hego derived approximately $13.8 million, or 93.1% of its net sales, from sales of its products and services outside of the United States. The combined business intends to continue to pursue growth opportunities in sales internationally, which could expose it to additional risks associated with international sales and operations that we do not currently face. Hego’s international operations are, and the combined business’s international operations will continue to be, subject to a number of risks and potential costs, including: · unexpected changes in foreign regulatory requirements; · differing local product preferences and product requirements; · diminished protection of intellectual property in some countries outside of the United States; · differing payment cycles; · trade protection measures and import or export licensing requirements; · difficulty in staffing, training and managing foreign operations; · differing legal regulations and labor relations; · potentially negative consequences from changes in tax laws (including potentially taxes payable on earnings of foreign subsidiaries upon repatriation); and · political and economic instability. In addition, Hego is subject to risks arising from currency exchange rate fluctuations, which could increase the combined business’s costs and may adversely affect its results of operations. The U.S. dollar value of Hego’s foreign-generated revenues varies with currency exchange rate fluctuations. The majority of Hego’s foreign-generated revenues were generated in Europe. Significant increases in the value of the U.S. dollar relative to foreign currencies could have a material adverse effect on the combined business’s results of operations. Any of these factors may, individually or as a group, have a material adverse effect on the combined business’s business, financial condition, results of operations and cash flows. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This proxy statement contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this proxy statement regarding our strategy, future operations, future financial position, future revenues, financial projections and assumptions, projected costs, prospects and plans and objectives of management are forward-looking statements. The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. We have based these forward-looking statements on our current expectations and projections about future events. Although we believe that the expectations underlying any of our forward-looking statements are reasonable, these expectations may prove to be incorrect and all of these statements are subject to risks and uncertainties. Should one or more of these risks and uncertainties materialize, or should underlying assumptions, projections or expectations prove incorrect, actual results, performance or financial condition may vary materially and adversely from those anticipated, estimated or expected. We have identified below some important factors that could cause our forward-looking statements to differ materially from actual results, performance or financial conditions: · our ability to market, commercialize and achieve market acceptance of any of our products, including those products that we are developing or may develop in the future; · our estimates of market sizes and anticipated uses of our products; · our business strategy and our underlying assumptions about market data, demographic trends, pricing trends, and trends relating to customer collections; · our estimates regarding anticipated operating losses, future revenue, expenses, capital requirements, and liquidity; 28 · our ability to control our costs, achieve profitability, and the potential need to raise additional funding; · our ability to maintain an adequate sales network for our products; · our ability to enhance our international sales networks and product penetration; · our ability to attract and retain a qualified management team, as well as other qualified personnel and advisors; · our ability to successfully integrate the acquired technology and/or businesses; · our management team’s ability to accommodate growth and manage a larger organization; · our ability to protect our intellectual property, and to not infringe upon the intellectual property of third parties; · our ability to meet the financial covenants under our and Hego’s credit facilities; · our ability to conclude that we have effective disclosure controls and procedures; · loss of key personnel; · failure to complete the Share Purchase or to realize the benefits of the proposed Share Purchase; · failure to successfully integrate us and Hego; · other factors discussed elsewhere in this proxy statement. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. We have included important factors in the cautionary statements included in this proxy statement, particularly in the section entitled “Risk Factors” beginning on page 23 that we believe could cause actual results or events to differ materially from the forward-looking statements that we make. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. We do not assume any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. 29 PROPOSAL 1 – APPROVAL OF THE ISSUANCE OF THE SHARE PURCHASE SHARES At the Annual Meeting and any adjournment or postponement thereof, our stockholders will be asked to consider and vote upon a proposal to approve the issuance of up to approximately 18,303,771 shares of our common stock in consideration for 100% of the outstanding shares of Hego pursuant to the Stock Purchase Agreement. Further information with respect to the issuance of the Share Purchase Shares, the Share Purchase and Hego is contained elsewhere in this proxy statement, including the sections “The Share Purchase” beginning on this page and “The Stock Purchase Agreement” beginning on page 46. Vote Required to Approve the Issuance of the Share Purchase Shares Pursuant to applicable NASDAQ Marketplace Rules, the affirmative vote of a majority of the total votes cast at a meeting where a quorum is present is required to approve the issuance of the Share Purchase Shares. Abstentions will have the same effect as a vote “AGAINST” this proposal, and if you fail to vote, it will have no effect on the outcome of the proposal unless the shares are counted as present at the Annual Meeting. Broker non-votes will not affect the outcome of the vote on this proposal. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ISSUANCE OF THE SHARE PURCHASE SHARES. PROXIES SOLICITED BY THE BOARD OF DIRECTORS WILL BE VOTED IN FAVOR OF THIS PROPOSAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. THE SHARE PURCHASE The following is a description of the material aspects of the Share Purchase, including the Stock Purchase Agreement. While we believe that the following description covers the material terms of the Share Purchase, the description may not contain all of the information that is important to you. We encourage you to carefully read this entire proxy statement, including the Stock Purchase Agreement attached to this proxy statement at Annex A, for a more complete understanding of the Share Purchase. Background of the Share Purchase Chyron’s Board of Directors has regularly reviewed and assessed Chyron’s business strategies and objectives, together with the various trends and conditions affecting our business and the markets in which we operate, with the goal of enhancing stockholder value. In connection with these reviews and assessments, Chyron’s Board of Directors has periodically considered a range of strategic approaches, including remaining a stand-alone, independent company, acquiring other companies or lines of business and entering into mergers, and has discussed in that context the relative advantages and disadvantages of potentially engaging in a business combination. From September 8 – 12, 2012, Chyron’s President and Chief Executive Officer, Michael Wellesley-Wesley, Hego’s Chairman and Chief Executive Officer, Johan Apel, and members of their respective management teams attended the IBC (International Broadcasting Convention) trade show in Amsterdam, The Netherlands. At this convention, Mr. Wellesley-Wesley and Mr. Apel were introduced to one another by Aldo Campisi, Chyron’s Vice President of Latin American Sales. Mr. Wellesley-Wesley and Mr. Apel were familiar with each other by reputation, but had never previously met. During this meeting, Mr. Wellesley-Wesley and Mr. Apel discussed the markets that Chyron and Hego were respectively pursuing, and Mr. Wellesley-Wesley viewed a demonstration of some of Hego’s product offerings. On October 2, 2012, Mr. Wellesley-Wesley and Mr. Apel had a phone discussion in which they determined that each of them was interested in further discussions regarding ways in which Chyron and Hego might work together. They also determined that a mutual confidentiality agreement would be appropriate to protect each party's proprietary information in connection with these discussions. On October 4, 2012, Chyron and Hego entered into a mutual confidentiality agreement relating to information to be exchanged by the two companies. 30 From October 9 – 10, 2012, Mr. Wellesley-Wesley, Mr. Apel, and Kevin Prince, President of Hego’s U.S. subsidiary, met in New York City to discuss a potential business combination involving Chyron and Hego. The parties discussed potential synergies between their businesses and the markets that each company was pursuing, and also discussed the general parameters of the potential business combination, including the form of consideration to be offered to Hego stockholders. On October 16, 2012, Mr. Wellesley-Wesley met with the Chief Executive Officer of another company in the broadcast graphics industry to determine whether there was any interest on that company’s part in a potential strategic transaction involving Chyron. Chyron subsequently determined that this company was not a good fit for such a transaction. On October 31, 2012, Mr. Apel, Mr. Prince and other Hego executives met with Mr. Wellesley-Wesley, Peter Morrone, Chyron’s Senior Vice President of Engineering, and Todd Martin, Chyron’s Senior Vice President of Product Management, at Chyron’s offices in Melville, New York. At this meeting, Chyron gave a full presentation to the Hego executives of its products and service offerings. On November 1, 2012, Mr. Wellesley-Wesley, Mr. Apel, Mr. Prince and a representative of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or Mintz Levin, Chyron’s legal counsel, met in New York City for a discussion of the potential terms of a transaction between the parties. Among other things, they discussed the level of ownership to be held by each party’s respective stockholders in the combined company following the transaction, the management of the combined company, and the form of the consideration to be offered to Hego stockholders by Chyron, which would be shares of Chyron common stock. The parties also discussed the possibility of an earn-out provision, under which additional shares of Chyron common stock would be issued to the former Hego stockholders if particular revenue thresholds were met. On November 15, 2012, Mr. Wellesley-Wesley and Mr. Apel met with Robert Rayne and Christopher Kelly, members of Chyron’s Board of Directors and significant stockholders of Chyron, in London, to describe the business of Hego, to discuss the directors’ views on a potential business combination involving Chyron and Hego, and to ascertain their support for a potential transaction. From November 26 – 29, 2012, Mr. Wellesley-Wesley and Mr. Apel, and members of their respective management teams, including Mr. Morrone and Mr. Martin, met at Hego’s offices in Stockholm, Sweden for due diligence sessions regarding Hego’s technology and product offerings. During these meetings, the parties discussed the companies’ respective businesses and ways in which the two companies might work together.Hego provided Chyron with detailed information regarding its expected financial results for 2012, its customers and areas of anticipated growth in its business over the coming years. On December 3, 2012, Mr. Wellesley-Wesley met with Mr. Apel and Mr. Prince in New York City. During this meeting, the parties discussed considerations relating to the structuring of the proposed transaction, including the earn-out provisions and ownership and management of the combined company following the transaction. On December 4, 2012, Mr. Apel, Mr. Prince and other Hego executives met with Mr. Wellesley-Wesley, Mr. Morrone, and Mr. Martin at Chyron’s offices in Melville, New York for a continued discussion regarding the companies’ respective businesses and the structure of a proposed transaction. During this meeting, Chyron provided Hego with detailed information regarding its technology and product offerings, expected financial results for 2012, its customers and areas of anticipated growth in its business over the coming years. Also on December 4, Mr. Wellesley-Wesley and Mr. Apel met in New York with Peter Frey and Michael Wheeler, members of Chyron’s Board of Directors, to describe the business of Hego, to discuss the directors’ views on a potential business combination involving Chyron and Hego, and to ascertain their support for a potential transaction. On December 5, 2012, Mr. Wellesley-Wesley and Mr. Apel, together with representatives of Chyron’s legal counsel, Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., or Mintz Levin, and a representative of Stella Advisors, financial advisor to Hego, met in person or by teleconference at Mintz Levin’s offices in New York to discuss the terms of a potential business combination transaction, including the percentage ownership each party would have in the combined company following the transaction. 31 On December 6, 2012, the Chyron Board of Directors met and discussed the proposed terms of the potential transaction, including the possibility of an earn-out provision for shares to be issued to the Hego shareholders upon the achievement of specified revenue thresholds following the transaction. The Chyron board authorized Mr. Wellesley-Wesley to continue discussions with Hego regarding the potential transaction. On December 10, 2012, a representative of Mintz Levin and a representative of Stella Advisors discussed the proposed terms of the potential transaction, including the relative ownership of the combined company by the stockholders of each company after the transaction. Later on December 10, 2012, Mintz Levin sent a draft letter of intent for the transaction to Mr. Apel and Stella Advisors. On December 11, 2012, Mr. Wellesley-Wesley and Mr. Apel discussed the provisions of the letter of intent by telephone, and Mr. Wellesley-Wesley conveyed to Mr. Apel that the Chyron board had authorized him to continue their discussions. On December 13, 2012, Stella Advisors sent comments on the draft letter of intent to Mintz Levin. On December 17, 2012, Mintz Levin sent a revised draft of the letter of intent for the transaction to Stella Advisors and to Wistrand, legal counsel to Hego, and on December 18, 2012, Wistrand sent comments to Mintz Levin on the revised letter of intent. Discussions on the provisions set forth in the letter of intent continued until December 21, 2012. On December 21, 2012, representatives of Hego and Chyron agreed on the terms of the letter of intent. On December 26, 2012, the Chyron Board of Directors met and discussed the provisions of the letter of intent with Mr. Wellesley-Wesley and with Mintz Levin, including the strategic rationale for pursuing the transaction and the potential benefits to Chyron’s stockholders of the transaction. Following the discussion, the Chyron Board of Directors approved the draft letter of intent that they had received for review prior to the meeting. On December 26, 2012, Mr. Wellesley-Wesley signed the letter of intent and circulated it to Mr. Apel for signature, and on December 29, 2012, Mr. Apel countersigned the letter of intent. Mintz Levin began preparation of the draft purchase agreement. From January 7-8, 2013, Mr. Apel, Mr. Prince and other senior executives from Hego met with Mr. Wellesley-Wesley and other senior executives from Chyron, including Kathleen Power, Chyron’s Senior Vice President Sales, Service, Marketing and Field Operations, at Chyron’s executive offices to discuss due diligence matters, particularly relating to the sales process for Chyron’s products and services. On January 9, 2013, the Chyron Board of Directors met and discussed a status update on the transaction and authorized management to retain an advisor to provide an opinion as to the fairness of the transaction from a financial point of view to the stockholders of Chyron. On January 10, 2013, Mr. Wellesley-Wesley and Mrs. Power of Chyron met with Mr. Apel, Mr. Prince, Stefan Fjellsten, Chief Technology Officer of Hego, Jesper Gewell, Vice President of Marketing of Hego, and Soren Kjellin, Vice President of Business Development of Hego, at Mintz Levin’s offices in New York, to discuss due diligence matters. Later that same day, Mr. Wellesley-Wesley and Messrs. Apel, Prince, Fjellsten, Kjellin and Gewell met with Roger Ogden, Chairman of the Chyron board, and Michael Wheeler, a Chyron director, to discuss the status of the transaction and allow the Chyron directors to meet the senior Hego management team. From January 14 - 17, 2013, Mr. Wellesley-Wesley and others from Chyron met with Mr. Apel and others from Hego at Hego’s executive offices and at Hego’s offices in the Czech Republic to discuss due diligence matters, including the sales process for Hego’s products and services. Meetings and discussions regarding the due diligence process and specific due diligence issues continued throughout the remainder of January, February, and into March 2013. 32 On January 18, 2013, Mintz Levin provided a draft of the purchase agreement to Hego and its advisers. On January 22, 2013, Chyron retained Morpheus Capital to provide an opinion, from a financial point of view, as to the fairness of the transaction to the stockholders of Chyron. On January 23, 2013, Mintz Levin and Wistrand had a conference call to discuss provisions of the draft purchase agreement, including representations and warranties and closing conditions. On January 29, 2013, Mr. Wellesley-Wesley met with Mr. Prince in New York to discuss the status of the due diligence process. On January 30, 2013, Mintz Levin and Wistrand had a call to further discuss provisions of the draft purchase agreement, including the survival of representations and warranties after the Closing, and indemnification provisions in the agreement. On February 8, 2013, Wistrand provided its initial written comments on the draft purchase agreement to Mintz Levin. On February 11, 2013, Mr. Wellesley-Wesley, Mr. Apel, and Mr. Rayne met in London to discuss the status of the proposed transaction and the steps that would be taken to integrate the two companies following the transaction, should it come to fruition. On February 12, 2013, Mintz Levin and Wistrand had a call to discuss the comments that Wistrand had provided on the draft purchase agreement. On February 19, 2013, Mintz Levin circulated a revised draft of the purchase agreement to Wistrand. On February 21, 2013, Mr. Wellesley-Wesley, Mr. Apel, Mr. Prince, representatives of Morpheus, and members of the Chyron finance team met in New York City to discuss material needed by Morpheus in connection with the preparation of the fairness opinion to be given to the Chyron board. On February 22, 2013, Mintz Levin circulated a draft of a transaction support and lock-up agreement to Wistrand. This agreement provides for the Chyron directors to vote in favor of the proposals to be presented for approval by the Chyron shareholders at the Annual Meeting, and also provides that the shares of Chyron common stock held by such directors will be locked up until the later of fifteen (15) months following the Closing and the date of effectiveness of the registration statement on Form S-3 to be filed to register the shares issuable to Hego stockholders in the transaction. On February 26, 2013, Wistrand provided its comments on the revised draft of the purchase agreement to Mintz Levin. On February 28, 2013, representatives of Chyron, Hego, Mintz Levin, Wistrand and Stella Advisors held a conference call to discuss comments on the purchase agreement. On March 1, 2013, Mintz Levin circulated a revised draft of the purchase agreement and the transaction support agreement to Wistrand. From March 1, 2013 through March 5, 2013, the parties and their advisors exchanged multiple communications and drafts of the purchase agreement and transaction support agreement. On March 6, 2013, Chyron’s Board of Directors held a meeting, with members of Chyron’s senior management team and representatives of Morpheus and Mintz Levin participating, to discuss the proposed purchase agreement, and to consider whether or not to approve it and recommend that Chyron’s stockholders approve the purchase agreement and the transactions contemplated by it. Representatives of Mintz Levin provided a detailed summary of the terms and conditions of the proposed purchase agreement. Representatives of Morpheus reviewed the analysis that it had conducted and delivered a draft opinion stating that, based on various assumptions, qualifications and limitations described in the opinion, the consideration to be issued in the transaction by Chyron was fair, from a financial point of view, to Chyron and its stockholders. 33 After considerable discussion among the participants to address questions from members of Chyron’s Board of Directors, Chyron’s Board of Directors, by a unanimous vote, (i) determined that the terms set forth in the purchase agreement and the transaction are fair to, and in the best interests of, Chyron and its stockholders, (ii) approved the purchase agreement in substantially the form provided to the board prior to the meeting, subject to further changes as approved by Chyron management, and approved the transactions contemplated by the purchase agreement, and (iii) declared the advisability of the purchase agreement and the transaction and resolved to recommend that Chyron’s stockholders approve the purchase agreement and the transactions contemplated thereby. Between March 6 and March 9, 2013, final changes on the purchase agreement were negotiated between Chyron and Mintz Levin, and Hego and Wistrand. The purchase agreement and other transaction-related documents were signed by the parties on March 9, 2013 and their execution was announced on March 11, 2013. Morpheus’ final opinion as to the fairness, from a financial point of view, to Chyron and its stockholders of the consideration to be issued in the transaction by Chyron was delivered on March 9, 2013. Our Board of Directors was aware of and considered the interests that our directors and executive officers may have with respect to the transaction that differ from, or are in addition to, their interests as stockholders of Chyron generally, as described in “The Share Purchase — Interests of Certain Persons in the Share Purchase” beginning on page 43 of this proxy statement, which our Board of Directors considered as being neutral in its evaluation of the Share Purchase. The foregoing discussion summarizes the material information and factors considered by our Board of Directors in its consideration of the proposed transaction. Our Board of Directors collectively reached the unanimous decision to approve the Purchase Agreement and the transactions related to the Share Purchase in light of the factors described above and other factors that each member of our Board of Directors felt were appropriate. In view of the variety of factors and the quality and amount of information considered, our Board of Directors did not find it practicable to, and did not make specific assessments of, quantify or otherwise assign relative weights to the specific factors considered in reaching its determination. Individual members of our Board of Directors may have given different weight to different factors. Our Reasons for the Share Purchase In the course of reaching its unanimous decision to approve the Stock Purchase Agreement and to recommend that our stockholders vote to approve the share issuance pursuant to the Stock Purchase Agreement, the Chyron Board of Directors consulted with our Chief Executive Officer, Michael Wellesley-Wesley, and with the board’s financial advisor and legal counsel, and considered a number of factors in its deliberations that it believed weighed in favor of the transaction, including, but not limited to, the following: · historical information concerning Hego’s business, financial performance and condition, technology, operations, management and competitive position, including Hego’s demonstrated ability to grow, generate revenue and generate a profit; · the financial condition, results of operations, and businesses of Chyron and Hego before and after giving effect to the Share Purchase, and the respective contributions of each entity to the combined company on a pro forma basis; · the opportunity for the combined company to compete more effectively in the increasingly competitive international broadcast graphics market through a wider range of sophisticated product and service offerings; 34 · the belief that Chyron will be able to successfully and rapidly integrate the experienced Hego management team, including Hego’s Chief Executive Officer, Johan Apel, into its business; · the Hego product and service portfolio, which contains key technologies, including real-time image processing, that are differentiated and highly complementary to Chyron’s existing product portfolio and provide targeted solutions for what we believe are the fastest growing market segments in the broadcast graphics industry; · the belief that the transaction with Hego will further our strategic objective to be a leader in the broadcast graphics market by, among other things, strengthening our product and service offerings internationally and providing access to new and existing customers through the addition of Hego’s proprietary image and player tracking technology; · the strong international network of Hego clients that Chyron believes will complement its existing international strengths, compared to the cost to Chyron of developing an equivalent international network independently; · the potential to enhance stockholder value through operating efficiencies following the Share Purchase; · the fact that, having considered our strategic alternatives, including other companies in the broadcast graphics industry that we might acquire and companies that might be interested in an acquisition of or business combination with us, the Board of Directors believed that the transaction with Hego offered the best and nearest-term opportunity to enhance stockholder value; · the belief of the Board of Directors, shared by our senior management, that the prospects of the combined entity were more favorable than our prospects as a separate entity, due to, among other things: o the benefits associated with expanding Chyron’s product line and being able to introduce Hego’s new products and services to Chyron’s existing customers; o the complementary nature of Hego’s products and sources of revenues compared to those of Chyron; o the belief that the transaction has the potential to increase our market share and profitability; and o the belief that the transaction may enable us to accelerate the development of additional products; · the opinion of Morpheus Capital presented to our Board of Directors as of March 9, 2013 that the consideration to be paid by us pursuant to the Share Purchase is fair to us and to our stockholders, from a financial point of view, as of the date of the opinion. The full text of the written opinion setting forth the assumptions made, procedures followed, matters considered and limitations in connection with the opinion is attached to this proxy statement as Annex D, which stockholders are urged to read in its entirety; · the other terms of the Stock Purchase Agreement, including the respective parties’ representations, warranties and covenants, and the conditions to their respective obligations; · the fact that the Share Purchase would be subject to the approval of our stockholders; · current financial market conditions and historical market prices, volatility and trading information with respect to our common stock; · reports from management, tax advisors, independent auditors, outside legal experts and others as to the results of the due diligence investigation of Hego; and 35 · the prices paid in comparable transactions involving other digital media companies, as well as the trading performance for comparable companies in the digital media industry. In the course of its deliberations, the Board of Directors also identified and considered a variety of risks and other potentially countervailing factors relating to the Share Purchase, including: · the need to obtain stockholder approval for the share issuance, and whether such approval could be obtained in a timely fashion; · the risk that we may not successfully integrate the Hego business with our own; · the risk that the combined company may have difficulty managing its growth; · the risk of the combined company’s dependence upon certain key personnel; · the potential negative effect on our common stock price if growth expectations for Hego are not met; · the risk that the Hego business will not perform as expected; · the risk that the transaction will not result in the anticipated operating efficiencies and cost savings; · the risk that the Share Purchase may not be completed in a timely manner, if at all; · the risk that we will be unable to retain and recruit employees critical to the ongoing success of the combined company’s operations; · the risk of adverse reactions of Chyron’s and Hego’s customers and vendors to the transaction; · the risk that the integration of the Hego business could be more costly and time consuming than anticipated, which could adversely affect the combined company’s operating results and preclude the achievement of benefits anticipated from the Share Purchase; · the risk that our management’s attention will be diverted from other strategic and operational priorities to implement the transaction; and · the other risks and uncertainties discussed above under “Risk Factors” beginning on page 23. The foregoing discussion of the items that our Board of Directors considered is not intended to be exhaustive, but includes all items that it believes to be material. In view of the complexity and wide variety of factors, both positive and negative, that our Board of Directors considered, our Board of Directors did not find it practical to quantify, rank or otherwise weight the factors considered. In considering the various factors, individual members of our Board of Directors considered all of these factors as a whole and concluded that, on balance, the risks and countervailing factors relevant to the Share Purchase were outweighed by the potential benefits that it expected Chyron and the Chyron stockholders to achieve as a result of the Share Purchase. Recommendation of Our Board of Directors For reasons including those described above under the heading “The Share Purchase – Our Reasons for the Share Purchase,” on March 6, 2013, our Board of Directors unanimously approved the Share Purchase and the related transactions, including the issuance of the Share Purchase Shares, and recommends such matter to our stockholders, subject to the Board of Directors’ right to withdraw, modify or amend such recommendation. In particular, the Board of Directors unanimously: · determined that the terms of the Share Purchase are advisable, fair to and in the best interests of our stockholders; 36 · approved the Share Purchase and related transactions, and authorized us to enter into the Stock Purchase Agreement; and · recommends that our stockholders approve the issuance of the Share Purchase Shares and the possible adjournment or postponement of the Annual Meeting. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE ISSUANCE OF THE SHARE PURCHASE SHARES, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. Opinion of the Financial Advisor Regarding the Fairness of the Share Purchase from a Financial Point of View In January 2013, our Board of Directors engaged Morpheus Capital Advisors LLC, or Morpheus Capital, an investment banking firm, to act as its financial advisor in connection with the possible transaction with Hego. On March 6, 2013, Morpheus Capital delivered to our Board of Directors its oral opinion that, as of that date, the consideration to be paid by us pursuant to the Share Purchase was fair to us and to our stockholders from a financial point of view. Morpheus Capital later delivered its written opinion dated March 9, 2013, confirming its oral opinion. In selecting Morpheus Capital, our Board of Directors considered, among other things, Morpheus Capital’s reputation as an investment banking firm with experience advising companies in the media industry and in providing strategic advisory services in general. Morpheus Capital, as part of its investment banking business, is engaged in the evaluation of businesses and their equity securities in connection with mergers and acquisitions, underwritings, private placements and other securities offerings and valuations for corporate and other purposes. We determined the consideration we would pay in the Share Purchase through negotiations with Hego. Morpheus Capital did not recommend any specific form of consideration to us or recommend that any specific type of consideration constituted the only appropriate consideration for the Share Purchase. We did not impose any limitations on Morpheus Capital with respect to the investigations made or procedures followed in rendering its opinion. Further, we did not request the advice of Morpheus Capital with respect to alternatives to the Share Purchase, and Morpheus Capital did not advise us with respect to alternatives to the Share Purchase or our underlying decision to proceed with or effect the Share Purchase; accordingly, Morpheus Capital was not authorized to solicit and did not solicit indications of interest from any third party with respect to any other possible transaction involving us. We have attached the full text of the written opinion that Morpheus Capital delivered to our Board of Directors as Annex D to this proxy statement. You should read this opinion carefully and in its entirety for a description of the assumptions made, procedures followed, factors considered and limitations upon the review undertaken by Morpheus Capital in rendering its opinion. The following is a summary of Morpheus Capital’s opinion and the methodologies used to render its opinion. This summary is qualified in its entirety by reference to the full text of the opinion. Morpheus Capital’s opinion was approved by its fairness committee. It is directed to our Board of Directors and addresses only the fairness of the consideration to be paid by us pursuant to the Share Purchase from a financial point of view as of the date of the opinion. It does not address the relative merits of the Share Purchase or any alternatives to the Share Purchase, our underlying decision to proceed with or effect the Share Purchase or any other aspect of the Share Purchase. The opinion does not constitute a recommendation to you as to how you should vote with respect to the Share Purchase or any other matter. Moreover, it does not address the fairness of the Share Purchase to, or any consideration to be received in connection therewith by, the holders of any class of Hego’s securities, or any creditors or other constituencies of ours or Hego’s; nor does it address the fairness of the amount or nature of any compensation to be paid or payable to any of our officers, directors or employees or officers, directors or employees of Hego, or any class of such persons, in connection with the Share Purchase, whether relative to the consideration to be paid in connection with the Share Purchase or otherwise. Morpheus Capital did not express any opinion as to any tax or other consequences that might result from the Share Purchase, nor did Morpheus Capital’s opinion address any tax, legal, regulatory or accounting matters. 37 In rendering its opinion, Morpheus Capital assumed that the Share Purchase would be consummated in accordance with the terms described in the draft Stock Purchase Agreement dated March 5, 2013 (the “Draft Agreement”), and assumed with our consent that the final executed form of the Stock Purchase Agreement would not differ in any material respect from the Draft Agreement, and that the parties to the Share Purchase would comply with all material terms of the Stock Purchase Agreement. Morpheus Capital also assumed that all governmental, regulatory and other consents and approvals for the Share Purchase would be obtained without the imposition of any delay, limitation, restriction, divestiture or condition that would have an adverse effect on us, Hego or the Share Purchase. In connection with rendering its opinion, Morpheus Capital, among other things: • reviewed and discussed with the senior management of Chyron certain publicly available business and financial information with respect to us; • reviewed certain internal information, furnished by our management, relating to our business, earnings, cash flow, assets, liabilities and prospects, consisting of financial forecasts and discussed such information with our senior management as well as the business prospects of us more generally; • reviewed certain internal information, furnished by our management, relating to the business, earnings, cash flow, assets, liabilities and prospects of Hego, consisting of financial forecasts and discussed such information with our senior management as well as the business prospects of Hego more generally; • reviewed certain internal information, furnished by our management, relating to the business, earnings, cash flow, assets, liabilities and prospects of Hego, consisting of financial forecasts and discussed such information with Hego senior management, as well as the business prospects of Hego more generally; • reviewed and discussed with our senior management and Hego senior management certain internal information related to cost savings, revenue synergies and related expenses expected to result from the Share Purchase (the “Expected Synergies”) which were furnished by our management; • reviewed publicly available financial and stock market data of certain other companies in lines of business that they deemed relevant to the Share Purchase; • reviewed the financial terms of certain other transactions that they deemed relevant to the Share Purchase; • reviewed the Draft Agreement; and • conducted such other financial studies and analyses taking into account such other information as Morpheus Capital deemed appropriate. In preparing its opinion, Morpheus Capital did not assume any obligation to independently verify the accuracy and completeness of the financial, accounting, legal, tax and other information it was provided with or that it discussed or reviewed. Instead, with our consent, Morpheus Capital relied on the information being accurate and complete in all material respects and did not make any independent evaluation or appraisal of any of the assets or liabilities (contingent, derivative, off-balance-sheet, or otherwise) of our company or Hego, nor were they furnished with any such evaluation or appraisal. Morpheus Capital also made the following assumptions, and used and relied on the following information, in each case at our direction: • with respect to the financial forecasts for us and Hego, Expected Synergies, and other pro forma financial effects that were provided to Morpheus Capital, that they had been reasonably prepared on a basis reflecting the best available estimates and judgments of our management as to the future financial performance of us and Hego, the Expected Synergies (including the amount, timing and achievability thereof) and such other pro forma financial effects; • that the future financial results (including Expected Synergies) reflected in such forecasts and other information would be achieved at the times and in the amounts projected; and • the assessments of the managements of our company and Hego as to our ability to retain key employees and to integrate Hego’s business with ours. Morpheus Capital’s opinion was based on economic, financial, market and other conditions as in effect on, and the information made available to Morpheus Capital as of, the date of its opinion. Accordingly, Morpheus Capital has not assumed and has expressly disclaimed any obligation to update, revise or reaffirm its opinion based on circumstances, developments or events occurring after the date of its opinion. 38 The following represents a brief summary of the material financial analyses performed by Morpheus Capital in connection with providing its opinion to our Board of Directors. Some of the summaries of financial analyses performed by Morpheus Capital include information presented in tabular format. In order to fully understand the financial analyses performed by Morpheus Capital, you should read the tables together with the text of each summary. The tables alone do not constitute a complete description of the financial analyses. Considering the data set forth in the tables without considering the full narrative description of the financial analyses, including the methodologies and assumptions underlying the analyses, could create a misleading or incomplete view of the financial analyses performed by Morpheus Capital. Summary of Material Financial Analyses Selected Comparable Company Analysis. Based on publicly available information, Morpheus Capital analyzed selected comparable publicly traded companies’ valuation metrics (sales and earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, expressed as multiples related to enterprise value) for the last twelve months (“LTM”), the next twelve months (“NTM”) and estimated calendar year 2014, together with certain estimated growth rates.Certain of such valuation metrics were then applied to Hego to derive an estimated value which was then compared to certain public trading information for us. Based on the similarities in the businesses of our company and Hego, Morpheus Capital compared the companies against the same select group of comparable companies. Morpheus Capital believes that each of the three companies listed below have operations similar to some of the operations of Hego or us, but noted that none of these companies have the same management, composition, size, combination of businesses or financial characteristics or prospects as us or Hego. • VIZRT Ltd. • Orad Hi-Tec Systems, Ltd. • Avid Technology, Inc. The following table sets forth the multiples indicated by this analysis: VIZRT Orad Avid Mean Median Chyron Enterprise Value to: LTM Sales x x x x x x NTM Sales x x x x x x 2014 Estimated Sales x x x x x x LTM EBITDA x x x x x NA NTM EBITDA x x x x x NA 2014 Estimated EBITDA x x x x x x Morpheus Capital selected implied multiples of 1.1x NTM Sales and 5.5x NTM EBITDA to arrive at an implied enterprise value reference range for Hego of $16.7 million to $22.2 million. Morpheus Capital then adjusted the enterprise value reference range by Hego’s estimated net debt which was adjusted for $500,000 of deal reimbursement expenses, to be paid at close from Hego’s cash balance, to arrive at an implied equity value reference range for Hego of $16.2 million to $21.8 million and a mean implied equity value of $19.0 million. Morpheus Capital arrived at an implied equity value range for Chyron by reviewing our stock price over the three month period from December 4, 2012 to March 4, 2013 and identifying the low stock price over that period, the average stock price over that period and the high stock price over that period, and multiplying them by the diluted shares outstanding as of the preliminary draft Annual Report on Form 10-K for the year ended December 31, 2012, dated February 15, 2013. This analysis yielded an implied equity value reference range for Chyron of $10.8 million to $20.5 million and an implied equity value using the average stock price for Chyron over that period of $16.3 million. 39 This analysis provided a relative percentage equity contribution for each company of: Chyron Hego High to High % % Average to Mean % % Low to Low % % While the Selected Comparable Company Analysis compared Hego to three companies in the digital media industry, Morpheus Capital did not include every company that could be deemed to be a participant in this same industry, or in the specific sectors of this industry. Selected Precedent Transactions Analysis. Based on public information, Morpheus Capital analyzed certain completed digital media sale transactions announced since March 2005 and certain related valuation metrics. Morpheus Capital analyzed valuation metrics including LTM Sales and LTM EBITDA multiples. The following table sets forth the multiples indicated by the analysis: Announcement Date Name of Acquiror Name of Target LTM Sales LTM EBITDA June 5, 2012 Belden CDT (Canada) Inc. Miranda Technologies Inc. x x July 1, 20111 VIZRT Ltd. LiberoVisionAG NA NA March 6, 2011 Sony Europe Limited Hawk-Eye Innovations Limited x NA September 9, 2010 Miranda Technologies Inc. OmniBus Systems Limited x x December 2, 2008 STATS LLC SportVU, Ltd. NA NA December 17, 2007 Cohanzick Management Fund; Cohanzick Management LLC; et al. Orad Hi-Tec Systems, Ltd. x x April 22, 2006 Miranda Technologies Inc. VertigoXmedia Inc. x NA March 20, 2005 Avid Technology, Inc. Pinnacle Systems Inc. x x Morpheus Capital selected implied multiples of 1.7x and 1.8x LTM Sales and 9.4x and 10.2x LTM EBITDA to arrive at an implied enterprise value reference range for Hego of $18.3 million to $27.4 million. Morpheus Capital then adjusted the enterprise value reference range by Hego’s estimated net debt and $500,000 of deal reimbursement expenses, to be paid at close from Hego’s cash balance, to arrive at an implied equity value reference range for Hego of $17.9 million to $26.9 million and a mean implied equity value of $22.4 million. Morpheus Capital selected implied multiples of 0.7x and 0.8x LTM Sales to arrive at an implied enterprise value reference range for Chyron of $21.2 million to $24.2 million. Morpheus Capital then adjusted the enterprise value reference range by Chyron’s estimated net debt to arrive at an implied equity value reference range for Chyron of $19.4 million to $22.4 million and a median implied equity value of $20.9 million. Excludes certain multiples paid referenced in VIZRT press releases dated May 2011 and February 2013 as Morpheus Capital could not independently verify that information. 40 This analysis provided a relative percentage equity contribution for each company of: Chyron Hego High to High % % Mean to Mean % % Low to Low % % No company or transaction used in the “Selected Comparable Company” or “Selected Comparable Transactions” analyses is identical to us, Hego or the Share Purchase. Accordingly, an analysis of the results of the foregoing is not mathematical; rather, it involves complex considerations and judgments concerning differences in financial and operating characteristics of the companies and other factors that could affect the public trading value and the private market valuation of the companies to which we, Hego and the Share Purchase are being compared. Relative Contribution Analysis. Morpheus Capital compared and analyzed our company’s and Hego’s contribution to the combined entity, excluding synergies, for both fiscal year 2012 (“FY 2012”) and projected fiscal year 2013 (“FY 2013”) for the following metrics: revenue, EBITDA, net income and equity book value. Information used in this analysis for our company and Hego was provided by the management of our company and Hego, respectively. % Contribution % Contribution Chyron Hego Chyron Hego FY 2012 FY 2012 FY 2013 FY 2013 Revenue 66.5 % 33.5 % 62.8 % 37.2 % EBITDA (321.8 %) 221.8 % (5.8 %) 105.8 % Net Income (156.6 %) 56.6 % (146.3 %) 246.3 % Equity Book Value 57.9 % 42.1 % NA NA Discounted Cash Flow Analysis. Morpheus Capital used cash flow forecasts of Hego for fiscal years 2013 through 2017, as estimated by our management, and discounted back the cash flows and a terminal value, at the end of 2017, to the present in order to estimate the current values of our company and Hego. Morpheus Capital used both a set of “base case” projections and a set of “downside case” projections for Hego as directed by us. Morpheus Capital used the weighted average cost of capital to generate the discount rates for Chyron and Hego, and made adjustments for company size and illiquidity, and selected a terminal value based on a review of EBITDA trading multiples as described above under “Selected Comparable Company Analysis.” Morpheus Capital then discounted the base case cash flows for Hego projected through 2017 and the terminal values to present values using a midpoint discount rate of 19.5% and a midpoint terminal EBITDA exit multiple of 5.5x estimated 2017 EBITDA. This analysis indicated a midpoint implied base case enterprise value of approximately $30.5 million for Hego, which was then reduced by the estimated net debt and non-controlling interest of Hego and was increased by Hego’s cash and cash equivalents, which were adjusted for $500,000 of deal reimbursement expenses, to be paid at close from Hego’s cash balance, to arrive at a midpoint implied base case equity value of approximately $29.8 million for Hego. Morpheus Capital also performed a sensitivity analysis on the implied equity value for Hego by using a range of discount rates and terminal EBITDA exit multiples straddling the values indicated above. Morpheus Capital then discounted the downside case cash flows for Hego projected through 2017 and the terminal values to present values using a midpoint discount rate of 19.5% and a midpoint terminal EBITDA exit multiple of 4.9x estimated 2017 EBITDA, which matched Chyron’s terminal EBITDA exit multiple. This analysis indicated a midpoint implied downside enterprise value of approximately $16.4 million for Hego, which was then reduced by the estimated net debt and non-controlling interest of Hego and was increased by Hego’s cash and cash equivalents, which were adjusted for $500,000 of deal reimbursement expenses, to be paid at close from Hego’s cash balance, to arrive at a midpoint implied downside equity value of approximately $15.7 million for Hego. Morpheus Capital also performed a sensitivity analysis on the implied equity value for Hego by using a range of discount rates and terminal EBITDA exit multiples straddling the values indicated above. 41 Morpheus Capital then discounted the cash flows projected for Chyron through 2017 and the terminal values to present values using a midpoint discount rate of 17.8% and a midpoint terminal EBITDA exit multiple of 4.9x estimated 2017 EBITDA. This analysis indicated a midpoint implied enterprise value of approximately $11.3 million for Chyron, which was then reduced by the estimated net debt and pension liabilities of Chyron and was increased by Chyron’s cash and cash equivalents, to arrive at a midpoint implied equity value of approximately $9.5 million for Chyron. Morpheus Capital also performed a sensitivity analysis on the implied equity value for Chyron by using a range of discount rates and terminal EBITDA exit multiples straddling the values indicated above. Morpheus Capital then compared the midpoints of both the base case and downside equity values obtained in its discounted cash flows analyses for Hego against the midpoint of the equity value obtained in its discounted cash flows analysis for Chyron. This analysis provided a relative percentage equity contribution for each company of: DCF Equity Value Contribution Chyron Hego Base Case % % Downside Case % % Synergies and NOLs Analysis. Morpheus Capital was provided estimated expected synergies by us which they discounted back to the present at the average of each company’s weighted average costs of capital discussed above. Additionally, Morpheus Capital applied a terminal value multiple of 5.2x the 2017 estimated synergies and discounted that value back to the present. The terminal value multiple was determined by averaging the terminal value multiples used in each company’s DCF analysis above. This analysis provided a net present value of approximately $38.0 million for the future projected synergies generated in a combination of Chyron and Hego as provided by us. In addition, Morpheus Capital was advised by us that the combination of Chyron and Hego is expected to enhance the combined entity’s ability to use Chyron’s net operating loss carry-forwards (NOLs). Morpheus Capital did not estimate the precise timing of the future use of those tax shields, but simply noted the increased likelihood of their usage to shield future taxable profits by the combined entity. The foregoing description is only a summary of the analyses and examinations that Morpheus Capital deemed material to its opinion. It is not a comprehensive description of all analyses and examinations actually conducted by Morpheus Capital. The preparation of a fairness opinion is a complex process involving various determinations as to the most appropriate and relevant methods of financial and comparative analysis and the application of those methods to particular circumstances. Accordingly, a fairness opinion necessarily is not susceptible to partial analysis or summary description. Morpheus Capital believes that its analyses and the summary set forth above must be considered as a whole and that selecting portions of its analyses and of the factors considered, without considering all analyses and factors, would create a misleading and incomplete view of the process underlying the analyses set forth in its presentation to us. In addition, Morpheus Capital may have given various analyses more or less weight than other analyses, and may have deemed various assumptions more or less probable than other assumptions. The fact that any specific analysis has been referred to in the summary above is not meant to indicate that this analysis was given greater weight than any other analysis. Accordingly, the ranges of valuations resulting from any particular analysis described above should not be taken to be the view of Morpheus Capital with respect to the actual value of our company. In performing its analyses, Morpheus Capital made numerous assumptions with respect to industry performance, general business and economic conditions and other matters, many of which are beyond our control. The analyses performed by Morpheus Capital are not necessarily indicative of actual values or actual future results, which may be significantly more or less favorable than those suggested by these analyses. These analyses were prepared solely as part of the analysis performed by Morpheus Capital with respect to the fairness of the consideration to be paid by us pursuant to the Share Purchase, from a financial point of view, and were provided to us in connection with the delivery of Morpheus Capital’s opinion. The analyses do not purport to be appraisals or to reflect the prices at which a company might actually be sold or the prices at which any securities may trade at any time in the future. 42 As described above, Morpheus Capital’s opinion and presentation were among the many factors that we took into consideration in making our determination to approve, and to recommend that our stockholders approve, the Share Purchase. Consequently, the analyses as described above should not be viewed as determinative of the opinion of our Board of Directors with respect to the consideration to be paid by us pursuant to the Share Purchase or whether we would have been willing to agree to a different consideration. Under the terms of Morpheus Capital’s engagement letter dated January 22, 2013, we agreed to pay Morpheus Capital for its financial advisory services an opinion fee equal to $95,000, which was paid upon delivery of the fairness opinion.No portion of this fee was contingent upon the conclusion reached in the fairness opinion.Our Board of Directors was aware of this fee structure and took it into account in considering Morpheus Capital’s opinion and in approving the Share Purchase.Further, we have agreed to reimburse Morpheus Capital for its reasonable out-of-pocket expenses and to indemnify Morpheus Capital, its affiliates, and their respective directors, officers, employees, agents and controlling persons against specific liabilities, including liabilities under the federal securities laws. In the ordinary course of its business, Morpheus Capital may actively trade in our common stock for its own account and for the accounts of its customers and, accordingly, may at any time hold a long or short position in such securities. Interests of Certain Persons in the Share Purchase Pursuant to the terms of our 2008 Long Term Incentive Plan, or the 2008 LTIP, and our 1999 Incentive Compensation Plan, or the 1999 Plan, the Share Purchase will constitute a change in control of Chyron.Accordingly, all outstanding and unvested stock options and restricted stock units, or RSUs, will accelerate and vest in full upon the Closing of the Share Purchase.The table below sets forth the amount of stock options and RSUs held by each Chyron director and executive officer that will vest in full upon the Closing, assuming the consummation of the Share Purchase occurred on March 15, 2013. Name and Position Number of Shares of Common Stock Underlying Accelerated Outstanding Awards Value of Accelerated Awards ($)(1) Susan Clark-Johnson, Director $ Peter F. Frey, Director Christopher R. Kelly, Director Jerry Kieliszak, Senior Vice President, Chief Financial Officer, Treasurer and Secretary Roger L. Ogden, Chairman of the Board, director Kathleen R. Power, Senior Vice President, Sales, Service, Marketing and Field Operations — — Robert A. Rayne, Director Michael I. Wellesley-Wesley, President and CEO, Director Michael C. Wheeler, Director All current executive officers as a group All current directors who are not executive officers as a group All employees as a group (including officers who are not executive officers) Represents the value expected to be received by the individual or group in respect of the accelerated vesting of outstanding options and RSUs in connection with the Share Purchase. The value of the vesting acceleration was calculated as follows: (a) for stock options, multiplying the number of unvested in-the-money option shares as of March 15, 2013 by the spread between the closing price of the Company’s common stock as of March 15, 2013, which was $1.05 per share, and the exercise price of such unvested options; and (b) for RSUs, the number of unvested RSUs as of March 15, 2013 times the closing price of our common stock as of March 15, 2013. 43 Additionally, two of our executive officers have severance and change in control arrangements that may potentially be triggered by the Share Purchase. For more information related to such potential payments, see “Proposal 4 – Advisory Vote on Golden Parachute Compensation.” Voting Commitments Concurrently with the execution of the Stock Purchase Agreement, each of our directors and principal stockholders entered into a Transaction Support and Lock-Up Agreement with Chyron, Hego and Hego’s shareholders, which we refer to as the Support Agreements. The shareholders subject to the Support Agreements have, among other things, agreed to vote, and have irrevocably appointed Chyron as their proxy to vote, the shares of our common stock held by each such shareholder (1) in favor of the Share Purchase, the approval of the Merger Agreement and the approval of the transactions contemplated by the Merger Agreement, (2) against the approval or adoption of any proposal made in opposition to, or in competition with, the Share Purchase and (3) in favor of an amendment to Chyron’s 2008 LTIP to increase the number of shares available for issuance thereunder by an amount that is not less than 15% of Chyron’s pre-closing outstanding shares, as such term is defined in the Stock Purchase Agreement (see Proposal 8).Additionally, such directors have agreed to vote to appoint Johan Apel and one other designee of Hego who qualifies as an independent director under the NASDAQ Marketplace Rules to the Chyron Board of Directors, effective as of the Closing. Based on our common stock outstanding on March 1, 2013, 40.7% of the outstanding shares of our common stock are subject to the Support Agreements. The shareholders subject to the Support Agreements also have agreed, among other things, not to transfer or otherwise dispose, tender or grant a proxy with respect to their shares of Chyron’s common stock. The foregoing description of the Support Agreements does not purport to be complete and is qualified in its entirety by reference to the form of Support Agreement, a copy of which is attached hereto as Annex E and incorporated herein by reference. Share Purchase Consideration We and certain of our subsidiaries have agreed to purchase from the shareholders of Hego all of the shares of Hego. Based on our outstanding capital stock at March 15, 2013, at the closing of the Share Purchase, or the Closing, and not including any Earn-Out Shares (as defined below), we anticipate that we will issue approximately 12,202,514 shares of our common stock in consideration for 100% of the outstanding shares of Hego, which will represent 41.1% of our voting shares following the issuance.The actual amount of shares to be issued at the closing of the Share Purchase, or the Closing Shares, will equal 40.0% of the sum of (i) our issued and outstanding common stock as of the date that is ten (10) calendar days prior to the Closing, (ii) the shares of our common stock that are issuable upon the exercise of all outstanding options and RSUs to purchase our common stock and that have an exercise price at or below $1.25 as of the date that is ten (10) calendar days prior to the Closing, and (iii) the contemplated shares to be issued at the Closing, which we collectively refer to as the Outstanding Closing Shares. In addition, upon achieving certain revenue milestones, we may issue additional shares, or the Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares. Effective Time of the Share Purchase We currently expect the Closing to occur by the end of the second quarter of 2013. The Closing shall occur, and the Share Purchase shall be effective, no later than the third business day after the satisfaction or waiver of all the conditions and the obligations of Chyron and the Hego shareholders to the transactions contemplated by the Stock Purchase Agreement, including approval of the issuance of the Share Purchase Shares by our stockholders.However, because the Share Purchase is subject to a number of conditions, we cannot predict exactly when the Closing will occur or if it will occur at all. 44 Board of Directors of Chyron Following the Transaction Following the Share Purchase, the Chyron Board of Directors will be expanded from seven (7) directors to nine (9) directors. The vacancy created by the increase of the additional directorships will be filled by two stockholder designees to be selected by the former shareholders of Hego upon the Closing, one of which will be Johan Apel, and the other appointee will be a designee of Hego who qualifies as an independent director under NASDAQ Marketplace Rules. The following table sets forth information regarding the current directors of Chyron who will continue to serve as directors on our Board of Directors and their positions after completion of the transaction: Name Age Position with Chyron Year First Became Director Robert A. Rayne 64 Director Christopher R. Kelly 53 Director Michael I. Wellesley-Wesley 60 President, Chief Executive Officer and Director Peter F. Frey 53 Director Roger L. Ogden 67 Chairman of the Board of Directors and Director Michael C. Wheeler 63 Director Susan Clark-Johnson 66 Director All directors are elected on an annual basis, so assuming re-election at the Annual Meeting, each director’s term will expire in 2014.See “Proposal 5 – Election of Directors.” Regulatory Approvals We are not aware of any governmental or regulatory approval required for completion of the Share Purchase, other than compliance with applicable corporate laws of New York and Sweden, and the filing with The NASDAQ Global Market of a Notification Form for Listing Additional Shares and a Notification Form for Change in the Number of Shares Outstanding, with respect to the shares of our common stock to be issued to the Hego shareholders pursuant to the Stock Purchase Agreement. If any other governmental approvals or actions are required, we intend to try to obtain them. We cannot assure you, however, that we will be able to obtain any such approvals or actions. U.S. Federal Income Tax Consequences of the Share Purchase No gain or loss will be recognized by us or by holders of shares of our common stock as a result of the Share Purchase. NASDAQ Listing With respect to the shares of common stock issuable as consideration for the Share Purchase, we have agreed with the Hego shareholders to file with The NASDAQ Global Market a Notification Form for Listing Additional Shares and a Notification Form for Changes in the Number of Shares Outstanding. Restrictions on the Resale of the Share Purchase Shares The issuance of shares of our common stock to the Hego shareholders will not be registered under the Securities Act in reliance upon the exemption set forth in Regulation D promulgated under the Securities Act. The shares held by Hego shareholders may not be sold until the date that is fifteen months following the Closing. 45 Registration Rights We have agreed that, no later than nine months following the Closing, we will prepare and file with the SEC a registration statement on Form S-3 covering the resale of all of the Share Purchase Shares. THE STOCK PURCHASE AGREEMENT The following is a summary of the material terms of the Stock Purchase Agreement, which is attached at Annex A to this proxy statement and incorporated herein by reference. The Stock Purchase Agreement has been attached to this document to provide you with information regarding its terms. The Stock Purchase Agreement is not intended to provide any other factual information about us or Hego. The following description does not purport to be complete and is qualified in its entirety by reference to the Stock Purchase Agreement included at Annex A. You should refer to the full text of the Stock Purchase Agreement for details of the Share Purchase and the terms and conditions of the Stock Purchase Agreement. General Pursuant to the Stock Purchase Agreement, we and certain of our subsidiaries have agreed to acquire all of the issued and outstanding shares of Hego.Following the Share Purchase, Hego will be an indirectly owned subsidiary of ours. The Closing will occur no later than the third business day after the last of the conditions to the Share Purchase have been satisfied or waived, or at another time as the parties mutually agree. We currently expect the closing of the Share Purchase, or the Closing, to occur by the end of the second quarter of 2013. However, because the Share Purchase is subject to a number of conditions, we cannot predict exactly when the Closing will occur or if it will occur at all. Share Purchase Consideration Initial Share Purchase Consideration.We and certain of our subsidiaries have agreed to purchase from the shareholders of Hego, which we refer to as the Sellers, all of the shares of Hego. Based on our outstanding capital stock at March 15, 2013, at the Closing, and not including any Earn-Out Shares (as defined below), we anticipate that we will issue approximately 12,202,514 shares of our common stock in consideration for 100% of the outstanding shares of Hego, which will represent 41.1% of our voting shares following the issuance. The actual amount of shares to be issued at the Closing, or the Closing Shares, will equal 40.0% of the sum of (i) our issued and outstanding common stock as of the date that is ten (10) calendar days prior to the Closing, (ii) the shares of our common stock that are issuable upon the exercise of all outstanding options and RSUs to purchase our common stock that have an exercise price at or below $1.25 as of the date that is ten (10) calendar days prior to the Closing, and (iii) the contemplated shares to be issued at the Closing, which we collectively refer to as the Outstanding Closing Shares.The number of shares to be issued at the Closing shall not be subject to change based upon any change in the trading price of our common stock at the time of issuance of such shares at the Closing or any other time. Earn-Out Consideration.In addition, upon achieving revenue milestones as described below, we may issue additional shares, or the Earn-Out Shares, such that the aggregate amount of Shares issued in the Share Purchase equals up to 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares.Based on our outstanding capital stock on March 15, 2013, we anticipate that we could issue up to 6,101,257 Earn-Out Shares based on the following revenue milestones: · If Hego’s revenue exceeds $15.5 million from January 1, 2013 through December 31, 2013, which we refer to as the 2013 Revenue Milestone, then we will be required to issue a number of additional shares of our common stock, or the 2013 Earn-Out Shares, which will cause the sum of the Closing Shares and the 2013 Earn-Out Shares to equal 45% of the sum of the Outstanding Closing Shares and the 2013 Earn-Out Shares. 46 · If Hego’s revenue exceeds $16.0 million from January 1, 2014 through December 31, 2014, which we refer to as the 2014 Revenue Milestone, then we will be required to issue a number of additional shares of our common stock, or the 2014 Earn-Out Shares, which will cause the sum of the Closing Shares, the 2013 Earn-Out Shares (if applicable) and the 2014 Earn-Out Shares to equal: o 42.5%of the sum of the Outstanding Closing Shares and the 2014 Earn-Out Shares, if the 2013 Revenue Milestone was not satisfied; or o 47.5% of the sum of the Outstanding Closing Shares, the 2013 Earn-Out Shares and the 2014 Earn-Out Shares, if the 2013 Revenue Milestone was satisfied. · If Hego’s revenue exceeds $16.5 million from January 1, 2015 through December 31, 2015, which we refer to as the 2015 Revenue Milestone, then we will be required to issue a number of additional shares of our common stock, or the 2015 Earn-Out Shares, which will cause the sum of the Closing Shares, the 2013 Earn-Out Shares (if applicable), the 2014 Earn-Out Shares (if applicable) and the 2015 Earn-Out Shares to equal: o 42.5% of the sum of the Outstanding Closing Shares and the 2015 Earn-Out Shares, if the 2013 Revenue Milestone and the 2014 Revenue Milestone were not satisfied; o 45.0% of the sum of the Outstanding Closing Shares, the 2014 Earn-Out Shares and the 2015 Earn-Out Shares, if the 2013 Revenue Milestone was not satisfied and the 2014 Revenue Milestone was satisfied; o 47.5% of the sum of the Outstanding Closing Shares, the 2013 Earn-Out Shares and the 2015 Earn-Out Shares, if the 2013 Revenue Milestone was satisfied and the 2014 Revenue Milestone was not satisfied; or o 50.0% of the sum of the Outstanding Closing Shares, the 2013 Earn-Out Shares, the 2014 Earn-Out Shares and the 2015 Earn-Out Shares, if the 2013 Revenue Milestone and the 2014 Revenue Milestone were satisfied. · Notwithstanding the foregoing, if Hego’s revenue exceeds $33.0 million from January 1, 2013 through December 31, 2014, then we will be required to issue a number of additional shares of our common stock which will cause the sum of the Closing Shares and the Earn-Out Shares to equal 50.0% of the sum of the Outstanding Closing Shares and the Earn-Out Shares. The Share Purchase Shares consist of our securities, so their value fluctuates with changes in the trading price of our common stock on NASDAQ based on the respective closing market prices of our common stock as of the respective dates. As of March 8, 2013 (the trading day before the date of the Stock Purchase Agreement), the total value of the Share Purchase Shares, assuming that all revenue milestones are achieved and all Earn-Out Shares are issued,was $15.6 million, based on the closing market price of our common stock as of such date. The value of the Share Purchase Shares actually received by the Sellers in the Share Purchase will not be determined until the Share Purchase closes, and further depends upon whether Hego achieves certain revenue milestones, as described above. Conditions to the Completion of the Share Purchase Each party’s obligation to complete the Share Purchase is subject to the satisfaction or waiver by each of the parties, at or prior to the Closing, of various conditions, which include the following: · no temporary restraining order, preliminary or permanent injunction or other order issued by any court or other law or regulation or prohibition preventing the consummation of any of the transactions contemplated by the Stock Purchase Agreement shall be or remain in effect, nor shall there be any action taken, or any statute, rule, regulation or orderenacted, entered, enforced or deemed applicable to the transactions contemplated by the Stock Purchase Agreement, which would make the consummation of any of such transactions illegal, and all legal obligations with respect to any labor unions shall have been complied with; 47 · all approvals, waivers, actions or non-actions or consents of a governmental authority that are required for the consummation of the Share Purchase and all other transactions contemplated thereby, shall have occurred or been obtained; · the required vote of our stockholders with respect to the issuance of the Shares shall have been obtained prior to July 31, 2013; · there shall not have occurred any event that has a material adverse effect on us, our Swedish subsidiary or Hego; · no fraud shall have occurred in the making ofrepresentations, warranties, covenants or agreements set forth in the Stock Purchase Agreement; · there shall not be any pending or threatened legal proceeding in which a governmental authority is or is threatened to become a party or is otherwise involved, and neither us, our subsidiaries nor the Sellers or Hego shall have received any communication from any governmental authority in which such governmental authority indicates the probability of commencing any legal proceeding or taking any other action(i) challenging or seeking to restrain or prohibit the consummation of the transactions contemplated by the Stock Purchase Agreement; (ii) relating to the transactions contemplated by the Stock Purchase Agreement and seeking to obtain from us or our subsidiaries, Hego or its subsidiaries, or any Seller, any damages or other relief; (iii) seeking to prohibit or limit in any material respect Chyron’s Swedish subsidiary’s ability to vote, receive dividends with respect to or otherwise exercise ownership rights with respect to the stock of Hego; or (iv) that would materially and adversely affect Chyron’s Swedish subsidiary’s right, following the Closing, to indirectly own the assets or operate the business of Hego; and · there shall not be any pending legal proceeding (i) challenging or seeking to restrain or prohibit the consummation of the transactions contemplated by the Stock Purchase Agreement; (ii) relating to the transactions contemplated by the Stock Purchase Agreement and seeking to obtain from us or our subsidiaries, Hego or its subsidiaries, or any Seller, any damages or other relief; (iii) seeking to prohibit or limit in any material respect Chyron’s Swedish subsidiary’s ability to vote, receive dividends with respect to or otherwise exercise ownership rights with respect to the stock of Hego; or (iv) that would materially and adversely affect our right, following the Closing, to own the assets or operate the business of Hego. Our obligation to complete the Share Purchase is subject to the satisfaction or waiver, at or prior to the Closing, of various additional conditions, any of which may be waived by us, which include the following: · the representations and warranties by Hego in the Stock Purchase Agreement will be true and correct in all material respects, except to the extent such representations and warranties are specifically made as of a particular date (in which case such representations and warranties will be true and correct as of such date); · Hego and the Sellers will have performed or complied in all material respects with the agreements and covenants required to be performed or complied with in the Stock Purchase Agreement as of or prior to the Closing; and · the Sellers shall have agreed to sell all of their shares, such that immediately following the Closing, Chyron’s Swedish subsidiary shall own 100% of the equity interests of Hego. The obligation of Hego and the Sellers to complete the Share Purchase is subject to the satisfaction or waiver, at or prior to the Closing, of various additional conditions, any of which may be waived by Hego and the representative of the Sellers, or the Sellers’ Representative, which include the following: · the representations and warranties by us and our subsidiaries in the Stock Purchase Agreement will be true and correct in all material respects, except to the extent such representations and warranties are specifically made as of a particular date (in which case such representations and warranties will be true and correct as of such date); and · we and our subsidiaries shall have performed and complied in all material respects with all covenants, obligations and conditions of the Stock Purchase Agreement required to be performed or complied with as of the Closing. 48 Meeting of Stockholders We are obligated under the Stock Purchase Agreement, subject to certain conditions, to hold and convene a meeting of our stockholders for purposes of approving the issuance of the Shares. We are required to prepare and file this proxy statement with the SEC and distribute it to our stockholders for the purpose of convening the Annual Meeting and obtaining stockholder approval. Covenants, Conduct of Business Pending the Share Purchase We and Hego have each agreed to (i) carry on our businesses in the usual regular and ordinary course in substantially the same manner as conducted prior to the execution of the Stock Purchase Agreement; (ii) pay our debts and taxes when due subject to good faith disputes over such debts or taxes; (iii) pay or perform other obligations when due; and (iv) use all reasonable efforts to preserve intact our present business organizations, keep available the services of our present officers and, in the case of Hego, key personnel, and preserve our relationships with customers, suppliers, distributors, licensors, licensees, and others having business dealings, to the end that either party’s goodwill and ongoing business shall be unimpaired at the Closing.Each party agrees to promptly notify the other of (i) any event that could reasonably be expected to have a material adverse effect; (ii) any event that could reasonably be expected to prevent, materially alter or materially delay, any of the transactions contemplated by the Stock Purchase Agreement, or (iii) any change in capitalization. Prior to the Closing, each of us and Hego has agreed to not do any of the following, except as may occur in the ordinary course of business consistent with past practice, without the written consent of the other party: · amend its organizational documents; · declare or pay any dividend or other distribution (whether in cash, stock or other securities or property, or any combination thereof) in respect of any of its capital stock or common stock, as applicable; · split, combine or reclassify any shares of Hego’s capital stock or our common stock, as applicable, or issue any other securities in respect of, in lieu of or in substitution for shares of Hego’s capital stock or our common stock and our preferred stock, as applicable; · repurchase or otherwise acquire, directly or indirectly, any shares of Hego’s capital stock or our common stock, as applicable, except from former employees, directors and consultants in accordance with agreements providing for the repurchase of shares in connection with any termination of service to Hego; · issue, deliver or sell or authorize or propose the issuance, delivery or sale of, or purchase or propose the purchase of any shares of Hego’s capital stock or our common stock or our preferred stock, as applicable, or any securities convertible into, or subscriptions, rights, warrants or options to acquire, or other agreements or commitments of any character obligating it to issue any such shares or convertible securities (other than the issuance by us of securities pursuant to our employee benefit plans or other equity awards made in the ordinary course of business consistent with past practice to our existing or new employees, which shall include additional shares of our common stock issuable to our employees in connection with our 401(k) plan); · transfer any intellectual property rights or enter into, terminate or amend, any agreement relating to the license, transfer or other disposition or acquisition of any such rights; · enter into or amend any agreement which grants to any person exclusive marketing or other exclusive rights with respect to any intellectual property rights; · sell, lease, license or otherwise dispose of or encumber any of its material properties or assets (other than sales of inventory in the ordinary course of business consistent with past practice); · incur any indebtedness for borrowed money, or guarantee any such indebtedness, or issue or sell any debt securities or guaranty any debt securities of others; · enter into, terminate or amend any material contract or any agreement involving the obligation or the right to receive $50,000 or more; · pay, discharge or satisfy, in an amount in excess of $50,000 in the aggregate, any claims, liabilities or obligations (absolute, accrued, asserted or unasserted, contingent or otherwise) not set forth on the either party’s balance sheet or arising in the ordinary course of business; · make any capital expenditures, additions or improvementsin excess of $50,000 in the aggregate (other than in the ordinary course of business consistent with past practice); 49 · materially reduce the amount of any material insurance coverage provided by existing insurance policies; · amend any compensation arrangement or other benefit plan or arrangement, or adopt any compensation arrangement or other benefit plan or arrangement (other than to comply with applicable laws or regulations); · hire any new officer-level employee, pay any bonus, special remuneration or special noncash benefit (other than payments and benefits made pursuant to written agreements outstanding as of the date of the Stock Purchase Agreement), or increase the benefits, salaries or wage rates of its employees (other than payment of bonuses, other compensation or increases in salary as part of a 2013 salary review by Hego or us to our respective employees in the ordinary course of business consistent with past practice); · grant or pay any severance or termination pay to any employee or director (other than in accordance with agreements entered into before the date of the Stock Purchase Agreement); · commence a lawsuit (other than (i) for the routine collection of bills, (ii) in such cases where a party in good faith determines that failure to commence suit would result in the material impairment of a valuable right, provided that the applicable party consults with the other party prior to the filing of such a suit or (iii) to enforce its rights under the Stock Purchase Agreement); · acquire or agree to acquire by merging with, or by purchasing a substantial portion of the stock or assets of, or by any other manner, any business or any corporation, partnership, association or other business organization or division thereof or otherwise acquire or agree to acquire any assets that are material individually or in the aggregate, to its business, taken as a whole; · make or change any tax election, change any accounting method in respect of federal, state, local or foreign taxes, adopt or change any period of accounting, enter into any closing agreement or similar agreement or arrangement with respect to federal, state, local or foreign taxes, settle any federal, state, local or foreign tax liability, take any action to surrender any right to claim a refund or credit of federal, state, local or foreign taxes, or consent to any extension or waiver of the statute of limitation period applicable to any claim or assessment in respect of federal, state, local or foreign taxes; · revalue any of its assets, including writing down the value of inventory or writing off notes or accounts receivable (other than in the ordinary course of business or as required by changes in U.S. GAAP); · grant any discount or other concession in connection with the collection of any material account receivable (other than in the ordinary course of business consistent with past practice); · collect any account receivable (other than in the ordinary course of business); or · take or agree to take any of the foregoing. Additional Agreements We and Hego have agreed to: · afford the other party and its accountants, counsel and other representatives, reasonable access during business hours during the period prior to Closing to (A) all properties, personnel, books, contracts, and records of the applicable party and its subsidiaries and (B) all other information concerning the business, properties and personnel of the applicable party and its subsidiaries as the other party may reasonably request; · except as otherwise required by applicable law, not issue or cause the publication of any press release or other public announcement with respect to the transactions contemplated by the Stock Purchase Agreement without the consent of the other party and the consent of the Sellers’ Representative, which shall not be unreasonably withheld or delayed; · take, or cause to be taken, all actions, and do, or cause to be done, and to assist and cooperate with each other in doing, all things necessary, proper or advisable to consummate and make effective the transactions contemplated by the Stock Purchase Agreement as promptly as practicable; · obtain from any governmental authority or any other third party any consents, licenses, permits, waivers, approvals, authorizations, actions, non-actions, or orders required to be obtained or made by the partiesin connection with the authorization, execution and delivery of the Stock Purchase Agreement and the consummation of the transactions contemplated thereby; and · execute or deliver any additional instruments reasonably necessary to consummate the transactions contemplated by, and to fully carry out the purposes of, the Stock Purchase Agreement. 50 Further, Hego has agreed to: · deliver to us no later than three (3) business days prior to Closing a spreadsheet setting forth, as of the Closing, all Hego stockholders, the shares owned by each such stockholder, the portion of the closing consideration to be paid to each such Stockholder and the relative percentage interest in any earn-out consideration with respect to each such Stockholder; and · cause the officers and directors of its subsidiaries to resign from such positions effective on Closing and shall, to the extent possible, cause designees jointly designated by us and Hego to be appointed to such positions, effective upon the Closing. Additionally, each Hego shareholder will be subject to certain restrictions on their ability to transfer their shares of our common stock, including, among other things, a fifteen (15) month prohibition on the transfer of the shares of our common stock issued to the Sellers in connection with the Share Purchase (other than transfers to certain permitted transferees). Further, we have agreed to: · appoint Johan Apel and one other designee of Hego who qualifies as an independent director under the rules of NASDAQ to our Board of Directors upon the Closing (representing two of nine board seats immediately following the Closing) and ensure that Johan Apel and such other designee shall be covered by our director and officer liability insurance policy effective as of the Closing; · either (i) adopt a new long-term performance-based incentive equity compensation plan, or (ii) amend one of our existing equity compensation plans to increase the number of shares available for issuance thereunder, whereby such amount shall be not less than 15% of our pre-Closing outstanding shares of common stock (see Proposal 8 of this proxy statement); · use commercially reasonable efforts to timely file all reports required to be filed by us under the Securities Act or the Exchange Act (including, but not limited to, the reports under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and take such further action as the Sellers reasonably request, to the extent required from time to time to enable such Hego shareholder to sell his, her or its shares of our common stock following the date that is fifteen (15) months from the Closing without registration under the Securities Act; · at the first and second annual general meetings of the shareholders of Hego and its subsidiaries following the Closing and absent fraud, cause all members of the Board of Directors of Hego and its subsidiaries, respectively, in office immediately prior to the Closing to be discharged and released from any and all personal liability for any action or inaction of Hego or the relevant subsidiary for the period up to and including the Closing; · cause us to make an election under section 338(g) of the Internal Revenue Code of 1986, as amended, with respect to the purchase and sale of all of Hego’s capital stock and make a $1,000 payment at Closing to the Sellers pursuant to the Stock Purchase Agreement; · ensure that the Sellers and Hego directors that have personal guarantees for the obligations of Hego and/or its subsidiaries are released from such guarantees at Closing and shall indemnify the Sellers or Hego directors for any claim or liability raised against such person relating to such personal guarantees after the Closing; · prepare and file with the SEC, no later than nine months following the Closing, a registration statement on Form S-3 (or such other form appropriate for such purpose and which we are then eligible to use), or the Registration Statement, covering the resale of all of our common stock acquired by the Sellers (or their permitted transferees) in the Share Purchase, which we refer to as the Registrable Securities; · use our reasonable best efforts to ensure that the Registration Statement is declared effective under the Securities Act as soon as practicable thereafter but no later than 120 days after our initial filing of the Registration Statement, and use our reasonable best efforts to ensure that the Registration Statement is continuously effective until one year after the latest date on which any Earn-Out Shares are issued; · use our reasonable best efforts to register and qualify the securities covered by such Registration Statement under such other securities or blue sky laws of such jurisdictions as shall be reasonably requested by the Sellers, but we shall not be required in connection therewith or as a condition thereto to qualify to do business or to file a general consent to service of process in any such states or jurisdictions, except as may be required by the Securities Act; 51 · notify each holder of Registrable Securities covered by such Registration Statement at any time (i) of any request by the SEC or any other governmental entity for amendments or supplements to the Registration Statement or related prospectus or for additional information; (ii) of the issuance by the SEC of any stop order suspending the effectiveness of such Registration Statement or the initiation of any proceedings for that purpose; or (iii) when a prospectus relating thereto is required to be delivered under the Securities Act or the happening of any event as a result of which the prospectus included in such Registration Statement, as then in effect, includes an untrue statement of a material fact or omits to state a material fact required to be stated therein or necessary to make the statements therein not misleading in the light of the circumstances then existing; · otherwise use our reasonable best efforts to comply with all applicable rules and regulations of the SEC; · cause all such Registrable Securities registered under the Stock Purchase Agreement to be listed on the NASDAQ Global Market or other securities exchange on which our common stock is then listed; and · permit counsel for the Sellers to review the Registration Statement and all amendments and supplements thereto, and any comments made by the staff of the SEC concerning the Sellers and/or the Stock Purchase Agreement and our responses thereto, at least two (2) business days prior to the filing thereof with the SEC (or, in the case of comments made by the staff of the SEC, within a reasonable period of time following the receipt thereof by us) and shall not file any such document to which such counsel reasonably objects. Termination of the Stock Purchase Agreement Under Specified Circumstances The Stock Purchase Agreement may be terminated at any time prior to the Closing (unless indicated otherwise below): · by mutual written consent of us, Hego and the Sellers’ Representative; · by either us, Hego or the Sellers’ Representative if the Share Purchase shall not have been consummated on or before August 31, 2013, provided that the right to terminate shall not be available to any party whose breach under the Stock Purchase Agreement has been the cause of the failure of the Share Purchase to be consummated before such date; · by either us, Hego or the Sellers’ Representative if we have not obtained shareholder approval for the Share Purchase prior to the end of the day on July 31, 2013; · by either us, Hego or the Sellers’ Representative if a court or other governmental authority shall have issued a non-appealable final order, decree or ruling or take any other action, in each case having the effect of permanently restraining, enjoining or otherwise prohibiting the consummation of the Share Purchase or a transaction on substantially similar terms and conditions; · by us, if at any time Hego or the Sellers have breached any of their representations and warranties in the Stock Purchase Agreement or such representations or warranties are or become untrue or inaccurate such that the condition to Closing pertaining to such representations and warranties would not be satisfied, or there has been a breach on the part of Hego or the Sellers of any covenants or agreements contained in the Stock Purchase Agreement such that the condition to Closing pertaining to such covenants would not be satisfied, and, in both cases, such breachor inaccuracy (if curable) has not been cured within 30 days after written notice thereof to Hego or the Sellers; · by Hego, if at any time we have breached any of our representations and warranties in the Stock Purchase Agreement or such representations or warranties are or become untrue or inaccurate such that the condition to Closing pertaining to such representations and warranties would not be satisfied, or there has been a breach by us of any covenants or agreements contained in the Stock Purchase Agreement such that the condition to Closing pertaining to such covenants would not be satisfied, and, in both cases, such breach or inaccuracy (if curable) has not been cured within 30 days after written notice thereof to us; · by the Sellers’ Representative, if at any time we have breached any of our representations and warranties in the Stock Purchase Agreement or such representations or warranties are or become untrue or inaccurate such that the condition to Closing pertaining to such representations and warranties would not be satisfied, or there has been a breach by us of any covenants or agreements contained in the Stock Purchase Agreement such that the condition to Closing pertaining to such covenants would not be satisfied, and, in both cases, such breach or inaccuracy (if curable) has not been cured within 30 days after written notice thereof to us; or · by either us or Hego if there is any fraud in the making of any representation, warranty, covenant or agreement on the part of the other party as set forth in the Stock Purchase Agreement. 52 Expenses and Reimbursement Generally, all external transaction costs and expenses invoiced to the parties in connection with the Stock Purchase Agreement shall be paid by the relevant party incurring such fees and expenses, whether or not the Share Purchase is consummated, except that we have agreed to pay or reimburse the reasonable, documented transaction expenses of Hego and the Sellers up to $500,000. Representations and Warranties The Stock Purchase Agreement contains customary representations and warranties regarding Hego relating to, among other things: · authority to enter into the transactions contemplated by the Stock Purchase Agreement; · non-contravention; · permits; · financial statements; · capital structure; · absence of certain changes; · absence of undisclosed liabilities; · litigation; · restrictions on business activities; · intellectual property; · interested person transactions; · validity, legality, enforceability and binding nature of material contracts to which the parties or their subsidiaries are a party and the absence of any default or breach to such contracts; · accounts receivable; · title to properties; · taxes; · employee matters; · insurance; · compliance with laws; · the absence of brokerage or finders’ fees or agents’ commissions; · privacy laws and regulations; · international trade matters; · the absence of foreign corrupt practices; · bankruptcy proceedings; and · knowledge of warranty breaches. The Stock Purchase Agreement contains certain customary representations and warranties of Hego’s shareholders relating to, among other things: · power andauthorization for execution and delivery of the Stock Purchase Agreement; · authorization of governmental entities; · non-contravention; · title to the Hego shares; · broker liability; and · investment purpose. 53 The Stock Purchase Agreement contains certain customary representations and warranties of us relating to, among other things: · corporate organization, authority, conflicts and consents; · non-contravention; · permits; · SEC and NASDAQ compliance and financial statements; · capital structure; · title to Chyron shares; · absence of certain changes; · absence of undisclosed liabilities; · litigation; · restrictions on business activities; · intellectual property; · interested person transactions; · validity, legality, enforceability and binding nature of material contracts to which the parties or their subsidiaries are a party and the absence of any default or breach to such contracts; · accounts receivable; · title to properties; · taxes; · employee matters; · insurance; · compliance with laws; · the absence of brokerage or finders’ fees or agents’ commissions; · privacy laws and regulations; · international trade matters; · the absence of foreign corrupt practices; · Closing Shares and Earn-Out Shares; and · knowledge of warranty breaches. The Stock Purchase Agreement contains certain customary representations and warranties of us and our subsidiaries relating to, among other things: · corporate organization, authority, conflicts and consents; · Closing Shares and Earn-Out Shares; and · ownership and operations of the subsidiaries. The representations and warranties of the parties to the Stock Purchase Agreement are subject to materiality and knowledge qualifiers in many respects, as well as exceptions contained in disclosure schedules to the Stock Purchase Agreement. This description of the representations and warranties is included to provide investors with information regarding the terms of the Stock Purchase Agreement. It is not intended to provide any other factual information about us, Hego, Hego’s shareholders or our subsidiaries. The assertions embodied in the representations and warranties are subject to qualifications and exceptions and are for the benefit of the parties to the Stock Purchase Agreement only. Accordingly, you should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. 54 HEGO BUSINESS Overview Hego AB and its subsidiaries (collectively referred to in this section as “Hego”) provide products and services for the creation and enhancement of live production content to the sports and broadcasting industries. Hego was founded in 1969 as a sports timing company, providing electro-mechanical timing devices for sports events. Since then, Hego has focused on perfecting the business of capturing and managing complex data sets and has over the years developed a broad portfolio of products and services for real-time data capture and management, broadcast graphics and television production enhancements. Hego focuses on three primary product and service areas: · Hego (parent) o Offers a full suite of broadcast graphics technology for overlay graphics, virtual graphics and other enhancements o Provides sports analysis technologies, such as telestration tools o Provides sports information systems and timing systems for all major sports · Tracab (subsidiary) o Offers non-intrusive real-time object tracking for sports o Allows for 3D tracking in real-time o Offerings are available for football (soccer), basketball, cricket and baseball · Sportsground (subsidiary) o Provides cost-efficient production services for sports and entertainment o Offers streaming platform for managing and hosting online streaming for clients o Offers virtual advertising solutions for online content monetization Hego is headquartered in Stockholm, Sweden and has offices and subsidiaries in Norway, Finland, Denmark, Czech Republic, Slovak Republic, United Kingdom and the United States, as well as resellers and partners in approximately 10 other countries. Strategy The broadcast industry is a complex environment that is rapidly changing with new consumer patterns and constantly evolving technology. Hego’s main strategic objective is to be at the forefront of the technology development and to ensure that its product portfolio and product roadmap are world-leading. Hego has identified a number of key market trends that are used in guiding Hego’s management with its strategic direction, including the following: · Video consumption is growing, which implies that more content will have to be created; · Live programming cannot be downloaded; · Sports is growing in popularity; · Handling of large amounts of data becomes ever more important; · In-content advertising is growing in importance; and · Outsourcing is increasing among broadcasters. Hego believes its product portfolio is very well positioned to capitalize on the market trends mentioned above. To build a world leading product portfolio and product roadmap, Hego invests a large share of available resources in research and development. See “—Research and Development” below for additional information.In order to achieve a high return on investment on its research and development activities, Hego intends to expand internationally by entering new markets to increase its client base. 55 Products Hego provides the broadcast and sports industry with powerful tools for information management and a complete portfolio of high-end graphics systems for both sports and entertainment. Hego offers products and services for advanced live 3D graphics, virtual graphics for sports and entertainment, election graphics, channel branding, sports analysis, newsroom graphics, and timing and data services for large-scale events. Hego has production teams in several European cities, as well as cities in North and South America, that also provide broadcast graphics assignments on a service basis. Hego has comprehensive knowledge and experience in offering turn-key solutions, including complete timing and results services, information management and TV graphics services for sports events such as cross-country skiing, biathlon, athletics, skating, and motorsports. Hego has delivered critical services for major broadcasters and numerous high profile sporting events, such as the Olympic Games, F1 racing, and World and European Championships in several major sports. A summary of Hego’s principal products and services is included below. AKI GS2 Graphics Engine AKI GS2 Graphics Engine is a real-time 3D broadcast graphics engine. It is used in a variety of applications, ranging from advanced live studio productions of major international production franchises to fully automated channel branding applications and live 3D ticker solutions for streamlined news workflows. AKI GS2 Graphics Engine has a flexible platform based on an open architecture that seamlessly imports and plays back standard file formats, including 3D Studio Max objects, AVI, and QT files, among others. It is open to run on many of the numerous commodity and industry standard hardware solutions compatible with an Intel Windows platform, including frame buffer cards from Matrox, Black Magic Design, NVidia and Bluefish444. AKI Multi-Touch AKI Multi-Touch is a low-latency, high-bandwidth real-time broadcast touchscreen engine. It has built-in telestration and video server functionality and is used in a wide variety of applications, including live sports, election coverage and news programming. AKI Multi-Touch is compatible with all major touchscreen display technologies.It has a flexible platform based on open architecture and universal technologies. AKI Multi-Touch has the ability to integrate with many third-party video servers, advanced 3D telestration systems, data providers, social media outlets and 3D modeling providers. AKI Paint AKI Paint is an analysis tool for news and sports commentators. It is designed specifically to be used by sports pundits, commentators and assistant producers to help them highlight and enhance their analysis of news and sports. AKI Paint comes with a comprehensive set of tools, including freehand drawing, clarifying highlights, zooming, marking and other telestration tools, that assist with visualizing different parts of the play or highlighting an individual’s performance. AKI Paint features a built-in disc recorder to allow easy ingest of video clips for analysis. For conventional play-out, the AKI Paint user has complete video control through built-in start, stop and jog functionality. Alternatively, the disc recorder can be exchanged for, or complemented by, an EVScontrol interface (EVS is the leading replay device in the broadcast industry). This allows an EVS operator to prepare the sequences for analysis and the commentator to control the play-out. 56 AKI Touch Telestration AKI Touch Telestration, which is built on the AKI Multi-Touch platform, offers tools and features for efficient sports analysis. AKI Touch Telestration has been developed specifically for sports broadcasting and its features include advanced EVS video playback, metadata collection, the most common telestration tools, an internal video server and live video input capability. Hego customizes the AKI Touch Telestration for each client and the existing frames are branded to match the client’s desired brand and house style. Additional customization options can also be commissioned to integrate AKI Touch Telestration with other third-party systems or data sources. AKI Virtual Placement AKI Virtual Placement is an easy-to-use solution for the addition of virtual graphics to live productions without the need of a specialist operator or camera sensors. The system analyzes incoming camera movement in real-time, allowing easy and robust addition of virtual tied-to-surface graphics. AKI Virtual Placement is used in a wide variety of applications, including delivery of virtual product placement and advertising, scores and statistics, sponsor logos and animated sponsor messages on a wide range of different productions. AKI Virtual Placement is based on highly advanced real-time image processing algorithms and works completely without camera sensors and special camera head. The basic version of AKI Virtual Placement can be enhanced with several modifications in order to meet the specific requirements of a client. Tracab Image Tracking System Tracab Image Tracking Systemis a true 3D tracking tool, which can be deployed on a range of sports, including football (soccer), tennis, basketball, baseball, cricket and American football.It uses Super-HD (high definition) cameras and image processing technology to deliver live tracking of all moving objects with a maximum delay of three frames. Two compact Tracab Super-HD camera units use stereo technology to ensure that the entire playing surface is constantly filmed from several angles. Hego’s software analyzes each image to extract particular positions for each object, resulting in true 3D tracking in real-time. The captured data is processed via an open and versatile protocol allowing it to be made available to any graphics rendering platform. Sales and Marketing Hego distributes its products and services in approximately 20 countries, with the majority of its sales in Europe. Sales of products and services are made through Hego’s own sales personnel at its regional offices and through resellers and partners. Hego’s products and services are marketed to broadcast, production, post-production facilities and to multimedia outlets, such as web, mobile and print companies. Hego also markets its products and services to sports networks, arenas and government agencies. The objective of Hego’s marketing department is to increase product visibility, product differentiation, brand awareness and to increase market acceptance of Hego’s products. In order to maintain and increase awareness of its products, Hego presents and displays at the major domestic and international trade shows of the broadcast industry. Hego also promotes its products through email campaigns, e-newsletters, advertisements placed in relevant journals, its website and social media marketing venues such as Facebook, Twitter and YouTube. An important component of Hego’s sales and marketing strategy is the development and execution of effective product and workflow demonstrations. Hego believes that the ability to conduct successful demonstrations is important in providing the reliability and innovation of its products and services, and results in the retention of existing customers and the acquisition of new customers. 57 Research and Development Hego continues to invest in research and development of current and emerging technologies that it deems critical to maintaining its competitive position in the broadcast graphics and sports enhancements markets. Many factors are involved in determining the strategic direction of Hego’s research and development focus, including the key market trends identified above in the section titled “—Strategy”. Hego has three main research and development teams with dedicated focus areas: · Stockholm, Sweden:Sports data applications and workflow. · Stockholm, Sweden:Image processing for object tracking. · Brno, Czech Republic: Graphics engine applications. Hego invests a large share of available resources in research and development and believes that it is in the forefront in all of the areas above, especially within image processing for object tracking. During the years ended December 31, 2012, 2011 and 2010, Hego incurred SEK 22.6 million, SEK 18.0 million and SEK 13.6 million, respectively, in research and development expenses. Intellectual Property Hego owns one patent and two trademarks as well as other intellectual property, such as in-house developed software and domains. None of Hego’s in-house developed software or the patent is responsible for a significant percentage of revenue. Manufacturing Hego does not engage in any manufacturing operations. Instead, Hego relies solely on third-party manufacturers to build its camera hardware for the tracking systems and uses third-party “off-the-shelf” components for the graphics systems. Hego’s principal suppliers may experience unanticipated events that could inhibit their ability to provide Hego with the adequate manufacturing capacity on a timely basis, or at all. If Hego fails to satisfy its manufacturing requirements, then its business, financial condition and results of operations could be materially harmed. In order to not be dependent on its suppliers, Hego has at least two different suppliers for all of its products. Competition The markets for Hego’s products are highly competitive and characterized by rapid technology change and evolving industry standards. Product obsolescence, frequent development of new products, new technologies and significant price erosion are all features of the industry in which Hego operates. Accordingly, Hego believes that it is crucial to be in the forefront of product development in order to stay competitive in the broadcast graphics and sports enhancements markets. Other competitive factors include product pricing, features, ease of implementation and use, integration with workflow and third-party systems, and the quality of customer support. Hego’s principal competitors include Vizrt Ltd., Harris Corporation’s Inscriber subsidiary and Orad Hi-Tec Systems Ltd. On a region-by-region basis, certain product categories or market segments in which Hego operates, or may operate, are dominated by established vendors. The markets for Hego’s services are characterized by an outsourcing trend. Broadcasters are starting to outsource productions, which leads to increased opportunities for Hego and its competitors. The market is very fragmented with several smaller companies located in each local market in which Hego competes. 58 Government Regulation All of Hego’s manufacturing activities are outsourced and Hego purchases completed components and assemblies from its suppliers. Consequently, Hego’s processes do not involve hazardous substances and it has not incurred and does not anticipate incurring any expenses associated with environmental laws. Legal Proceedings Hego is subject to legal proceedings, claims and liabilities, which arise in the ordinary course of business and are generally covered by insurance or are not material. Facilities Hego’s operations are headquartered in Stockholm, Sweden.Hego does not own any real property. The business conducts its operations in leased properties pursuant to lease agreements with customary terms and conditions. The leased property in Stockholm is approximately 796 square meters and the lease expires in June 2019. Employees As of December 31, 2012, Hego employed 98 employees in 8 countries. In addition to the full-time employees, Hego has contracts with approximately 50 contractors and advisors who are familiar with Hego’s technology and the project management and methodologies that Hego employs on its productions. 59 PROPOSAL 2 – ADJOURNMENT OR POSTPONEMENT OF THE ANNUAL MEETING OF STOCKHOLDERS You may be asked to vote to approve a proposal to adjourn or postpone the Annual Meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of the Annual Meeting to approve the other proposals set forth in this proxy statement. We currently do not intend to propose adjournment or postponement of the Annual Meeting of stockholders if there are sufficient votes to approve the other proposals. Vote Required Pursuant to The New York Business Corporation Law and our bylaws, the affirmative vote of a majority of the votes cast at a meeting where a quorum is present is required to approve the adjournment or postponement of the Annual Meeting of stockholders. Abstentions will have no effect on this proposal, and if you fail to vote, it will have no effect on the outcome of the proposal unless the shares are counted as present at the Annual Meeting. Broker non-votes will not affect the outcome of the vote on this proposal. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE PROPOSAL TO ADJOURN OR POSTPONE THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF THE PROPOSALS, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. 60 PROPOSAL 3 – AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED, TO CHANGE OUR CORPORATE NAME On March 6, 2013, our Board of Directors adopted an amendment to our Restated Certificate of Incorporation, as amended, or the Restated Certificate, to change the name of the Company from Chyron Corporation to ChyronHego Corporation and recommended that the name change amendment be submitted to our stockholders for approval.We are proposing to change our name upon completion of the Share Purchase.In the judgment of our Board of Directors, the change of our corporate name is desirable to reflect the Share Purchase transaction. If the name change amendment is approved by our stockholders, our name change will be effective when the amendment to the Restated Certificate of Incorporation is filed with the Secretary of State of the State of New York. The full text of the proposed amendment to the Restated Certificate is attached to this proxy statement as Annex F. If the name change becomes effective, the rights of stockholders holding certificated shares under currently outstanding stock certificates and the number of shares represented by those certificates will remain unchanged. The name change will not affect the validity or transferability of any currently outstanding stock certificates nor will it be necessary for stockholders with certificated shares to surrender or exchange any stock certificates they currently hold as a result of the name change. Uncertificated shares currently held in direct registration accounts and any new stock certificates that are issued after the name change becomes effective will bear the name “ChyronHego Corporation”. At the Annual Meeting, our stockholders will also be voting on Proposal 1, a proposal to issue shares of our common stock pursuant to the Share Purchase. This name change proposal is contingent upon the results of the stockholder vote on Proposal 1.In addition, this name change proposal is contingent upon the consummation of the Share Purchase.Accordingly, our name will be changed to ChyronHego Corporation only if (1) both the amendment to our Restated Certificate of Incorporation to change our name and Proposal 1 are approved by our stockholders and (2) the Share Purchase is consummated. Vote Required Pursuant to The New York Business Corporation Law, the affirmative vote of a majority of the shares of our common stock outstanding as of the record date will be required to approve the amendment to our Restated Certificate of Incorporation, as amended.Abstentions and broker non-votes, if any, will have the same effect as votes against the proposal. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE PROPOSAL TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME TO CHYRONHEGO CORPORATION AND, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES IN FAVOR OF THE PROPOSALS, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. 61 PROPOSAL 4 – ADVISORY VOTE ON GOLDEN PARACHUTE COMPENSATION Golden Parachute Compensation - Amount of Potential Payments and Benefits to Named Executive Officers The information set forth in the table below is intended to comply with Item 402(t) of Regulation S-K under the Exchange Act, relating to so-called “golden parachute compensation,” which requires disclosure of information about potential compensation for each “named executive officer” of Chyron that is based on or otherwise relates to the proposed Share Purchase. The table below sets forth an estimate of the amount of payments and benefits (the “total payments”) that each Chyron named executive officer could potentially receive in connection with the Share Purchase, assuming the consummation of the Share Purchase had occurred on March 15, 2013. The amounts included below are estimates based on multiple assumptions that may or may not actually occur, including assumptions described in this proxy statement. As a result, the actual amounts, if any, to be received by a named executive officer may materially differ from the amounts set forth below. All payments and benefits in the table below, other than the accelerated vesting of certain stock options and restricted stock units, or RSUs, are subject to a “double trigger,” meaning they would only be provided to the named executive following a qualifying termination of his employment with us during the period thirty (30) days prior to the signing of, or the eighteen (18) months following the effective date of, the Stock Purchase Agreement for the proposed Share Purchase.The accelerated vesting of certain stock options and RSUs, as noted in footnotes to the table, is triggered upon completion of the proposed Share Purchase without a qualifying termination, which we refer to as “single-trigger” benefits.All of the named executive officers of Chyron listed below are expected to remain officers of Chyron following the Share Purchase. For additional details regarding the terms of the payments and benefits described in the table below, see “Executive Compensation – Potential Payments Upon Termination or Change-in-Control.” Golden Parachute Compensation Name Cash Equity Perquisites/ Benefits Tax Reimbursements () Tax Gross-Up on Severance Payment Total Michael Wellesley-Wesley $ Jerry Kieliszak 0 Kathleen Power 0 0 0 (1)Represents the aggregate dollar value of all cash severance payable to the executive if the executive’s employment were to be terminated without “Cause” or due to a “Resignation with Good Reason”, as each term is used in the change in control agreements with Messrs. Wellesley-Wesley and Kieliszak. This amount includes $482,850 and $244,800 in base salary for a 12 month period for Messrs. Wellesley-Wesley and Kieliszak, respectively.This amount also includes an incentive plan award in the amount of $337,995 and $146,880 for Mr. Wellesley-Wesley and Mr. Kieliszak, respectively.These awards would be payable in cash equal to the payroll and income tax withholdings required to be remitted for the value of the awards, with the balance of the awards payable in our common stock based on the fair value of the shares on the date such awards were approved by the Compensation Committee and Board of Directors.Assuming a combined payroll and withholding tax rate of 35%, the cash portion of the awards would be $118,298 and $51,408 for Messrs. Wellesley-Wesley and Kieliszak, respectively. The stock portion of the award would result in the award of 209,235 and 90,925 sharesissued to Messrs. Wellesley-Wesley and Kieliszak, respectively, assuming an award measurement date of March 15, 2013, when the closing price per share of our common stock was $1.05.See “Executive Compensation – Potential Payments Upon Termination or Change-in-Control” for more information regarding the specific elements of the cash severance, which include the definition of Change in Control and the period following a change in control during which a “double trigger” termination must occur to receive the severance benefits.Mrs. Power is not a party to a change-in-control agreement with the Company, but would be entitled to a cash severance payment of $270,000 under the terms of her employment agreement with us in the event of a termination without cause.See “Executive Compensation – Potential Payments Upon Termination or Change-in-Control” for details relating to Mrs. Power’s employment agreement. 62 (2) Represents the value expected to be received by the named executive officers in respect of the accelerated vesting of outstanding in-the-money options and RSUs in connection with the proposed Share Purchase.The value of the vesting acceleration was calculated as follows: (a) for stock options, multiplying the number of unvested in-the-money option shares as ofMarch 15, 2013 by the spread between the closing price of our common stock as ofMarch 15, 2013, which was $1.05 per share, and the exercise price of such unvested options; and (b) for RSUs, the number of unvested RSUs as ofMarch 15, 2013 times the closing price of our common stock as ofMarch 15, 2013. Messrs. Wellesley-Wesley and Kieliszak held 0 and 0 unvested stock options, respectively, at March 15, 2013 that were in-the-money options at an exercise price per share of $1.05, which if exercised at these values would have resulted in a gain on exercise. Messrs. Wellesley-Wesley and Kieliszak held 37,500 and 25,000 unvested RSUs, respectively. These RSUs would have had a value of $39,375 and $26,250, respectively, as of March 15, 2013.All of these amounts are “single-trigger” benefits that will be triggered as a result of the Share Purchase.Mrs. Power did not hold any unvested in-the-money stock options or RSUs at March 15, 2013. (3) Represents (i) the cash value of 12 months of equivalent life, long-term disability and health insurance coverage that the executive would have been entitled to on the day before a hypothetical termination of employment and (ii) the cash value of the named executive officer’s accrued but unused vacation time (up to six weeks).These benefits are “double-trigger” benefits that would become payable only in connection with the named executive officer’s termination of employment. See the narrative disclosures in “Executive Compensation – Potential Payments Upon Termination or Change-in-Control” for more information. (4) Represents payments subject to 409A excise tax and interest in a scenario in which the change in control payments made to Mr. Wellesley-Wesley were determined to not be in compliance with Section 409A.However, the Share Purchase will not constitute a “Change-in-Control” under Sections 280G or 4999 of the Internal Revenue Code of 1986, as amended, or the Code.In the event that the Share Purchase did constitute a “Change-in-Control” under Sections 280G or 4999 of the Code, under the terms of our change in control agreements with Messrs. Wellesley-Wesley and Kieliszak, the total payments may be reduced or we may be required to reimburse them for certain taxes and penalties incurred in connection with their receipt of the payments.Specifically, in the event that the total payments do not exceed 115% of the maximum amount that could be paid to the executive officer without becoming subject to the golden parachute excise tax under Section 4999 of the Code, then the total payments shall be reduced such that the aggregate value of the total payments shall be $1 less than such maximum amount.In the event that the total payments exceed 115% of the maximum amount that could be paid to the executive officer without becoming to the excise tax under Section 4999 of the Code, then we will pay to the executive officer a tax gross up payment in an amount that will place the executive officer in substantially the same after-tax economic position that he would have enjoyed had the excise tax under Section 4999 of the Code not been applied to the total payments. (5) The tax gross-up is estimated as that amount which would be required to compensate for an estimated 43% effective tax rate (federal, state, local, Social Security and Medicare taxes) on the severance benefits amounts. 63 Advisory Vote on Golden Parachutes In accordance with Section 14A of the Exchange Act, we are providing our stockholders with the opportunity to cast an advisory (non-binding) vote on the compensation that may be paid or become payable to our named executive officers in connection with the proposed Share Purchase and the agreements and understandings pursuant to which such compensation may be paid or become payable. As required by those rules, we are asking our stockholders to vote on the adoption of the following resolution: “RESOLVED, that the compensation that may be paid or become payable to Chyron’s named executive officers in connection with the proposed Share Purchase and the agreements or understandings pursuant to which such compensation may be paid or become payable, as disclosed in the table above, are hereby APPROVED.” The vote on executive compensation payable in connection with the proposed Share Purchase is a vote separate and apart from the vote to approve the Share Purchase. Accordingly, you may vote to approve the executive compensation and vote not to adopt the Stock Purchase Agreement and vice versa. Because the vote on executive compensation that may become payable in connection with the Share Purchase is advisory only, it will not be binding on Chyron. Accordingly, because we may become contractually obligated to pay the compensation, if the Stock Purchase Agreement is adopted and the Share Purchase is completed, the compensation would be payable, subject only to the conditions applicable thereto, regardless of the outcome of the advisory vote. The affirmative vote of a majority of the votes cast at a meeting of stockholders at which a quorum is present is required to approve, on an advisory basis, this resolution. Abstentions and broker non-votes will have no effect on the outcome of the proposal. THE BOARD OF DIRECTORS RECOMMENDS A VOTE TO APPROVE THE “GOLDEN PARACHUTE” COMPENSATION ARRANGEMENTS THAT MAY BE PAID OR BECOME PAYABLE TO OUR NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE SHARE PURCHASE, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. 64 PROPOSAL 5 –ELECTION OF DIRECTORS Upon recommendation of the Corporate Governance and Nominating Committee, the Board of Directors has nominated the seven persons listed below to be elected as directors at the Annual Meeting and to hold office until the next annual meeting or until their respective successors have been duly elected and qualified, or until their earlier death, resignation or removal. It is intended that each proxy received by us will be voted FOR the election, as directors of the Company, of the nominees listed below, unless authority is withheld by the shareholder executing such proxy. Shares may not be voted cumulatively. A plurality of the votes cast at the Annual Meeting is required to elect each nominee as a director. Each of such nominees has consented to being nominated and to serve as a director of the Company if elected. If any nominee should become unavailable for election or unable to serve, it is intended that the proxies will be voted for a substitute nominee designated by the Board of Directors. At the present time, the Board of Directors knows of no reason why any nominee might be unavailable for election or unable to serve. The proxies cannot be voted for a greater number of persons than the number of nominees named herein. If the Share Purchase is consummated, the Chyron Board of Directors will be increased from seven (7) to nine (9) directors and the former stockholders of Hego will have the right to appoint two (2) directors to Chyron’s Board of Directors.One of the appointees will be Johan Apel, Hego’s Chairman and Chief Executive Officer, and the other appointee will be a designee of Hego who qualifies as an independent director under NASDAQ Marketplace Rules. Director Nominees On March 6, 2013, our Board of Directors voted to nominate each of the individuals listed below for election at the Annual Meeting for a term to serve until the next annual meeting or until their respective successors have been duly elected and qualified, or until their earlier death, resignation or removal. The following table sets forth certain information with respect to the nominees for director: Name Company Position and Offices Held Director of the Company Since Susan Clark-Johnson Director, Member of the Audit Committee and Member of the Compensation Committee March 2010 Peter F. Frey Director, Chairman of the Audit Committee May 2008 Christopher R. Kelly Director, Member of the Compensation Committee, Chairman of the Corporate Governance and Nominating Committee August 1999 Roger L. Ogden Chairman of the Board of Directors, Member of the Audit Committee and Chairman of the Compensation Committee May 2008 Robert A. Rayne Director, Member of the Corporate Governance and Nominating Committee May 2008 Michael I. Wellesley-Wesley President, Chief Executive Officer and Director May 1995 Michael C. Wheeler Director, Member of the Corporate Governance and Nominating Committee February 2006 THE BOARD OF DIRECTORS RECOMMENDS THE ELECTION OF MS. CLARK-JOHNSON AND MESSRS. FREY, KELLY, OGDEN, RAYNE, WELLESLEY-WESLEY AND WHEELER AS DIRECTORS, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR THEREOF UNLESS A STOCKHOLDER HAS INDICATED OTHERWISE ON THE PROXY. 65 Set forth below are the names of the persons nominated as directors, their ages, their offices in the Company, if any, their principal occupations or employment for the past five years, their specific experience, qualifications, attributes, skills or other areas of expertise that they possess that is relevant to their service as a director, and the names of other public companies in which such persons hold, or in the past five years have held, directorships. Susan Clark-Johnson, age 66, has served as Executive Director of the Morrison Institute for Public Policy at Arizona State University since May 2009. She served as President of the Gannett Newspaper Division of Gannett Co., Inc., a publicly traded company, from September 2005 until her retirement in May 2008. From August 2000 until September 2005, she was Chairman and CEO of Phoenix Newspapers, Inc. The Board selected Ms. Clark-Johnson to serve as a director because it believes she brings a breadth of operational and managerial experience, both domestically and internationally, in the newspaper industry. Ms. Clark-Johnson currently serves as a member of the board of directors of Pinnacle West Capital Corporation, a publicly-traded holding company which, through its affiliates, provides energy and energy-related products to customers in Arizona and conducts real estate development and investment activities in the western United States. Peter F. Frey, age 53, is a private investor and a retired partner of TRG Management, an emerging markets asset management/hedge fund business, where he was responsible for sales, marketing and product development from March 2003 until he retired in June 2007. Prior to this he spent more than 17 years at JP Morgan, mostly in the Emerging Markets Group, where he held a series of increasingly significant positions including Global Head of Sales, was Managing Director from 1993 to 2001 and, during his last two years at JP Morgan, was Co-Head of U.S. Fixed Income Sales. The Board selected Mr. Frey to serve as a director because it believes he possesses extensive knowledge of the capital markets, and his experience in sales and marketing provides Company management with assistance in developing stronger customer relationships. He is a member of Vassar College’s President’s Advisory Council. Christopher R. Kelly, age 53, has been the owner of Fortuna Investments since 1997, where he specializes in private investments and venture capital. The Board selected Mr. Kelly to serve as a director because it believes he possesses valuable broadcast industry expertise, having served in senior management positions in broadcast companies for 17 years, and, as a private investor since 1997, brings extensive knowledge of the capital markets. He is currently a member of the board of directors of Epoll, a privately held online research company, Altrec, a privately held online retailer, and Thoughtful Media, a privately held entertainment marketing solutions company. He previously served, until 2009, as a director of Ensequence, a privately held interactive television software and professional services company. Roger L. Ogden, age 67, currently serves as an independent consultant to broadcast related companies. From August 1997 to July 2005 he served as General Manager of KUSA Television in Denver, Colorado where he had overall management responsibility for this local NBC affiliate station, and as a Senior Vice President of the Gannett Television Division of Gannett Co., Inc. From July 2005 until his retirement in July 2007, he was President and CEO of the Gannett Television Division, where he had overall responsibility for 23 television stations owned by Gannett and also served as Senior Vice President of Design, Innovation and Strategy for Gannett Co., Inc., encouraging development of new business ideas and improved processes, from June 2006 until July 2007. The Board selected Mr. Ogden to serve as a director, and since October 2008 as Chairman of the Board, due to his extensive experience in television and media for 41 years, including top leadership positions at major companies including NBC, General Electric and Gannett; his international experience including having been President of NBC/CNBC Europe for two years; and his experience as a current director and chairman of the compensation committee of the board of directors at E.W. Scripps Company, a publicly traded media company with interests in newspaper publishing, broadcast television stations, and licensing and syndication. Robert A. Rayne, age 64, having been the Chief Executive Officer of LMS Capital plc, an international investment company, since June 2006, when the investment business of London Merchant Securities plc was demerged and LMS Capital was formed to hold this business, became Chairman of LMS Capital in May 2010, a position he held until he stepped down in November 2010. Mr. Rayne remains a Director at LMS Capital. Mr. Rayne was employed by London Merchant Securities from 1968 to February 2007 and served as its Chief Executive Officer from May 2001 to February 2007. The Chyron Board selected Mr. Rayne to serve as a director because it believes he possesses a wealth of experience as a director and investor in broadcasting and related businesses. He served for nine years as a director and then Chairman of the board of a U.K. radio station, was an investor and director of one of the major teleprompting companies in the U.K. and U.S., and was involved in the consortium that produced one of the U.K.’s first satellite companies in the early 1980’s prior to its acquisition. He is a member of the board of directors of the following publicly-traded companies: Weatherford International Inc., a provider of advanced products and services serving the oil well and gas industries; Derwent London plc, a leading central London, U.K. real estate investment trust, where he also serves as Non-Executive Chairman of the board; and LMS Capital plc. Until January 2007, he served as a director of London Merchant Securities plc (formerly Ltd), a publicly traded property and development company. Additionally, Mr. Rayne has over the past five years served as a director of numerous privately held companies. 66 Michael I. Wellesley-Wesley, age 60, is our President and Chief Executive Officer, a position he has held since February 2003. Prior to this, he served as a consultant to us from July 2001. He formerly held the position of Chairman of the Board of Directors of the Company through February 2002 and previously served as our Chief Executive Officer from July 1995 through June 1997. The Board selected Mr. Wellesley-Wesley to serve as a director because he is our President and Chief Executive Officer and has many years of experience as a director, Chairman and/or CEO of the Company and it believes he possesses extensive experience in television cable program networks and broadcast solutions. His past experience includes serving as a director of Financial News Network for seven years, Chief Operating Officer for Financial News Network, Infotechnology and United Press International for a combined two years, and a director of Data Broadcasting Corporation, a publicly held provider of financial information services, for three years, and was a Managing Director of Soundview Ventures for two years. Michael C. Wheeler, age 63, has, since April 1999, served as Managing Partner of Westerly Partners, LLC, an investment advisory firm providing strategic, financial and technology solutions to early stage companies focused on new media and technology industries. The Board selected Mr. Wheeler to serve as a director because of his over forty years of experience, including senior management positions, at broadcast media and entertainment companies including CBS, NBC, Viacom and MTV. Mr. Wheeler serves as a director of Permission TV, a privately held online video platform company. He formerly served as a director at Firebrand Media Inc., a privately held multimedia programming company. Independence of the Board of Directors The Board of Directors currently consists of seven directors, all of whom are standing for re-election at this year’s Annual Meeting. Six of the seven directors standing for re-election are “independent directors” as defined in the NASDAQ marketplace rules. Mr. Wellesley-Wesley, our Chief Executive Officer, does not meet that definition of an independent director by virtue of his current employment with us. Attendance at Board and Shareholder Meetings During 2012, the Board of Directors held seven meetings and the various committees of the Board of Directors held a total of twelve meetings. All directors attended at least 75% of the meetings of the Board of Directors, with the exception of Mr. Wheeler who attended 71%, and each director attended at least 75% of the meetings of the committees on which he or she served during 2012. Our directors and the nominees for director are planning to attend this year’s Annual Meeting, either in person or by telephone. Five members of our Board of Directors attended last year’s annual meeting. Committees of the Board of Directors Our Board of Directors currently has a standing Compensation Committee, Audit Committee and Corporate Governance and Nominating Committee. Compensation Committee.The current members of the Compensation Committee are Messrs. Ogden, who serves as Chairman, and Kelly, and Ms. Clark-Johnson, all of whom are independent directors under the NASDAQ marketplace rules. During 2012, the Compensation Committee held four meetings. The Compensation Committee is responsible for reviewing and making recommendations to the Board of Directors on all matters concerning the remuneration of our executive officers, including administering our 2008 Long-Term Incentive Plan and other compensation plans. In particular, the Compensation Committee is responsible for the determination of the compensation of our executive officers. In meeting this responsibility, neither the Compensation Committee nor management relies on the services of compensation consultants. The charter of the Compensation Committee is posted on our website at www.chyron.com, click on Investors, and then click on Corporate Governance. Please also see the report of the Compensation Committee set forth elsewhere in this proxy statement. 67 Audit Committee.The current members of the Audit Committee are Messrs. Frey, who serves as Chairman, and Ogden, and Ms. Clark-Johnson. All of the Audit Committee members are qualified under the audit committee independence standards promulgated by NASDAQ and the SEC. The Audit Committee held five meetings during 2012. The Audit Committee is responsible for approval of the engagement of our independent registered public accountants and for: reviewing the financial reports and other financial related information released by us to the public, or in certain circumstances, governmental bodies; reviewing our system of internal controls regarding finance, accounting, business conduct and ethics and legal compliance that management and the Board of Directors have established; reviewing our accounting and financial reporting processes; reviewing and appraising with management the performance of our independent registered public accountants; and providing an open avenue of communication between the independent registered public accountants and the Board of Directors. The charter of the Audit Committee is posted on our website at www.chyron.com, click on Investors, and then click on Corporate Governance. Please also see the report of the Audit Committee set forth elsewhere in this proxy statement. The Board of Directors has determined that Ms. Clark-Johnson and Messrs. Frey and Ogden meet the definition of “financially sophisticated” as required by the NASDAQ marketplace rules and that none of the Audit Committee members meet the definition of an “audit committee financial expert,” under the SEC rules. However, the Board of Directors has concluded that maintaining an audit committee without an “audit committee financial expert” is acceptable because the Board of Directors believes that the members of the Audit Committee possess the experience necessary to carry out the duties and responsibilities of the Audit Committee. Corporate Governance and Nominating Committee.The current members of the Corporate Governance and Nominating Committee are Messrs. Kelly, who serves as Chairman, Rayne and Wheeler. All of the Corporate Governance and Nominating Committee members are independent directors under the NASDAQ marketplace rules. The Corporate Governance and Nominating Committee held one meeting during 2012. The Corporate Governance and Nominating Committee is responsible for reviewing and making recommendations to the board regarding matters concerning corporate governance, reviewing the composition and evaluating the performance of the Board of Directors, recommending persons for election to the Board of Directors, evaluating director compensation, reviewing the composition of the committees of the Board of Directors and recommending persons to be members of such committees, reviewing and maintaining compliance of committee membership with applicable regulatory requirements, and reviewing conflicts of interest of members of the Board of Directors and corporate officers. The charter of the Corporate Governance and Nominating Committee is posted on our website at www.chyron.com, click on Investors, and then click on Corporate Governance. Board Leadership Structure and Role in Risk Oversight We have an independent director who serves as Chairman of the Board and a different individual who serves as Chief Executive Officer because our Board of Directors believes that separating these two roles provides a proper system of checks and balances over the duties and responsibilities of the two positions. Management is responsible for managing the risks that we face. The Board of Directors is responsible for overseeing management’s approach to risk management that is designed to support the achievement of organizational objectives, including strategic objectives, to improve long-term organizational performance and enhance shareholder value. The involvement of the full Board of Directors in reviewing the Company’s strategic objectives and plans is a key part of the board’s assessment of management’s approach and tolerance to risk. A fundamental part of risk management is not only understanding the risks a company faces and what steps management is taking to manage those risks, but also understanding what level of risk is appropriate for the Company. In setting our business strategy, the Board of Directors assesses the various risks being mitigated by management and determines what constitutes an appropriate level of risk for us. 68 While the Board of Directors has ultimate oversight responsibility for overseeing management’s risk management process, various committees of the Board of Directors assist it in fulfilling that responsibility. The Audit Committee assists the Board of Directors in its oversight of risk management in the areas of financial reporting, internal controls and compliance with legal and regulatory requirements; the Corporate Governance and Nominating Committee reviews legal and regulatory compliance risks; and the Compensation Committee assists the Board of Directors in its oversight of the evaluation and management of any risks related to our compensation policies and practices. Procedures for Nominating Directors In identifying and evaluating candidates to be nominated as directors, the Corporate Governance and Nominating Committee seeks individuals with stated relevant experience that can add to the ability of the Board of Directors to fulfill its fiduciary obligation. For all potential candidates, the Corporate Governance and Nominating Committee may consider all factors it deems relevant, such as a candidate’s personal integrity and sound judgment, business and professional skills and experience, independence, knowledge of the industry in which we operate, possible conflicts of interest, diversity, the extent to which the candidate would fill a present need on the Board of Directors, and concern for the long-term interests of the shareholders. With respect to evaluating and recommending persons for election to the Board of Directors, we do not have a formal diversity policy. However, while there is not a formal policy, the Corporate Governance and Nominating Committee and other members of the Board of Directors each evaluate a candidate’s experience or expertise, particularly related to industries which we sell to or plan to sell to, educational background, ethnicity, gender, demonstrated business acumen, experience serving on other boards, and other factors that, in their opinion, are relevant to the selection process. The Board of Directors may consider candidates nominated by shareholders as well as from other sources, such as other directors or officers, third party search firms or other appropriate sources. A shareholder who wishes to nominate a director must submit a nomination in writing to our Chairman of the Board, with a copy to our President and CEO, at Chyron, 5 Hub Drive, Melville, NY 11747, by, 2013. In general, persons recommended by shareholders will be considered on the same basis as candidates from other sources. Such nominee must meet the standards set forth above and there must be a vacancy on the Board of Directors. We have not received any recommended nominees from a security holder or group of security holders that beneficially own more than 5% of our voting common stock. We do not pay any third party a fee to assist in the process nor in identifying and evaluating candidates. Shareholder Communications with the Board Shareholders who have questions or concerns should contact our Investor Relations department at (631) 845-2000, press 7, or via email at IRelations@chyron.com. Additionally, we have a process in place to facilitate shareholder communications to our Board of Directors. To send an email to an individual director or all of the directors as a group, please go to our website at www.chyron.com, click on Investors then Corporate Governance, and then click on Contact the Board. You will be asked to provide your contact information and your comments, to select the individual director or the entire group of directors for your communication to be sent to, and then click submit. Our Board of Directors has requested that certain items which are unrelated to the duties and responsibilities of the Board be excluded from communications to the Board, such as: product complaints; product inquiries; new product suggestions; resumes and other forms of job inquiries; surveys; and, business solicitations or advertisements. Executive Officers In addition to Mr. Wellesley-Wesley, our other current executive officers are: Jerry Kieliszak, age 60, isSenior Vice President, Chief Financial Officer, Treasurer and Corporate Secretary. Mr. Kieliszak has served as Chyron’s Senior Vice President, Chief Financial Officer and Treasurer since joining us in March 2002, and was named Secretary by the Board of Directors in May 2008. He oversees and is responsible for our finance, investor relations, legal, human resources and information technology areas. From 2000 to 2001 he was Executive Vice President and Chief Financial Officer of CoreCommerce, an e-commerce business-to-business software development and services company, with responsibility for business development, finance, human resources and information technology. Until 2000, Mr. Kieliszak was, for eleven years, Vice President and Chief Financial Officer of ABT Corporation, an international project management software development and services company, where he was responsible for operations, finance, legal, shareholder relations, human resources and information technology. Prior to ABT Corporation, Mr. Kieliszak was with the New York City office of Price Waterhouse, most recently as a Senior Manager. He holds an MBA in Finance and is a Certified Public Accountant in New York State. 69 Kathleen Power, age 63, is Senior Vice President of Sales, Service, Marketing and Field Operations. She joined the Company in August 2011 as SVP of Sales.Mrs. Power has over twenty-five years in the IT and Media industry holding executive positions for international sales, service and operations. Prior to joining us, from August 2009 to August 2011 she served as Executive Director for More Than Wheels, a non-profit organization recognized by President Obama as one of the foremost innovative social enterprises in the country. Prior to joining More Than Wheels, Mrs. Power served as Vice President of World Wide Sales and Service for Avid Technology from August 2004 to August 2009, and prior to that, Vice President for Hewlett Packard’s Targeted Accounts. She holds degrees from Boston College and Harvard University and completed her executive training at INSEAD in Fontainebleau, France. Code of Conduct and Ethics We have adopted a Code of Ethics for Senior Financial Officers which is applicable to our principal executive officer, our principal financial officer, our principal accounting officer or controller, and any other persons performing similar functions, and a Code of Business Conduct and Ethics which applies to all officers, directors and employees (collectively, the “Codes of Ethics”). To view the full text of the Codes of Ethics please go to our website at www.chyron.com, click on Investors, and then click on Corporate Governance. Disclosure regarding any amendments to, or waivers from, the Codes of Ethics that apply to our directors and principal executive, financial and accounting officers will be included in a Current Report on Form 8-K within four business days following the date of the amendment or waiver, unless website posting or the issuance of a press release of such amendments or waivers is then permitted by the rules of NASDAQ. 70 COMPENSATION DISCUSSION AND ANALYSIS The Summary Compensation Table and other tables that follow describe the compensation for 2012 to Mr. Michael Wellesley-Wesley, President and Chief Executive Officer (“CEO”),Mr. Jerry Kieliszak, Senior Vice President and Chief Financial Officer (“CFO”) and Mrs. Kathleen Power, Senior Vice President of Sales, Service, Marketing and Field Operations (Chief Sales Officer or “CSO”). These were the only named executive officers of the Company during 2012. The Compensation Committee currently consists of three directors who are independent as that term is defined by the corporate governance rules of the NASDAQ. It is the duty of the Compensation Committee to develop, administer and review our compensation plans, programs and policies, to monitor the performance and compensation of our named executive officers and other members of management and to make appropriate recommendations and reports to the Board of Directors relating to executive compensation. Mr. Wellesley-Wesley, an employee-director, is not present for any vote by the Board of Directors relating to matters involving executive compensation. Compensation Objectives and Components The objective of our compensation program is to attract and retain the best possible executive talent; to motivate our executive officers to enhance our growth and profitability and increase shareholder value; to recognize individual initiative, leadership, achievement, and other contributions; and to reward superior performance and contributions to the achievement of our objectives. The focus of the program is to tie short-term and long-term incentives to the achievement of measurable corporate performance objectives, and to align executives’ incentives with shareholder value creation. To achieve these objectives, the Compensation Committee has developed and maintains an executive compensation package that ties a substantial portion of the executives’ overall compensation to our financial performance. The compensation package consists of the following components: · salary; · annual performance-based cash and/or equity awards; · long-term incentive equity awards; · other fringe benefits and perquisites; and · severance and change-in-control benefits. The Compensation Committee believes that various elements of this package effectively achieve the objectives of aligning compensation with performance measures that are directly related to our financial goals and creation of shareholder value without encouraging our executives to take unnecessary and excessive risks.The various elements and mix of this package were determined on a negotiated basis upon commencement of employment of an executive and then reviewed by the Compensation Committee annually as part of the executive officer’s annual performance review. The Compensation Committee annually reviews and makes recommendations to the Board of Directors with respect to the appropriate salary, annual performance-based awards, long-term equity awards and other fringe benefits and perquisites for the named executive officers. Each of these components is designed to meet the program’s objectives of providing a combination of fixed or variable short-term, performance-based cash and/or equity awards and long-term equity awards. Salary Salary is paid to the named executive officers on a bi-weekly basis. This is a fixed element of compensation. Salaries of the named executive officers are reviewed annually. In reaching the decision on salary changes, the Compensation Committee considers individual performance.The Compensation Committee determined not to increase salaries in 2012 due to the financial condition of the Company. 71 Annual Performance-Based Cash and/or Equity Awards The annual performance-based awards component for 2012 was primarily designed to reward the achievement of our short-term earnings objectives, and is based on a management incentive compensation plan, or the Incentive Plan. The target incentive award level for this element of compensation is 70% of base salary earnings for the CEO and 60% of base salary earnings for the CFO. For 2012, the Incentive Plan contained two performance conditions, each worth one-half of the total target award. The first performance condition was achievement of budgeted revenues and the second performance condition was achievement of budgeted non-GAAP cash flows. As a cash conservation measure, the payout of any award achieved was designed to be payable in our common stock based on the closing market price on the date of the board’s approval of our independent registered public accountants’ report on their audit of our financial statements for the year ended December 31, 2012 (which date was March 6, 2013), except for a small cash payment equal to the required payroll and withholding taxes due on the total award.The non-GAAP cash flows target was equal to net income adjusted for non-cash operating expenses and taxes and Incentive Plan expense budgeted for fiscal year 2012 (“non-GAAP cash flows performance objective”). Additionally, there was a service condition that the recipient must have been employed by the Company at the time of the payout of any award under the Incentive Plan. The performance and service conditions and other terms of the Incentive Plan were approved by the Compensation Committee and the full Board of Directors for all members of the Incentive Plan, including the CEO and CFO. The incentive award based on the revenues performance objective ranged from a minimum award of 75% of target award for achievement of 92% of budgeted revenue to a maximum incentive award of 150% of target award for achievement of 116% or more of budgeted revenue, proportionately scaled from the minimum to the maximum. The incentive award based on the non-GAAP cash flows performance objective ranged from a minimum award of 50% of target award for achievement of 50% of non-GAAP cash flows to a maximum incentive award of 150% of target award for achievement of 125% or more of non-GAAP cash flows. This was based on a formula whereby the incentive award achievement percentages grew in direct proportion to the achieved performance condition percentages up to 100%, and then the incentive award percentages grew at twice the rate as the performance condition percentages achieved for achievement over 100% and up to 125% of the performance condition target levels. Because the minimum achievement levels of both performance conditions were not attained during 2012, no awards or other bonuses were paid in 2013 to the CEO, CFO or other participants in the Incentive Plan for our 2012 fiscal year. Mrs. Power was not eligible to participate in the Incentive Plan in 2012.Rather, her performance-based annual cash compensation was in the form of a sales bonus plan for achievement of her worldwide sales target, or the Sales Bonus Plan.Under this Sales Bonus Plan, she would have been entitled to a bonus of:a) zero for achievement of less than 92% of her sales target; b) $56,250 for attainment of 92% of her sales target, prorated up to $75,000 for attainment of 100% of her sales target; and c) $10,000 for every $1 million of revenue above 100% of sales target, prorated for achievement under and over the $1 million amount.No amounts were earned by or payable to Mrs. Power under the Sales Bonus Plan for 2012. Long-Term Incentive Equity Awards The granting of equity awards, including stock options or restricted stock units, or RSUs, which may either be time-based vesting awards or financial performance-related vesting awards, is designed to achieve our long-term objective of enhancing shareholder value by incentivizing the named executive officers to effectively manage the Company to achieve increased market value. Stock options granted to executive officers and all other employees during the year are designed as incentive stock options, or ISOs up to permitted levels of the U.S. Internal Revenue Code, or the Code and thereafter are non-qualified stock options, or NQSOs. All options are granted at exercise prices equal to the closing market price on the grant date. While we have granted RSUs to the named executive officers and the rest of the management team in the past, we did not do so during 2012. Equity awards to named executive officers and the rest of the management team are typically granted annually in the month of May at pre-scheduled meetings of the Compensation Committee and the Board of Directors. It is our policy to grant equity awards to employees only during periods other than “blackout periods.” A blackout period is defined in our insider trading policy as the period beginning with the last day of each quarter and continuing until the second trading day after information relating to the results of operations (earnings report) for such quarter have been announced to the public, but a blackout period may be extended for persons covered by the insider trading policy who have knowledge of material non-public information, for the duration of the period that information remains material non-public information. Equity award grant amounts to the named executive officers, and all other employees as well as any non-employees, are approved by the Compensation Committee and, for the named executive officers, the full Board of Directors. While specific target equity awards are not set for the named executive officers each year, in determining an appropriate amount of equity awards to grant to the named executive officers, the Compensation Committee evaluates and considers the Company’s performance against budget and individual performance, and reviews the equity awards ownership of the named executive officers and other employees in relation to our fully diluted shares. 72 On March 19, 2012, upon recommendation of the Compensation Committee, the board approved a stock option award to each of our named executive officers and certain other employees under a performance-based program, termed the Key Management Incentive Program, intended to incentivize the attainment of designated levels of revenues for the 24 month period during 2012 and 2013.Fifty percent of the options will vest if the total cumulative amount of all revenues for the 24 month period exceed a designated amount, and the remaining 50% will vest if the total cumulative amount of revenues for the 24 month period from either new product or service offerings, and/or sales of existing products and services to non-broadcast customers equal or exceed a designated amount.Under this performance-based program, Mr. Wellesley-Wesley was awarded 200,000 stock options, Mr. Kieliszak was awarded 90,000 stock options and Mrs. Power was awarded 60,000 stock options. Additionally, on May 23, 2012, upon recommendation of the Compensation Committee, the Board approved a stock option award to Mr. Kieliszak and Mrs. Power, as well as to several other key employees, as the annual management equity award for 2012, which were issued under our 2008 Long-Term Incentive Plan. These stock options vest in equal amounts on May 23, 2013, 2014 and 2015. Other Fringe Benefits and Perquisites We provide several benefit plans, including the Chyron Employees’ Pension Plan, or the Pension Plan, and the Chyron Corporation Employees’ 401(k) Plan, or the 401(k) Plan, to our named executive officers and other eligible U.S. employees. The Pension Plan was closed to new entrants effective October 1, 2006. We also provide other benefits, including a medical and dental plan, life and accidental death insurance, short-term and long-term disability insurance, and paid sick leave, vacation and holidays, to all U.S. employees, including the named executive officers. We pay certain perquisites to our CEO as part of his total compensation package, however, no perquisites are paid to the CFO or CSO. In 2012, 2011 and 2010, perquisites paid to the CEO included a commutation allowance to defray his costs of commuting to work, in lieu of a leased automobile, and reimbursement towards his personal income tax preparation fees. These are explained in more detail in the Summary Compensation Table below in the column “All Other Compensation.” Severance and Change-in-Control Benefits In May 2012, we entered into a new employment agreement with Mr. Wellesley-Wesley, which we refer to as the Wellesley-Wesley Agreement, to, among other things, extend the term of his employment with us.The Wellesley-Wesley Agreement provides that Mr. Wellesley-Wesley will be employed with us through December 31, 2013. This agreement replaced his former employment agreement, dated August 4, 2010, which applied to the period from September 1, 2012 through December 31, 2012.In March 2012, we entered into a new employment agreement with Mrs. Power, which we refer to as the Power Agreement, to, among other things, extend the term of her employment with us. The Power Agreement provides that Mrs. Power will be employed with us through December 31, 2013, and renews automatically for successive one year periods unless, at least 90 days before the end of the initial term or any subsequent renewal term, either party gives notice to the other of her or its desire not to continue Mrs. Power’s employment with us.The Power Agreement amended and replaced her former employment agreement dated December 5, 2011.The primary reason we entered into these new employment agreements was to extend the term of employment for both named executive officers through the end of our fiscal year 2013.For additional details related to the Wellesley-Wesley Agreement and the Power Agreement, see “Executive Compensation – Narrative Disclosure to Summary Compensation Table and Grants of Plan-Based Awards.” In November 2012, we entered into amended and restated change-in-control agreements with Messrs. Wellesley-Wesley and Kieliszak.We amended and restated these agreements to provide for continuity of management in the event of a change-in-control. We modified these agreements to make Messrs. Wellesley-Wesley’s and Kieliszak’s agreements comparable, and to add to both that any termination of their employment during the period thirty days prior to the signing of a definitive agreement providing for a change-in-control will be considered a “termination relating to a change-in-control.”For additional details related to such arrangements, see “Executive Compensation – Benefits Upon Termination Related to a Change-in-Control.” 73 COMPENSATION COMMITTEE REPORT The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis section required by Item 402(b) of Regulation S-K, which appears elsewhere in this proxy statement. Based on its review and discussions with management, the Compensation Committee approved the Compensation Discussion and Analysis for inclusion in this proxy statement. The Compensation Committee: Roger L. Ogden, Chairman Susan Clark-Johnson Christopher R. Kelly EXECUTIVE COMPENSATION Summary Compensation Table The following table shows the compensation earned by our principal executive officer and our two other executive officers for the years ended December 31, 2012, 2011 and 2010. Mrs. Power was named an executive officer in November 2012, and amounts and other information for Mrs. Power are reported herein for 2012 only.We have no other executive officers. Position Name & Principal Year Salary(1) Stock Award(2) Option Award Non-Equity Incentive Plan Compen-sation(4) Change in Pension Value and Non-qualified Deferred Compen-sation Earnings(5) All Other Compen-sation(6) Total Michael Wellesley-Wesley 0 0 0 President & Chief 0 0 Executive Officer 0 Jerry Kieliszak 0 0 SVP & Chief 0 0 Financial Officer 0 Kathleen Power 0 0 0 SVP of Sales, Service, Marketing & Field Operations Represents base salary earned during the respective fiscal year ended December 31. 74 Represents the aggregate grant date fair value of time-based vesting RSUs awarded, computed in accordance with FASB ASC Topic 718, excluding the effect of estimated forfeitures. The grant date fair value of the time-based vesting RSUs equals the number of RSUs awarded times the closing market price of our common stock on the respective grant date. No RSUs were awarded to the named executive officers in 2012. For Mr. Kieliszak and Mrs. Power, represents the grant date fair value of time-based vesting stock options awarded to the named executive officers in the years indicated, the assumptions of which are explained in footnote 8 to our audited financial statements in our Annual Report for the year ended December 31, 2012. There can be no assurance that these amounts will ever be realized by the executive officers because, for instance, the options could expire unexercised, they could be forfeited following termination of employment, or they could be out-of-the money for the duration of their term. For all named executive officers, this amounts excludes the possible compensation costs of $128,731, $57,929 and $38,619, respectively, as measured at the award date under FASB ASC Topic 718 assuming full achievement of the financial performance targets, related to option awards in 2012 of 200,000, 90,000 and 60,000 granted to Messrs. Wellesley-Wesley and Kieliszak, and Mrs. Power, respectively, because the options are solely performance-based awards, vesting of which will occur only if those targets are achieved, and the outcome of achieving the targets is not sufficiently probable at the award date or subsequently to result in recording of any current compensation expense. Represents payouts under the Incentive Plan. For Mr. Wellesley-Wesley and Mr. Kieliszak, represents the actuarial increase in the present value of benefits under the Pension Plan, a tax-qualified, non-contributory defined benefit plan established to provide pension benefits to our employees meeting Pension Plan eligibility criteria. Mrs. Power is not a participant in the Pension Plan. Present values for 2012 are based on certain assumptions which are discussed in the narrative following the 2012 Pension Benefits table below. For additional information on the Pension Plan, refer to footnote 11 to our financial statements for the year ended December 31, 2012. Represents perquisites, Company matching contributions to the 401(k) Plan and group term life insurance premiums, as itemized in the All Other Compensation table below. The following table shows the components of the “All Other Compensation” column of the Summary Compensation Table for the year ended December 31, 2012. 75 All Other Compensation Commutation Allowance(1) Tax Preparation Fees(2) Company Match on Qualified 401(k)Plan(3) Life Insurance Premiums(4) Total Name Michael Wellesley-Wesley Jerry Kieliszak 0 0 Kathleen Power 0 0 Mr. Wellesley-Wesley receives a commutation allowance of $18,000 per year, payable in bi-weekly installments, to defray his costs of commuting to work, in lieu of a leased automobile. We reimburse Mr. Wellesley-Wesley for professional tax assistance in preparing his U.S. personal income tax returns, as a provision of his employment agreement, up to $5,000 per year. (3)­­ Represents our matching contributions made for the named executive officers to our 401(k) Plan. We provide a match equal to two-thirds of the first 6% of eligible compensation contributed by an employee up to the IRS maximum permitted employee contribution amount. Represents Company paid premiums for group term life insurance for the named executive officers. We provide group term life insurance for all of our U.S. employees equal to 250% of the insured’s annual salary capped at $250,000 of insurance, except for Mr. Wellesley-Wesley and Mr. Kieliszak for whom the insurance provided is $500,000 each. 76 Grants of Plan-Based Awards The following table shows information regarding grants of non-equity incentive plan awards and grants of equity awards in 2012 to each of the executive officers named in the Summary Compensation Table. Estimated future payouts under non-equity incentive plan awards(1) Estimated future payouts under incentive equity plan awards(2) All other option awards: number of securities underlying options(3) Exercise price of option awards Grant date fair value of stock units and option awards Name Grant Date Threshold Target Maximum Target (#) (#) ($/Sh.) Michael Wellesley-Wesley 1/1/2012 0 3/19/2012 0 Jerry Kieliszak 1/1/2012 0 3/19/12 0 5/23/2012 Kathleen Power 1/1/2012 0 3/19/2012 0 5/23/2012 Represents the threshold, target and maximum annual awards under the Incentive Plan that could have been earned for 2012 if these levels had been achieved. The targeted performance condition-based awards under our Incentive Plan were 70% of base salary for Mr. Wellesley-Wesley and 60% of base salary for Mr. Kieliszak.See “Compensation Discussion and Analysis − Annual Performance-Based Cash and/or Equity Awards” above for the terms and conditions of the Incentive Plan.Mrs. Power was not a participant in the Incentive Plan for 2012.Rather,her performance-based cash awards compensation was in the form of a sales bonus plan for achievement of her worldwide sales target.See footnote 6 below. Represents the target number of stock options awarded under the Key Management Incentive Program. These options are solely performance-based awards, vesting of which will occur only if certain financial targets are achieved in 2012 and 2013. The outcome of achieving such targets was not sufficiently probable at the award date or subsequently to result in recording of any of the related compensation costs in our results of operations. See “Compensation Discussion and Analysis— Long-Term Incentive Equity Awards.” Represents the number of time-based vesting stock options granted. These options vest in equal amounts on each of May 23, 2013, 2014 and 2015. The exercise price is the closing market price on the award grant date, consistent with Company policy. 77 This amount excludes the possible compensation costs of $128,731, $57,929 and $38,619, respectively, as measured at the award date under FASB ASC Topic 718 assuming full achievement of the financial performance targets, related to the option awards in 2012 of 200,000, 90,000 and 60,000 shown in the column titled “Estimated Future Payouts Under Incentive Equity Plan Awards” to Messrs. Wellesley-Wesley and Kieliszak, and Mrs. Power, respectively, because the options are solely performance-based awards, vesting of which will occur only if those targets are achieved, and the outcome of achieving the targets is not sufficiently probable at the award date or subsequently to result in recording of any current compensation expense. Represents the grant date fair value of time-based vesting stock options awarded to the named executive officers in the years indicated, the assumptions of which are explained in footnote 8 to our audited financial statements in our Annual Report for the year ended December 31, 2012. There can be no assurance that these amounts will ever be realized by the executive officers because, for instance, the options could expire unexercised, they could be forfeited following termination of employment, or they could be out-of-the money for the duration of their term. There was no maximum payout under Mrs. Power’s 2012 sales bonus plan. Under the plan, she would have been entitled to a bonus of: (i) zero for achievement of less than 92% of sales target; (ii) $56,250 for attainment of 92% of sales target, prorated up to $75,000 for attainment of 100% of sales target; and (iii) $10,000 for every $1 million of revenue above 100% of sales target, prorated for achievement under and over the $1 million amount. No amounts were earned by or payable to her under the sales bonus plan for 2012. Narrative Disclosure to Summary Compensation Table and Grants of Plan-Based Awards Michael Wellesley-Wesley.Mr. Wellesley-Wesley’s compensation arrangements are reviewed by the Compensation Committee and approved by the Board of Directors. Our employment agreement with Mr. Wellesley-Wesley is dated May 23, 2012, and provides that Mr. Wellesley-Wesley will be employed with us through December 31, 2013.The Wellesley-Wesley Agreement replaced his former employment agreement, dated August 4, 2010 that was for the term September 1, 2012 through December 31, 2012. The Wellesley-Wesley Agreement is substantially the same as Mr. Wellesley-Wesley’s former employment agreement, except for the following:(i) his term of employment was extended from December 31, 2012 to December 31, 2013; and (ii) he must be employed by us on December 31 of the year to which his incentive compensation relates in order to be entitled to payment of such incentive compensation.Under the terms of the Wellesley-Wesley Agreement: (i) Mr. Wellesley-Wesley’s annual base salary is $482,850 for the term of the Wellesley-Wesley Agreement; (ii) he is eligible to earn, at the sole discretion of the Compensation Committee, an award under the Incentive Plan; (iii) he is entitled to receive $18,000 per year, payable in equal installments bi-weekly, to defray his regular commutation costs; (iv) he is entitled to receive up to $5,000 per year for U.S. income tax advice and preparation of his U.S. income tax returns; (v) he is entitled to 20 days paid vacation per year; (vi) he is entitled to participate in all of our employee benefit plans and programs to the extent eligible, and (vii) he shall continue to be covered by our directors’ and officers’ liability policy.Pursuant a change in control agreement that we have with Mr. Wellesley-Wesley, he is entitled to certain benefits upon termination or a change-in-control of the Company.See the section titled “Potential Payments Upon Termination or Change-in-Control” below. Jerry Kieliszak.Mr. Kieliszak’s compensation arrangements are reviewed by the Compensation Committee and approved by the Board of Directors.We have a severance agreement and a change in control agreement, but not an employment agreement, with Mr. Kieliszak. The terms of Mr. Kieliszak’s severance agreement and change in control are described in the section below titled “Potential Payments Upon Termination or Change-in-Control.” Kathleen Power. Mrs. Power’s compensation arrangements are reviewed by the Compensation Committee and approved by the Board of Directors.Our most recent employment agreement with Mrs. Power is dated March 7, 2012, which amended and replaced her former employment agreement dated December 5, 2011.The Power Agreement provides that Mrs. Power will be employed with us through December 31, 2013, and renews automatically for successive one year periods unless, at least 90 days before the end of the initial term or any subsequent renewal term, either party gives notice to the other of her or its desire not to continue Mrs. Power’s employment with us.The Power Agreement is substantially the same as her former employment agreement except that her term of employment was extended from March 1, 2013 to December 31, 2013.Under the terms of the Power Agreement: (i) Mrs. Power’s annual base salary is $270,000 during the term; (ii) she is eligible to receive a sales bonus or commissions in accordance with the terms and conditions set forth in a sales incentive plan established for her by the Company; (iii) she is entitled to 20 days paid vacation per year; (iv) she is entitled to participate in all of our employee benefit plans and programs to the extent eligible, and (v) she is entitled to reimbursement for ordinary and necessary business expenses incurred, in accordance with our travel and expense reimbursement policy, in the performance of her duties. Upon termination of her employment, she is entitled to receive any earned but unpaid compensation, including base salary, for services rendered up until the date of termination, any accrued but unpaid reimbursable expenses and any vacation accrued to the date of termination. See the section titled “Potential Payments Upon Termination or Change-in-Control” below. 78 Outstanding Equity Awards at Fiscal Year-End The following table shows stock options and unvested stock awards outstanding on the last day of the fiscal year ended December 31, 2012 to each of the executive officers named in the Summary Compensation Table. Option Awards Stock Awards(3) Name Number of Securities Underlying Unexercised Options Exercisable Number of Securities Underlying Unexercised Options Unexercisable(1) Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options(2) Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested Market Value of Shares or Units of Stock That Have Not Vested (#) (#) (#) (#) Michael Wellesley-Wesley 0 2/21/2013 0 5/18/2014 0 6/3/2015 0 5/18/2016 0 5/16/2017 0 5/19/2018 5/13/2019 Jerry Kieliszak 0 11/7/2013 0 5/18/2014 0 6/3/2015 0 5/18/2016 0 5/16/2017 0 5/19/2018 5/13/2019 0 5/23/2022 Kathleen Power 11/7/2021 0 5/23/2022 79 (1) The date of grant of each of the above options is ten years prior to the above option expiration dates. These unexercisable options vest over three years at one-third of the total grant each anniversary date from date of grant, except for the May 13, 2009 grants, which expire May 13, 2019 and vests over four years at one-fourth of the total grant on each anniversary date from date of grant. (2) The grant date for these performance-based options was March 19, 2012.If the Board determines that financial objectives underlying these performance-based awards have not been met, the expiration date of these options will be the end of the month that the Board makes such determination. If the Board determines that financial objectives underlying these performance-based awards have been met, the expiration date of these options will be ten years from the grant date, or March 19, 2022.See “Compensation Discussion and Analysis — Long-Term Incentive Equity Awards.” (3) For Messrs. Wellesley-Wesley and Kieliszak, represents time-based vesting RSUs granted on May 26, 2010 (2010 annual management equity award) and May 10, 2011 (2011 annual management equity award), respectively, and for Mrs. Power represents time-based RSUs granted on November 7, 2011 (as part of her new hire incentive award), valued for the above disclosure purposes at closing market price of $0.71 per share for our common stock at December 30, 2012. The May 26, 2010 annual management equity award RSUs vest in equal portions in each of May 2011, 2012 and 2013. The May 10, 2011 annual management equity award RSUs vest in equal portions in each of June 2012, 2013 and 2014. 80 Option Exercises and Stock Vested The following table reflects the vesting of RSU awards held by each of our named executive officers during the fiscal year ended December 31, 2012. None of our named executives exercised options to purchase our common stock during the fiscal year ended December 31, 2012. Stock Awards Number of shares Value realized Name acquired on vesting on vesting (#) Michael Wellesley-Wesley Jerry Kieliszak Kathleen Power Pension Benefits The following table shows information as of December 31, 2012 with respect to each plan that provides for payments or other benefits at, following, or in connection with retirement for Messrs. Wellesley-Wesley and Kieliszak.Mrs. Power is not a participant in the Chyron Employees’ Pension Plan. Name Plan Name Number of Years of Credited Service(1) Present Value of Accumulated Benefit Payments During Last Fiscal Year (#) Michael Wellesley-Wesley Chyron Employees’ Pension Plan 0 Jerry Kieliszak Chyron Employees’ Pension Plan 0 (1)As of December 31, 2012, the number of years and months that both named executive officers has worked for us, in arriving at these numbers of years of credited service, is as follows: Mr. Wellesley-Wesley, 9 years, 10 months; and, Mr. Kieliszak, 10 years, 9 months. The Pension Plan is a tax-qualified, non-contributory defined benefit plan established to provide pension benefits to our employees, including Messrs. Wellesley-Wesley and Kieliszak, meeting Pension Plan eligibility criteria. The criteria states that employees are eligible to participate in, and will be enrolled in, the Pension Plan on January 1st or July 1st after completing one full year of service as measured from date of hire and having attained the age of 21. Effective October 1, 2006, the Pension Plan was closed to all employees hired on or after October 1, 2006. Years of credited service for benefit purposes are measured based on the number of years an employee is a participant in the Pension Plan. A participant’s normal retirement age is the later of the date he or she reaches age 65 or the date he or she completes 5 years of service of participation in the Pension Plan. A participant who completes an hour of service on or after January 1, 2006 and who has a vested right to his or her benefit may elect to start receiving a reduced early retirement benefit at any time after he or she attains age 55 or, if later, terminates employment. If a participant who is eligible for early retirement elects to begin payment before his or her normal retirement date, the participant’s accrued benefit (calculated under the accrued benefit formula, but using his or her compensation and service as of termination of employment) is actuarially reduced to reflect the fact that payment is expected to be made over a longer period of time. The amount of reduction depends on the participant’s age and the actuarial factors in effect when payment begins. Early retirement factors apply only to annuity payments; all lump sums are the actuarial equivalent of the accrued benefit payable at normal retirement date. Messrs. Wellesley-Wesley and Kieliszak have attained age 55 and are eligible for early retirement. Benefits earned as of December 31, 2005 are payable either as an annuity or as a lump sum, and benefits earned after 2005 are only payable as an annuity (if over a de minimis amount). In addition to a single life annuity, benefits can be payable as other actuarially equivalent annuities. 81 A participant who was enrolled in the Pension Plan prior to July 1, 1998 will receive a monthly pension benefit at normal retirement equal to 25% of final average earnings up to the level of Social Security Covered Compensation as defined by the Pension Plan, plus 38% of such earnings in excess of Social Security Covered Compensation for the period of his or her participation prior to July 1, 1998. The benefit is reduced by 1/20th for each year of service that the participant’s years of service with the Company are less than 20 years. A participant who enrolled on or after July 1, 1998, and, for post June 30, 1998 participation for participants who enrolled prior to July 1, 1998, the monthly pension benefit at normal retirement will be computed as 32% of final average earnings up to the level of Social Security Covered Compensation as defined by the Pension Plan, plus 48% of final average earnings in excess of Social Security Covered Compensation. The benefit is reduced by 1/35th for each year of service that the participant’s years of service with the Company are less than 35 years. For years prior to January 1, 2007 earnings represent base salary earnings plus commissions not to exceed 80% of base earnings. Effective January 1, 2007, earnings represent base salary earnings plus incentive plan awards, and commissions not to exceed 80% of base earnings. Final average earnings are based on the five highest consecutive years of earnings during the ten years prior to retirement or termination of employment. Vested benefits are those amounts to which participants are entitled regardless of future service to the Company. A participant is credited with a year of service for vesting purposes for each Pension Plan year during which he or she completes at least 1,000 hours of service, commencing with his or her year of hire. Participants hired from July 1, 1998 to September 30, 2006 vest according to the following schedule: years of service less than five, 0% vested; and years of service five or more, 100% vested. Employees hired on or after October 1, 2006 are not eligible to participate in the Pension Plan. In addition to vested benefits, the Pension Plan provides certain disability and death benefits. If a participant becomes disabled prior to his or her retirement or other termination of employment, he or she is entitled to receive the present value of his or her accrued benefits in the form of a lump sum payment. Upon death of a participant, the beneficiary is entitled to receive the vested interest of the participant’s accrued benefit in the form of a lump sum amount, subject to eligibility requirements stipulated in the Pension Plan. The present value of accumulated benefits in the table above has been determined by an independent actuary. These amounts have been determined based on certain assumptions, some of which are disclosed in footnote 11 to our financial statements for the year ended December 31, 2012. Key assumptions include: a 4.03% discount rate; RP 2000 generational table for males and females with an adjustment to reflect white collar mortality, and lump sums calculated using mandated interest rates and mortality. Benefits earned as of December 31, 2005 are assumed to be payable as a lump sum, and benefits earned after December 31, 2005 are assumed to be payable as a single life annuity. Further, it was assumed that benefits will commence at the later of normal retirement age of 65 and 5 years of participation, or current age, and there will be no turnover prior to retirement. The foregoing actuarial assumptions are also based on the presumption that the Pension Plan will continue. If the Pension Plan were to be terminated or frozen, different actuarial assumptions and other factors might be applicable in determining the present value of accumulated benefits. Non-qualified Deferred Compensation We do not have any non-qualified defined contribution plans or other deferred compensation plans. 82 Potential Payments Upon Termination or Change-in-Control Benefits Upon Termination Other Than Related to a Change-in-Control Michael Wellesley-Wesley.Pursuant to the terms of the Wellesley-Wesley Agreement, we and Mr. Wellesley-Wesley agree to begin good faith negotiations of an extension within 120 days before the end of the employment term, which is December 31, 2013. The Wellesley-Wesley Agreement provides for his receipt of the following severance benefits with respect to the renewal or non-renewal of the Wellesley-Wesley Agreement: · If we desire not to renew the Wellesley-Wesley Agreement or offer to renew the Wellesley-Wesley Agreement on terms less favorable to Mr. Wellesley-Wesley than those in the Wellesley-Wesley Agreement or for a period of less than one year, then we will pay him a transitional payment of his base salary and allow him continued participation in our health benefits for an additional 6 months (i.e. through June 30, 2014), and pay him any accrued but unpaid bonuspayable at the time it would have been paid had we renewed the employment term.The above provisions require that, during the transition period, Mr. Wellesley-Wesley makes himself available as reasonably requested by us to consult with us and assist us in an orderly transition to a new CEO and President. · If we offer to extend the Wellesley-Wesley Agreement for a period of not less than one year, on terms and conditions that are no less favorable than contained in the Wellesley-Wesley Agreement, and Mr. Wellesley-Wesley declines to accept such extension, then there would be no further severance payments or transitional payment due to him and any RSUs he holds will cease to vest at the end of the employment term specified in the Wellesley-Wesley Agreement, and he will not be entitled to receive any performance based awards under the 2008 LTIP. · If we do not extend the Wellesley-Wesley Agreement for a period of at least one year on terms and conditions that are no less favorable than contained in the Wellesley-Wesley Agreement, then all of his vested options would have an exercise period equal to the remaining term of each respective equity award agreement underlying such options, regardless of any shorter periods provided for by the stock option plan or in the equity award agreement as a result of the termination. As a decision regarding renewal or non-renewal will not be made until 2013, no amounts would have been due as of December 31, 2012. The Wellesley-Wesley Agreement also provides for his receipt of the following severance benefits with respect to his termination of employment, which are not subject to mitigation or any right of set-off: · If he is terminated for cause, then he would receive his base salary to the effective date of his termination, any accrued but unpaid bonus, any accrued but unpaid commutation payment, and any unreimbursed expenses. “Cause” means he is convicted of a felony crime, willfully commits any act or willfully omits to take any action in bad faith and to the material detriment of us, commits an act of active and deliberate fraud against us, or materially breaches any term of the Wellesley-Wesley Agreement and fails to correct the breach within 10 days written notice of its commission. · If he is physically or mentally incapacitated or disabled or otherwise unable to fully discharge his duties for 120 consecutive days during the employment term, and he is unable to resume his duties after 30 days written notice from us, then he would receive the pro rata portion of his base salary not previously paid through the date of termination, any accrued but unpaid bonus, any accrued but unpaid commutation payment, and any unreimbursed expenses. Any amount provided for under any disability insurance policy or similar instrument would also be paid to him by the insurer. · If he dies during the employment term, the Wellesley-Wesley Agreement would terminate upon the date of his death, and we would pay him the pro rata portion of his base salary not previously paid through the date of his death, any accrued but unpaid bonus, any accrued but unpaid commutation payment and any unreimbursed expenses. Any amount provided for under any life, accidental death and disability or other insurance policy or similar instrument would also be paid by the insurer. 83 · If, during the employment term, we terminate him for any reason other than described above or as a result of a change-in-control as defined in his change-in-control agreement, or he resigns for good reason (as defined below), then we would pay or provide him: (i) his base salary for the longer of the remainder of the employment term following the date of termination or 6 months; (ii) (a) any unvested equity-based awards, other than performance-based equity awards, would immediately vest and options would have an exercise period equal to the remaining term of such options without regard to any shorter exercise period set forth in the relevant stock option plan as a result of termination, and (b) any performance-based equity awards would vest as provided for in the equity award agreement notwithstanding that he is no longer employed by us on such date; (iii) an amount, grossed up for federal, state and local taxes, in lieu of participation in our life, long-term disability and health insurance plans for the remainder of the employment term from the date of termination; (iv) the pro rata portion of his base salary through the date of termination, (v) any accrued but unpaid bonus; (vi) any accrued but unpaid commutation payment; and (vii) any unreimbursed expenses. These amounts would be paid in accordance with our policy as if he had not been terminated, except the benefits described in item (iii) of the previous sentence would be paid in a lump sum within 20 business days from the date of termination, provided however that if such period begins in one taxable year and ends in another, he would not be able to select the tax year in which the severance amounts would be paid. All amounts paid to him pursuant to this section would not be subject to mitigation or any right of set-off.“Good reason” means a reduction in his base salary or the cap, if any, on his incentive pay; or his assignment to any duties inconsistent in any material respect with his position (including status, offices, titles, and reporting requirements), authority, duties or responsibilities which result in a material diminution in such position, authority, duties or responsibilities. The Wellesley-Wesley Agreement also contains non-competition and confidential information provisions. The non-competition provision prohibits Mr. Wellesley-Wesley during his employment with us from acting as a consultant, director, officer, employee, owner, member or partner of a competitor of ours and, for certain periods described below, directly or indirectly from competing with or being engaged in our business or acting as a consultant, director, officer, employee, owner, member or partner of a business that is a competitor of ours at the time he ceases to be an employee of ours. In the event we offer to extend the Wellesley-Wesley Agreement for a period of not less than one year on terms not less favorable than those contained in the Wellesley-Wesley Agreement and he declines to accept the extension, the non-competition provision will remain in effect through June 30, 2014. In the event we do not renew the Wellesley-Wesley Agreement or offer to renew the Wellesley-Wesley Agreement on terms less favorable to him than those contained in the Wellesley-Wesley Agreement or for a period of less than one year and he is entitled to the transitional payment, then the non-competition provision will remain in effect through December 31, 2014. In the event that he is terminated for cause or voluntarily resigns (not for good reason), then the non-competition provision remains in effect for one year from the date his employment with us ceases. The confidentiality provision prohibits Mr. Wellesley-Wesley from publishing, disclosing, or making accessible to others any confidential information relating to our business during the employment term or anytime thereafter without our prior written consent, except to the extent it is required by law, would in his reasonable judgment be in our best interest , or is reasonably necessary for him to defend himself or enforce his rights under the Wellesley-Wesley Agreement in connection with any action or proceeding to which we or our affiliates is a party. Assuming that Mr. Wellesley-Wesley had been terminated for any reason other than cause, physical or mental incapacitation, death or as a result of a change in control, or he resigned for good reason as defined in his change-in-control agreement, on December 31, 2012, his severance payments under the Wellesley-Wesley Agreement as discussed above would have been: (i) salary, $482,850 (representing 12 months of salary based on his annual base salary of $482,850, from January 1, 2013 through the end of the term of the Wellesley-Wesley Agreement, December 31, 2013); (ii) life, long-term disability and health insurance plan benefits at an estimated cost to us of $51,421 (including tax gross- ups); (iii) accrued but unpaid fiscal 2012 bonus of $0 at December 31, 2012; and (iv) unvested equity-based awards, other than performance-based equity awards, consisting of 18,750 stock options and 37,500 RSUs would have immediately vested, which had an aggregate value of $26,625 based on the closing price of our common stock of $0.71 on December 31, 2012.Any unvested performance-based awards, of which there were 200,000 unvested performance-based stock options outstanding at December 31, 2012, would not be cancelled but instead would vest in accordance with the terms of the award, regardless of the fact that he would no longer be employed at that time. His base salary would be payable over the remainder of his employment term, his benefits would be payable in a lump sum within 20 days from the date of termination and any unpaid bonus would be paid when other named executive officers would customarily be paid their awards, typically in March following the year for which the incentive award was earned. This Agreement is in lieu of any benefits that Mr. Wellesley-Wesley might otherwise receive under the Chyron Employees’ Severance Plan.In the event of a termination related to a change-in-control, this severance agreement would be superseded by our change-in-control agreement with Mr. Wellesley-Wesley, as discussed below. 84 If Mr. Wellesley-Wesley voluntarily resigns or is terminated other than for cause, he would have 90 days from his separation date to exercise any of the vested but unexercised stock options he has been awarded, and his RSUs would expire upon his resignation. Jerry Kieliszak.We and Mr. Kieliszak are parties to a severance agreement dated November 19, 2012 that provides that in the event Mr. Kieliszak is terminated without cause or resigns for good reason, he is entitled to receive 12 months of severance pay based on his annual base salary at the time of termination, or the severance payment, a pro rata portion (based on passage of time) of the bonusthat he would have earned for the full year in which he is terminated, and an amount, grossed up for federal, state, local and social security taxes or any additional gross-up on such payment, in lieu of participation in our health insurance plan for a 12-month period.If Mr. Kieliszak becomes employed during the period three months after his termination and during the severance period, the severance payment is subject to mitigation, as provided for in his severance agreement. “Cause” means conviction of a felony crime, willful commission of any act or willful omission to take any action in bad faith and to the material detriment of us, or commission of any act of active and deliberate fraud against us. Estimated amounts payable under this agreement at December 31, 2012 are: (i) salary of $244,800 (representing one year’s worth of salary), (ii) his 2012 bonus of $0, and (iii) an amount in lieu of participation in our health insurance plan, grossed up for taxes, at an estimated cost of $51,421 to us. The salary amount would be payable bi-weekly over the severance period. The bonus would be payable when the other named executive officers are paid their bonuses, which is typically in March following the year for which the bonus was earned. The amount in lieu of participation in our health insurance plan, grossed up for taxes, would be paid in a lump sum within two business days from the date of termination.In the event of a termination related to a change-in-control, this severance agreement would be superseded by our change-in-control agreement with Mr. Kieliszak, as discussed below. If Mr. Kieliszak voluntarily resigns or is terminated other than for cause, he would have 90 days from his separation date to exercise any of the vested but unexercised stock options he has been awarded, and his RSUs would expire upon his resignation. Kathleen Power.Pursuant to the terms of the Power Agreement, if Mrs. Power had been terminated for any reason other than cause, physical or mental incapacitation, or death on December 31, 2012, her severance payments under the Power Agreement would have been salary of $270,000 (representing 12 months of salary based on her annual base salary of $270,000, from January 1, 2013 through the end of the term of the Power Agreement, December 31, 2013). Her base salary would be payable over the remainder of the term of the Power Agreement; however, if Mrs. Power becomes employed during the period three months after her termination and during the severance period, the severance payment is subject to mitigation , as provided for in the Power Agreement.The Power Agreement is in lieu of any benefits that Mrs. Power might otherwise receive under our Employees’ Severance Plan. If Mrs. Power voluntarily resigns or is terminated other than for cause, she would have 90 days from her separation date to exercise any of the vested but unexercised stock options she has been awarded, and her RSUs would expire upon her resignation. Benefits Upon Termination Related to a Change-in-Control We are party to change-in-control agreements with Messrs. Wellesley-Wesley and Kieliszak. Mr. Wellesley-Wesley’s amended and restated change-in-control agreement is substantially the same as the previous agreement, except for the following:(i) he will be entitled to severance upon termination of employment by us relating to a change-in-control or a potential change-in-control, regardless of whether such change-in-control is consummated; and (ii) any termination of his employment during the period thirty (30) days prior to the signing of a definitive agreement providing for a change-in-control or the eighteen (18) months following the effective date of such agreement will be considered a “termination relating to a change-in-control” under the amended and restated change-in-control agreement.The agreement is effective until the earlier of (i) December 31, 2013, if his employment agreement is not renewed, (ii) June 30, 2014, or (iii) the date of termination of his employment by us because of cause, or his death or disability.Notwithstanding the foregoing, if there is a change-in-control while he is employed by us, then the term shall automatically be extended for an additional period of two years from the change-in-control date. 85 Mr. Kieliszak’s amended and restated change-in-control agreement is substantially the same as his former change-in-control agreement except for the following:(i) upon a triggering event, his severance benefits and accrued vacation payments will be paid in a lump sum within twenty (20), rather than two (2), business days, which is consistent with the change-in-control agreement with Mr. Wellesley-Wesley; (ii) any termination of his employment during the period thirty (30) days prior to the signing of a definitive agreement providing for a change-in-control or the eighteen (18) months following the effective date of such agreement will be considered a “termination relating to a change-in-control”; and (iii) the change-in-control agreement shall continue in effect until the latest of (a) the date of termination of his employment, (b) a change-in-control to which his termination is related (as such terms are defined in the agreement), and (c) if a change-in-control occurs while he is employed by the Company, two (2) years following the date of such change-in-control. If the named executive officer’s termination of employment is “related to a change-in-control” (as defined below) and is either without cause (as defined below) or resignation for a good reason (as defined below), then we would pay the named executive officer: (i) an amount equal to his then current base salary for a 12 month period, or the severance salary; (ii) a bonus equal to the greater of the plan award paid to him for the full fiscal year immediately prior to the change in control and the annualized bonus amount accrued for the year in which the change in control occurs, or the severance cash incentive plan award; (iii) payment for any accrued but unused vacation up to the maximum permitted accrual of six weeks; (iv) all unvested equity-based awards would immediately vest and the period to exercise stock options would be the remaining term of the option grant regardless of any shorter period in our stock option plan; and (v) an amount, grossed up for federal, state and local taxes, in lieu of one year of participation in our life, long-term disability and health insurance plans, or the severance benefits. Following a severance event (as defined below), the severance salary would be paid in even installments on a bi-weekly basis for a period of 12 months from the date of termination, and the annual Incentive Plan award, severance benefits and accrued vacation amounts would be paid in a lump sum within twenty business days from the date of termination. The agreements specify that we will indemnify Messrs. Wellesley-Wesley and Kieliszak and hold them harmless, on an after-tax basis, from any taxes, costs, expenses, penalties, fines, interest or other liabilities that result from the application of Section 409A of the Code in connection with payments received under the agreements, as long as they have complied with the terms of the agreement. Any such payments will be made on a tax grossed up basis. We have structured the agreements in such a way as to seek to comply with Section 409A of the Code. We will also make a tax gross-up payment in the event that the total payments exceed 115% of the maximum amount that could be paid without becoming subject to the golden parachute excise tax under Section 4999 of the Code. We will also indemnify and hold harmless Messrs. Wellesley-Wesley and Kieliszak, on an after-tax basis, for any costs, expenses, penalties, fines, interest or other liabilities incurred by them related to our decision to contest a claim or any imputed income relating to any advance or action taken on their behalf by us with respect to the excise tax. We will also pay all legal fees and expenses and their reasonable expenses with respect to the excise tax. For purposes of the agreements: · “change–in-control” is defined as: (i) the acquisition, directly or indirectly, by any individual, entity or group, or a Person (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended, or the Exchange Act), of ownership of 30% or more of either (a) the then outstanding shares of our common stock, or the Outstanding Company Common Stock, or (b) the combined voting power of our then outstanding voting securities entitled to vote generally in the election of directors, the Outstanding Company Voting Securities; (ii) individuals who, as of the date of the change-in-control agreement, constitute the Board, or the Incumbent Board, cease for any reason to constitute at least a majority of the Board; provided, however, that any individual becoming a director subsequent to the date of the change-in-control agreement whose election, or nomination for election by our shareholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual were a member of the Incumbent Board, but excluding, as a member of the Incumbent Board, any such individual whose initial assumption of office occurs as result of either an actual or threatened election contest (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board;(iii) approval by our shareholders of a reorganization, merger or consolidation, in each case, unless, following such reorganization, merger or consolidation, (x) more than 50% of the then outstanding shares of our common stock resulting from such reorganization, merger or consolidation and the combines voting power of the then outstanding voting securities of such corporation entitled to vote generally in the election of directors is then beneficially owned, directly or indirectly, by all or substantially all of the individuals and entities who were the beneficial owners, respectively, of the Outstanding Company Common Stock and Outstanding Company Voting Securities immediately prior to such reorganization, merger or consolidation in substantially the same proportions as their ownership, immediately prior to such reorganization, merger or consolidation of the Outstanding Company Common Stock and Outstanding Company Voting Securities, as the case may be, and (y) at least a majority of the members of the Board of Directors of the corporation resulting from such reorganization, merger or consolidation were members of the Incumbent Board at the time of the execution of the initial agreement providing for such reorganization, merger or consolidation;(iv) approval by our shareholders of a complete liquidation or dissolution of the Company; or (v) approval of our shareholders of the sale or other disposition of all or substantially all of the assets of the Company; 86 · “cause” is defined as (i) being convicted of a felony crime; (ii) willfully committing any act or willfully omitting to take any action in bad faith and to the material detriment to us; (iii) committing an act of active and deliberate fraud against us; or (iv) materially breaching any term of the agreement or any written policy of ours that could expose us to significant damages (including, but not limited to breach of our anti-discrimination or harassment policies) and failing to correct such breach within 10 days after written notice thereof; · “severance event” is defined as termination of employment of the named executive officer if his termination is related to a change in control and is either without cause or is a resignation for good reason; · “related to a change in control” means the reason for the named executive officer’s termination of employment is a change-in-control or a potential change-in-control or a reason connected with the change-in-control or a potential change-in-control regardless of whether the decision to terminate his employment and/or effective date of his termination is prior to or after the effective date of the change-in-control (or in the case of a potential change-in-control, regardless of whether the change-in-control is consummated).If his termination occurs during the period beginning on the date that is thirty days prior to the date on which a definitive agreement is signed that provides for a change-in-control and ending eighteen months after the effective date of the change-in-control, the termination is deemed “related to” a change-in-control.If the effective date of the termination of employment is eighteen months or more after the effective date of a change-in-control, the termination of employment will be deemed to be unrelated to the change-in-control. · “good reason” is defined as the named executive officer giving notice of his resignation as a result of: (i) a reduction in his base salary or the cap, if any, on his incentive pay; (ii) his assignment to any duties inconsistent in any respect with his position (including status, offices, titles and reporting requirements), authority, duties or responsibilities which result in a diminution in such position, authority, duties or responsibilities, whether immediately prior to or after the occurrence of a severance event; (iii) the taking of any action by us which would adversely affect his participation in, or materially reduce his benefits under any plans, including incentive pay plans or programs, offered by us prior to the severance event; or (iv) in the event of or after the occurrence of a severance event, requiring Mr. Wellesley-Wesley to be based at any office or location other than in New York City, Long Island or London, England or requiring Mr. Kieliszak to be based at any office location other than in New York City or Long Island. Pursuant to the terms of our 2008 LTIP, in the event of a change in control, unless an equity award agreement provides otherwise, all outstanding options and/or stock appreciation rights, or SARs, will become immediately exercisable and fully vested, without regard to any time and/or performance vesting conditions. Unless an equity award agreement provides otherwise, if we are to be consolidated with or acquired by another entity in a merger or a sale of all or substantially all of our assets, and such transaction also constitutes or is otherwise consummated in connection with a change in control, or a Corporate Transaction, the committee or the Board of Directors of any entity assuming our obligations under the 2008 LTIP, or the Successor Board, will, as to outstanding options and/or SARs, either (i) make appropriate provision for the continuation of such options and/or SARs by substituting on an equitable basis for the shares then subject to such options and/or SARs either the consideration payable with respect to the outstanding shares of common stock in connection with the Corporate Transaction or securities of any successor or acquiring entity; or (ii) terminate all options and/or SARs in exchange for a cash payment equal to the excess of our common stock closing sale price as of the date of consummation of the Corporate Transaction over the exercise price of the options and/or SARs.As of December 31, 2012, Mrs. Power did not hold any unvested in-the-money stock options or RSUs, and therefore, would not have received any value in the event of a change-in-control under the 2008 LTIP.Messrs. Wellesley-Wesley and Kieliszak are entitled to acceleration of certain equity awards as provided in their amended and restated change in control agreements, as set forth in the table below. 87 The consummation of the Share Purchase will constitute a “change-in-control” under the 1999 Plan and the 2008 LTIP.Upon the closing of the Hego transaction as described elsewhere in this proxy statement, all unvested outstanding equity awards granted under the 1999 Plan and the 2008 LTIP immediately vest, as per the terms of those plans, including RSUs and stock options held by our named executive officers.See “The Share Purchase –Interests of Certain Persons in the Share Purchase.” The following table shows estimated compensation and benefit plan and other costs that would be payable in the event of a termination related to a change-in-control in 2013 under our amended and restated change-in-control agreements with the named executive officers identified below, assuming a change-in-control had occurred at December 31, 2012. Severance Salary(1) Incentive Plan Award Severance(2) Severance Benefits(3) Accrued Vacation Early Vesting of Equity Awards Tax Gross Upon Severance Payment 409A Excise Tax Total Name Michael Wellesley-Wesley Jerry Kieliszak 0 (1)Amounts represent base salary in effect at December 31, 2012. (2)The target annual Incentive Plan awards for 2012 at 100% achievement would be the greater amount of 2013 projected awards versus 2012 actual awards. The 2013 projected award is shown above. The 2012 and 2013 annual Incentive Plan’s terms specify that the awards paid under the plans will be in cash to the extent of the required withholding and payroll taxes on the awards, and the balance of the awards will be payable in common stock. (3)Amounts represent management estimates based on existing life, long-term disability and health insurance plan premiums. Actual amounts would be costs charged by third party insurers to provide comparable benefits to those provided by us for the twelve month period following termination. (4)Amounts represent dollar value of actual accrued vacation at December 31, 2012. (5)The value of the vesting acceleration was calculated as follows:(a) for stock options, multiplying the number of unvested in-the-money option shares as of December 31, 2012 by the spread between the closing price of our common stock as of December 31, 2012, which was $0.71 per share, and the exercise price of such unvested options; and (b) for RSUs, the number of unvested RSUs as of December 31, 2012 times the closing price of our common stock as of December 31, 2012.Neither of the above named executive officers held any unvested, in-the-money stock options at December 31, 2012 which, if exercised, would have resulted in a gain on exercise. Messrs. Wellesley-Wesley and Kieliszak held 37,500 and 25,000 unvested RSUs subject to time-based vesting, respectively. See footnote 2 to the “Outstanding Equity Awards at Fiscal Year-End” table above for treatment of performance-based options issued under the Incentive Plan. 88 (6)The tax gross-up is estimated as that required to compensate for an estimated 43% effective tax rate (federal, state, local, social security and Medicare taxes) on the severance benefits amounts. (7)The change in control agreements for each of the named executive officers state that we will hold each harmless, on an after-tax basis, from any taxes, costs, expenses, penalties, fines, interest or other liabilities (the “409A penalties”) that might result from any non-compliance with Section 409A of the Code in connection with payments made under the agreements. We estimate that only $338,816 of payments to Mr. Wellesley-Wesley would be subject to 409A excise tax and interest in a scenario in which the change in control payments made to him were determined to not be in compliance with Section 409A of the Code. We are required to report this information to disclose what the effect would be if 409A were not complied with. However, we believe that the change in control agreements as structured comply with the requirements of 409A and we intend to comply with 409A to the fullest extent possible, and, therefore, we believe the 409A penalties would likely not be incurred. Risks Related to Compensation Practices and Programs The Board of Directors has reviewed the Company’s compensation practices and programs and has concluded that they do not encourage excessive risk taking by management and other employees that could result in a material adverse effect on the Company. DIRECTOR COMPENSATION Director Compensation The following table shows the total compensation paid or accrued during the fiscal year ended December 31, 2012 to each of our non-employee directors. Name Fees Earned or Paid in Cash Stock Awards(1) Total Susan Clark-Johnson(2) Peter F. Frey(3) Christopher R. Kelly(4) Roger L. Ogden(5) Robert A. Rayne(6) Michael C. Wheeler(7) 89 (1)Represents the aggregate grant date fair value of RSUs awarded to the named directors on the grant date of January 3, 2012. Each RSU was settled for one share of our common stock on the vesting date, January 3, 2013. The grant date fair value has been computed in accordance with FASB ASC Topic 718 excluding the effect of estimated forfeitures. The grant date fair value of each RSU equals the number of RSUs awarded times the closing market price of our common stock on the grant date, which was $1.37 per share. The above named directors held the following number of RSUs and stock options, respectively, at December 31, 2012: Susan Clark-Johnson, 21,761 and 0; Peter F. Frey, 25,388 and 30,000; Christopher R. Kelly, 25,388 and 65,003; Roger L. Ogden, 36,269 and 40,000; Robert A. Rayne, 21,761 and 30,000; and Michael C. Wheeler, 21,761 and 65,895. (2)Member of the Audit Committee and Member of the Compensation Committee. (3)Chairman of the Audit Committee. (4)Member of the Compensation Committee and Chairman of the Corporate Governance and Nominating Committee. (5)Chairman of the Board of Directors, Member of the Audit Committee and Chairman of the Compensation Committee. (6)Member of the Corporate Governance & Nominating Committee. (7)Member of the Corporate Governance & Nominating Committee. Mr. Wellesley-Wesley, an employee-director, receives no additional compensation for his services on the Board of Directors. Director Compensation Policy For 2012, pursuant to the terms of the 2012 Non-Employee Director Compensation Policy, the Company paid its non-employee directors a combination of cash and RSUs as fees for their services on the Board and its committees. Directors were also reimbursed for travel, meals, lodging and other expenses incidental to attendance at meetings. Cash Payments Cash fees were paid for 2012 as follows: each non-employee director, $20,000; plus, the Chairman of the Board, $15,000; the Chairman of the Audit Committee, $5,000; the Chairman of the Compensation Committee, $5,000; and, the Chairman of the Corporate Governance & Nominating Committee, $5,000. All cash fees were paid quarterly in equal amounts following each quarter. For the equity-based portion of their fees, see the Equity Awards section below. Equity Awards Pursuant to the terms of the 2012 Non-Employee Director Compensation Policy, on January 3, 2012, each non-employee director then a member of the Board received a grant of RSUs under our 2008 LTIP, computed as follows. The number of RSUs awarded was computed as a pre-determined dollar value of RSUs to be awarded, divided by the average closing price of our common stock for the 20 trading days preceding the December 7, 2011 Board meeting at which the 2012 Non-Employee Director Compensation Policy was approved by the Board. The pre-determined dollar value of RSUs was as follows: $30,000 for each non-employee director; plus, $15,000 for the Chairman of the Board, $5,000 for the Chairman of the Audit Committee; $5,000 for the Chairman of the Compensation Committee; and, $5,000 for the Chairman of the Corporate Governance & Nominating Committee. Based on the average closing market price of our common stock for the 20 trading days before the December 7, 2011 Board meeting, which average closing price per share was $1.378625, the number of RSUs awarded were as follows: Susan Clark-Johnson, 21,761; Peter F. Frey, 25,388; Christopher R. Kelly, 25,388; Roger L. Ogden, 36,269; Robert A. Rayne, 21,761; and, Michael C. Wheeler, 21,761. The RSU awards for all non-employee directors contained a service condition that in order for the RSUs for a non-employee director to fully vest on January 3, 2013, the non-employee director had to be serving on the Board on the vesting date. Each RSU was settled in one share of our common stock following the vesting date of January 3, 2013. 90 INDEMNIFICATION OF DIRECTORS AND OFFICERS We have entered into indemnity agreements with each of our directors and executive officers. The indemnity agreements provide that directors and executive officers, or the Indemnitees, will be indemnified and held harmless to the fullest possible extent permitted by law, including against all expenses (including attorney’s fees and expenses), judgments, fines, penalties and settlement amounts paid or incurred by them in any action, suit or proceeding on account of their services as director, officer, employee, agent or fiduciary of the Company or as directors, officers, employees or agents of any other company or entity at our request . We will not, however, be obligated pursuant to the agreements to indemnify or advance expenses to an indemnified party with respect to any action (1) in which a judgment adverse to the Indemnitee establishes (a) that the Indemnitee’s acts were committed in bad faith or were the result of active and deliberate dishonesty and, in either case, were material, or (b) that the Indemnitee personally gained in fact a financial profit or other advantage to which he or she was not legally entitled, or (2) which the Indemnitee initiated, prior to a change in control of the Company, against us or any director or executive officer of ours unless we consented to the initiation of such claim. The indemnity agreements require an Indemnitee to reimburse us for expenses advanced only to the extent that it is ultimately determined that the director or executive officer is not entitled, under Section 723(a) of the New York Business Corporation Law and the indemnity agreement, to indemnification for such expenses. COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION Messrs. Ogden and Kelly and Ms. Clark-Johnson serve on our Compensation Committee. None of our executive officers served as a director or member of the compensation committee (or other board committee performing equivalent functions or, in the absence of any such committee, the entire Board of Directors) of another entity, one of whose executive officers served as a member of our Board of Directors or on our Compensation Committee. 91 EQUITY COMPENSATION PLAN INFORMATION The following table provides information about our common stock subject to equity compensation plans in effect as of December 31, 2012: Plan Category Number of securities to be issued upon exercise of outstanding stock options, warrants and rights(2) Weighted average exercise price of outstanding stock options, warrants and rights(3) Number of securities remaining available for future issuance under equity compensation plans (#) (#) Equity compensation plans approved by shareholders(1) Equity compensation plans not approved by shareholders 0 0 0 Total (1)These plans consist of our 2008 LTIP and our 1999 Plan. No further awards may be made under the 1999 Plan. (2)Includes 4,294,273 vested but unexercised, and unvested, stock options, and 343,161 unvested RSUs, each of which, if vested, would be settled by the issuance of one share of our common stock. (3)The weighted average exercise price for all stock options only is $2.07 per share. The RSUs outstanding do not have an exercise price. The weighted average exercise price for all outstanding stock options and RSUs combined is $1.92 per share. AUDIT COMMITTEE REPORT The following report of the Audit Committee of the Board of Directors does not constitute soliciting material and should not be deemed filed or incorporated by reference into any other Company filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent the Company specifically incorporates this report by reference therein. The primary function of the Audit Committee is to represent the Board of Directors of the Company in fulfilling its oversight responsibilities by: 1. Reviewing the financial reports and other financial related information released by the Company to the public, or in certain circumstances, governmental bodies; 2. Reviewing the Company’s system of internal controls regarding finance, accounting, business conduct and ethics and legal compliance that management and the Board have established; 3. Reviewing the Company’s accounting and financial reporting processes; 92 4. Reviewing and appraising with management the performance of the Company’s independent registered public accountants; and, 5. Providing an open avenue of communication between the independent registered public accountants and the Board. The responsibilities of the Audit Committee are described in more detail in the charter of the Audit Committee, a copy of which is available on the Company’s website, www.chyron.com. Click on Investors and then click on Corporate Governance. The Audit Committee reviews and assesses the adequacy of the charter annually. The Audit Committee and its charter are intended to comply with applicable rules and regulations of NASDAQ and the SEC as they relate to independent directors and audit committee composition, meetings, responsibilities and duties, and such other requirements governing independent directors and the Company’s Audit Committee. The Audit Committee has implemented procedures to ensure that during the course of each fiscal year it devotes the attention that it deems necessary or appropriate to each of the matters assigned to it under the Audit Committee’s charter. To carry out its responsibilities, the Audit Committee met six times during 2012. In overseeing the preparation of the Company’s annual financial statements, the Audit Committee met with both management and BDO USA, LLP, our independent registered public accounting firm, to review the scope of and discuss the results of the audit and significant accounting issues. Management advised the Audit Committee that all financial statements were prepared in accordance with generally accepted accounting principles, and the Audit Committee discussed the statements with both management and the independent registered public accounting firm. The Audit Committee’s review included discussion with BDO USA, LLP of matters required to be discussed pursuant to Statement on Auditing Standards No. 61 (Communication With Audit Committees), as amended, as adopted by the Public Company Accounting Oversight Board in Rule 3200T, relating to the conduct of the audit. With respect to BDO USA, LLP, our independent registered public accounting firm, the Audit Committee, among other things, reviewed with them their fees for audit, audit-related, tax and all other services, and approved those fees prior to being incurred, and discussed matters relating to their independence, including the disclosures made to the Audit Committee as required by Public Company Accounting Oversight Board Rule 3526. The Audit Committee considered whether their provision of non-audit services is compatible with maintaining their independence. On the basis of these reviews and discussions, the Audit Committee recommended to the Board of Directors that the Board of Directors approve the inclusion of the Company’s audited financial statements in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, for filing with the Securities and Exchange Commission. Members of the Audit Committee Peter F. Frey, Chairman Susan Clark-Johnson Roger L. Ogden 93 PROPOSAL 6 – ADVISORY VOTE ON EXECUTIVE COMPENSATION AS DISCLOSED IN THIS PROXY STATEMENT Compensation Philosophy and Executive Compensation We are seeking your approval, on an advisory basis, of the compensation of our named executive officers, as disclosed in this proxy statement. More specifically, we ask that you support the compensation of our named executive officers as disclosed in the Compensation Discussion and Analysis section, the compensation tables and any related material contained in this proxy statement with respect to our executive officers named in the Summary Compensation Table. Because your vote is advisory, it will not be binding on our Compensation Committee or our Board of Directors. However, the Compensation Committee and the Board will review the voting results and take them into consideration when making future decisions regarding the compensation of our named executive officers. Our compensation philosophy is designed to align each executive’s compensation with Chyron’s short-term and long-term performance and to provide the compensation and incentives needed to attract, motivate and retain key executives who are crucial to our long-term success.Consistent with this philosophy, a significant portion of the total compensation opportunity for each of our executives is directly related to performance factors that measure our progress against the goals of our strategic and operating plans. Stockholders are urged to read the Compensation Discussion and Analysis section of this proxy statement, which discusses how our compensation policies and procedures implement our compensation philosophy.The Compensation Committee and the Board of Directors believe that these policies and procedures are effective in implementing our compensation philosophy and in achieving its goals. Advisory Vote on Executive Compensation In accordance with rules adopted by the SEC, the following resolution, commonly known as a “say-on-pay” vote, is being submitted for a stockholder vote at the Annual Meeting: “RESOLVED, that the compensation paid to the named executive officers of Chyron, as disclosed in Chyron’s proxy statement pursuant to the compensation disclosure rules of the Securities and Exchange Commission, including the Compensation Discussion and Analysis, the compensation tables and the related material disclosed in this proxy statement, is hereby APPROVED.” The affirmative vote of a majority of the votes cast at a meeting of stockholders at which a quorum is present is required to approve, on an advisory basis, this resolution. Abstentions and broker non-votes will have no effect on the outcome of the proposal. THE BOARD OF DIRECTORS RECOMMENDS A VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. 94 PROPOSAL 7 – ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Recommendation on Frequency of an Advisory Vote on Executive Compensation We are seeking your input with regard to the frequency of holding future stockholder advisory votes on the compensation of our named executive officers. In particular, we are asking whether the advisory vote on the compensation of our named executive officers should occur every year, every two years or every three years. Because your vote is advisory, it will not be binding on our Compensation Committee or our Board of Directors.However, we will review the voting results and take them into consideration when making future decisions regarding how frequently we should present the advisory vote on the compensation of our named executive officers to our stockholders. After considering the benefits and consequences of each alternative, our Board of Directors recommends that the advisory vote on executive compensation be held every three years. Our Board of Directors believes that a triennial advisory vote makes sense for Chyron for the following reasons: · A triennial advisory vote will provide us the appropriate time to understand any concerns and other feedback received from our stockholders, thoughtfully evaluate and respond to our stockholders and effectively implement any desired changes to our executive compensation program. As a practical matter, because some of our critical compensation actions, including our performance-based compensation, require us to evaluate two years of company performance, some changes to our executive compensation program that were responsive to stockholder concerns would not be fully implemented until the year following the vote and, as result, would not be disclosed in the compensation tables and reflected in the Compensation Discussion and Analysis section of our proxy statement until the third year following the advisory vote. A triennial advisory vote will permit our stockholders to observe and evaluate the impact of any changes to our executive compensation policies and practices that have occurred since the last advisory vote on executive compensation, including changes made in response to the outcome of a prior advisory vote on executive compensation. · An annual advisory vote may frustrate stockholder communication. While an advisory vote on executive compensation may reflect general satisfaction or dissatisfaction with a company’s practices, a dialogue about executive compensation between our stockholders and our Board of Directors or Compensation Committee members can provide a forum that is more conducive to expressing precise views regarding specific compensation practices. Our Board of Directors believes that stockholders should not have to wait for a formal vote at an annual meeting. We encourage our stockholders to convey their compensation concerns to us on a real-time basis and view the advisory vote as an additional, but not exclusive, opportunity for our stockholders to communicate with us regarding executive compensation. For more information on how to contact members of our Board of Directors, please see the section entitled “Shareholder Communications with the Board” above. 95 Advisory Vote on Frequency of an Advisory Vote on Executive Compensation The proxy card provides stockholders with the opportunity to choose among four options (holding the vote every one, two or three years, or abstaining) and, therefore, stockholders will not be voting to approve or disapprove the Board’s recommendation.The affirmative vote of a majority of the shares voted for this proposal — every year, every two years or every three years — will be the frequency approved, on an advisory basis, by our stockholders. Abstentions and broker non-votes will have no effect on the outcome of the proposal.However, because the vote on the frequency of holding future advisory votes on the compensation of our named executive officers is not binding, if none of the frequency options receives a majority vote, the option receiving the greatest number of votes will be considered the frequency preferred by our stockholders. THE BOARD OF DIRECTORS RECOMMENDS A VOTE TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF HOLDING A VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS EVERY THREE YEARS, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH FREQUENCY UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. 96 PROPOSAL 8 –AMENDMENT OF THE 2008 LONG-TERM INCENTIVE PLAN General Our 2008 Long-Term Incentive Plan, or the 2008 LTIP, was approved by our Board of Directors and stockholders in 2008.As of March 15, 2013, a total of 5,000,000 shares of our common stock were reserved for issuance under the 2008 LTIP.By its terms, the 2008 LTIP may be amended by the Board of Directors, provided that any amendment which the Board of Directors determines requires stockholder approval or applicable law or stock exchange requirements, is subject to receiving such stockholder approval.On March 6, 2013, our Board of Directors unanimously approved, subject to approval by our stockholders at the Annual Meeting of stockholders, an amendment of the 2008 LTIP, to increase the maximum number of shares of Chyron common stock available for grant thereunder by 3,000,000 shares, from the current 5,000,000 shares to 8,000,000 shares. The proposed amendment of the 2008 LTIP is being submitted to you for approval at the Annual Meeting in order to ensure favorable federal income tax treatment for grants of incentive stock options under Section 422 of the Internal Revenue Code of 1986, and because shareholder approval is also required by NASDAQ rules. Reasons for the Proposed Amendment to the 2008 Long-Term Incentive Plan An increase in the number of shares reserved for issuance under the 2008 LTIP is being requested at this time because only 571,551 shares remain available for future grants under the 2008 LTIP as of March 15, 2013.Our Board of Directors believes it is important to increase the number of shares authorized for grant under the 2008 LTIP so as to provide a sufficient number of authorized shares for the foreseeable future to grant additional equity awards to directors, employees and consultants, including employees of Hego if the Share Purchase is approved, as an incentive and to tie their interests closer to those of our stockholders, particularly as a result of potentially adding additional employees as a result of the Share Purchase.In addition, this amendment to the 2008 LTIP is required by the terms of the Purchase Agreement. Lastly, in order to conserve the Company’s cash for other operating uses, our Board of Directors believes that whenever appropriate, the Company should utilize equity awards to payout earned awards under our annual performance-based plan, rather than cash as it has in the past.For these purposes, our Board of Directors believes that additional authorized shares available for grant under the 2008 LTIP are necessary. No other changes to the 2008 LTIP are being proposed.The Amended and Restated Plan is included in its entirety in this proxy statement as Annex G.The proposed amendment to increase the number of shares authorized under the 2008 LTIP will not become effective unless stockholder approval is obtained. Awards Granted Under the 2008 Long-Term Incentive Plan The following table summarizes the award activity under the 2008 LTIP since its inception on May 14, 2008 and the status of awards under the 2008 LTIP as of March 15, 2013, prior to the impact of the proposed increase: Shares authorized Stock options awarded Stock issued as bonuses Restricted stock units awarded Stock options forfeited Restricted stock units forfeited Shares available for future grant Stock options exercised Stock options outstanding Restricted stock units vested Restricted stock units outstanding 97 All awards to employees, directors and consultants under the 2008 LTIP are made at the discretion of the Board of Directors or the Compensation Committee or its designee.Therefore, except as set forth in the table below for grants already made under the 2008 LTIP, the future benefits and amounts that will be received or allocated under the 2008 LTIP are not determinable at this time.The following table sets forth the number of shares of Chyron common stock underlying outstanding stock options and restricted stock units, or RSUs, under the 2008 LTIP and the 1999 Incentive Compensation Plan for each person or group named in the table as of March 15, 2013: Name and Position Number of Shares of Common Stock Underlying Outstanding Awards Susan Clark-Johnson, Director Peter F. Frey, Director Christopher R. Kelly, Director Jerry Kieliszak, Senior Vice President, Chief Financial Officer, Treasurer and Secretary Roger L. Ogden, Chairman of the Board, Director Kathleen R. Power, Senior Vice President, Sales, Service, Marketing and Field Operations Robert A. Rayne, Director Michael I. Wellesley-Wesley, President and CEO, Director Michael C. Wheeler, Director All current executive officers as a group All current directors who are not executive officers as a group All employees as a group (including officers who are not executive officers) On March 15, 2013, the closing market price per share of our common stock was $1.05 as reported by NASDAQ. New Plan Benefits On January 9, 2013, our Compensation Committee approved a 2013 Management Incentive Compensation Plan, which we refer to as the 2013 MIP.The 2013 MIP covers our named executive officers and seven other members ofour senior management. The amount of payout under the 2013 MIP is a percentage of salary which will be paid based on the level of achievement of one or both of two financial performance objectives for fiscal 2013, and the participant must be employed by us on the date the payout is determined (unless terms of any employment, severance or change in control agreements state otherwise). The two financial performance conditions are GAAP-basis Revenues and Non-GAAP Cash Flows from Operating Activities adjusted to a pre-bonus basis. Payment will be made in a combination of cash and Chyron common stock issued under the 2008 LTIP. The payout of any award achieved was designed to be payable in our common stock based on the closing market price on the date of the board’s approval of our independent registered public accountants’ report on their audit of our financial statements for the year ended December 31, 2012 (which date was March 6, 2013), except for a small cash payment equal to the required payroll and withholding taxes due on the total award.For our President and CEO, this percentage of salary is 70%, resulting in a projected target payout of $337,995 (at 100% achievement of both performance conditions), for our Senior Vice President and Chief Financial Officer it is 60%, resulting in a projected target payout of $146,880 (at 100% achievement of both performance conditions), and for our Senior Vice President, Sales, Service, Marketing and Field Operations it is 30%, resulting in a projected target payout of $81,000 (at 100% achievement of both performance conditions). 98 The following table shows the total number of awards expected to be made under the 2008 LTIP, assuming achievement of 100% of the financial performance conditions, to the identified named executive officers and groups, which awards are subject to the approval of the 2008 LTIP by our stockholders: Name and Position Dollar Value ($) Jerry Kieliszak, Senior Vice President, Chief Financial Officer, Treasurer and Secretary Kathleen R. Power, Senior Vice President, Sales, Service, Marketing and Field Operations Michael I. Wellesley-Wesley, President and CEO All current executive officers as a group All employees as a group (including officers who are not executive officers) The payout of these awards would be payable in our common stock based on the fair value of shares on the date such awards were approved by the Compensation Committee and the Board of Directors, except for a small cash payment equal to the required payroll and withholding taxes due on the total award.Assuming a combined payroll and withholding tax rate of 35%, the cash portion of the awards would be $51,408 for Mr. Kieliszak, $28,350 for Mrs. Power, $118,298 for Mr. Wellesley-Wesley, $198,056 for all current executive officers as a group, and $94,175 for all employees as a group (including officers who are not executive officers).The stock portion of the award would result in the following awards, assuming an award measurement date of March 15, 2013, when the closing price per share of our common stock was $1.05: Name and Position Share Amount Jerry Kieliszak, Senior Vice President, Chief Financial Officer, Treasurer and Secretary Kathleen R. Power, Senior Vice President, Sales, Service, Marketing and Field Operations Michael I. Wellesley-Wesley, President and CEO All current executive officers as a group All employees as a group (including officers who are not executive officers) Except as set forth in the table above, the amounts of future grants under the 2008 LTIP are not determinable, and will be granted at the sole discretion of the Compensation Committee, or other delegated persons. Material Features of the 2008 Long-Term Incentive Plan The following is a brief summary of the 2008 LTIP, as it is proposed to be amended. This summary is qualified in its entirety by reference to the text of the 2008 LTIP, a copy of which is attached as Annex G to this proxy statement. The purpose of the 2008 LTIP is to assist the Company in attracting, retaining, and rewarding high-quality executives, employees, directors and other persons who provide services to the Company, enabling such persons to acquire or increase a proprietary interest in the Company and to strengthen the mutuality of interests between such persons and to provide annual and long-term incentives to expend their maximum efforts in the creation of stockholder value. The Plan is administered by the Compensation Committee of the Board of Directors. The Plan does not limit the availability of awards to any particular class or classes of eligible employees. If an award were to lapse or rights to an award otherwise were to terminate, the shares subject to the award would be available for future awards to the extent permitted by applicable federal securities laws. Awards granted under the 2008 LTIP are not transferable, other than by will or the laws of descent and distribution, except that if authorized in the applicable award, a grantee may transfer, not for value, all or part of an option that is not an incentive stock option to any family member. In the event of a change in control, all outstanding options and stock appreciation rights, or SARs, shall become immediately fully exercisable and vested and any vesting, repurchase and/or forfeiture rights and conditions with respect to outstanding restricted stock and/or RSUs shall be waived at the time of a change in control. 99 The consummation of the Share Purchase will constitute a “change-in-control” under the 1999 Plan and the 2008 LTIP.Upon the closing of the Hego transaction as described elsewhere in this proxy statement, all unvested outstanding equity awards granted under the 1999 Plan and the 2008 LTIP immediately vest, as per the terms of those plans, including RSUs and stock options held by our named executive officers.See “The Share Purchase –Interests of Certain Persons in the Share Purchase.” The total number of shares authorized for issuance under the 2008 LTIP is currently 5,000,000, of which 571,551 remain available for grant as of March 15, 2013. The expiration date of the 2008 LTIP is May 14, 2018. Awards to eligible employees under the 2008 LTIP will be made in the form of stock options, SARs, RSUs, restricted stock, unrestricted stock, cash or other stock-based awards. The Board of Directors or the Compensation Committee, in its sole discretion, designates who is eligible to receive awards, determines the form of each award, determines the number of shares of stock subject to each award, establishes the exercise price of each award and such other terms and conditions applicable to the award as the Board of Directors or the Compensation Committee deems appropriate. Stock option awards can be either incentive or non-incentive. In either case, the exercise price of the option will not be less than the fair market value of the underlying shares as of the date the award is granted. Options will become exercisable at such times as may be established by the Compensation Committee when granting the award. No stock option shall be exercisable more than ten years after the date the option is granted. A SAR allows the holder, upon exercise, to receive the excess of the fair market value of one share of Chyron common stock on the date of exercise over the grant price of the SAR. The Compensation Committee shall determine the circumstances under which a SAR may be exercised and the method of settlement. SARs may be awarded independently or in tandem with other awards. A RSU allows the holder to receive stock, cash, or a combination thereof, at the end of a specified deferred period. Restricted stock and RSU awards are subject to such restrictions as to transferability and risk of forfeiture as may be imposed by the Compensation Committee, which restrictions may lapse separately under circumstances such as achievement of performance goals and/or future service requirements. Except to the extent restricted under the terms of the 2008 LTIP, any participant granted restricted stock shall have all the rights of a stockholder, including the right to vote and receive dividends. Holders of RSUs shall have no rights as stockholders of the Company. The Compensation Committee is also authorized to grant stock as a bonus or to grant stock in lieu of obligations to pay cash under the 2008 LTIP or under other compensatory arrangements. Our Board of Directors may amend, suspend, or terminate the 2008 LTIP at any time with respect to awards which have not been made. An amendment shall be contingent on approval of stockholders to the extent stated by the Board of Directors, required by applicable law or required by applicable stock exchange requirements. No awards shall be made after termination of the 2008 LTIP. No amendment, suspension or termination of the 2008 LTIP shall, without the consent of the grantee, impair any rights or obligations under any award theretofore awarded. Federal Income Tax Consequences The federal income tax consequences of the issuance and exercise of awards under the 2008 LTIP are as described below. The following information is only a summary of the tax consequences of the awards, and participants should consult with their own tax advisors with respect to the tax consequences inherent in the ownership or exercise of the awards, and the ownership and disposition of any underlying securities. Incentive Stock Options. A participant who is granted an incentive stock option will not recognize any taxable income for federal income tax purposes either on the grant or exercise of the incentive stock option. If the participant disposes of the shares purchased pursuant to the incentive stock option more than two years after the date of grant and more than one year after the exercise of the option (the required statutory “holding period”), (a) the participant will recognize long-term capital gain or loss, as the case may be, equal to the difference between the selling price and the option exercise price; and (b) the Company will not be entitled to a deduction with respect to the shares of stock so issued. If the holding period requirements are not met, any gain realized upon disposition will be taxed as ordinary income to the extent of the excess of the lesser of (i) the excess of the fair market value of the shares at the time of exercise over the option exercise price, and (ii) the gain on the sale. Also in that case, the Company will be entitled to a deduction in the year of disposition in an amount equal to the ordinary income recognized by the participant. Any additional gain will be taxed as short-term or long-term capital gain depending upon the holding period for the stock. A sale for less than the option exercise price results in a capital loss. The excess of the fair market value of the shares on the date of exercise over the option exercise price is, however, includable in the option holder’s income for alternative minimum tax purposes. Non-qualified Stock Options. A participant who is granted a non-qualified stock option under the Plan will not recognize any income for federal income tax purposes on the grant of the option. Generally, on the exercise of the option, the participant will recognize taxable ordinary income equal to the excess of the fair market value of the shares on the exercise date over the option exercise price for the shares. The Company generally will be entitled to a deduction on the date of exercise in an amount equal to the ordinary income recognized by the participant. Upon disposition of the shares purchased pursuant to the stock option, the participant will recognize long-term or short-term capital gain or loss, as the case may be, equal to the difference between the amount realized on such disposition and the basis for such shares, which basis includes the amount previously recognized by the participant as ordinary income. Stock Appreciation Rights. A participant who is granted stock appreciation rights will normally not recognize any taxable income on the receipt of the SARs. Upon the exercise of a SAR, (a) the participant will recognize ordinary income equal to the amount received (the increase in the fair market value of one share of Chyron common stock from the base price of the SAR to the date of exercise); and (b) the Company will be entitled to a deduction on the date of exercise in an amount equal to the ordinary income recognized by the participant. Restricted Shares. A participant will not be taxed at the date of an award of restricted shares, but will be taxed as ordinary income rates on the fair market value of any restricted shares as of the date that the restrictions lapse, unless the participant, within 30 days after transfer of such restricted shares to the participant, elects under Section 83(b) of the Code to include in income the fair market value of the restricted shares as of the date of such transfer. The Company will be entitled to a corresponding deduction. Any disposition of shares after restrictions lapse will be subject to the regular rules governing long-term and short-term capital gains and losses, with the basis for this purpose equal to the fair market value of the shares at the end of the restricted period (or on the date of the transfer of the restricted shares, if the employee elects to be taxed on the fair market value upon such transfer). To the extent dividends are payable during the restricted period under the applicable award agreement, any such dividends will be taxable to the participant at ordinary income tax rates and will be deductible by the Company unless the participant has elected to be taxed on the fair market value of the restricted shares upon transfer, in which case, they will thereafter be taxable to the employee as dividends and will not be deductible by the Company. Restricted Units. A participant will normally not recognize taxable income upon an award of restricted units, and the Company will not be entitled to a deduction until the lapse of the applicable restrictions. Upon the lapse of the restrictions and the issuance of the earned shares, the participant will recognize ordinary taxable income in an amount equal to the fair market value of the common stock received and the Company will be entitled to a deduction in the same amount. Performance Awards, Other Stock-Based Awards and Cash-Based Awards. Normally, a participant will not recognize taxable income upon the grant of performance awards, other stock-based awards and cash-based awards. Subsequently, when the conditions and requirements for the grants have been satisfied and the payment determined, any cash received and the fair market value of any common stock received, will constitute ordinary income to the participant. The Company also will then be entitled to a deduction in the same amount. Vote Required Pursuant to The New York Business Corporation Law and our bylaws, the affirmative vote of a majority of the votes cast at a meeting of stockholders at which a quorum is present is required to approve the amendment of the 2008 Long-Term Incentive Plan. Abstentions will have no effect on this proposal, and if you fail to vote, it will have no effect on the outcome of the proposal unless the shares are counted as present at the Annual Meeting. Broker non-votes will not affect the outcome of the vote on this proposal. OUR BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” THE PROPOSAL TO AMEND THE 2008 LONG-TERM INCENTIVE PLAN, AND PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF SUCH APPROVAL UNLESS A STOCKHOLDER INDICATES OTHERWISE ON THE PROXY. PROPOSAL 9 – RATIFY THE APPOINTMENT OF BDO USA LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee has appointed BDO USA, LLP, as our independent registered public accountant (“BDO”) to audit our financial statements for the fiscal year ending December 31, 2013. The Board of Directors proposes that the shareholders ratify this appointment. BDO served in this capacity for the fiscal year ending December 31, 2012. Representatives of BDO are expected to be present at the Annual Meeting, will have the opportunity to make a statement if they so desire, and will be available to respond to appropriate questions. Audit and Other Fees The following table presents fees for professional services rendered by BDO for the audit of our annual financial statements for the years ended December 31, 2012 and 2011 and the review of our quarterly financial statements during those years, and fees billed for other services rendered by BDO during those periods (in U.S. dollars): For Year Ended December 31, Audit Fees(1) $ $ Audit-Related Fees(2) Tax Fees(3) $ $ Consists of fees and expenses for audit of our annual financial statements and SAS 100 review of quarterly financial statements included in our Quarterly Reports on Form 10-Q. Consists primarily of fees and expenses for employee benefit plans audits. Consists of fees and expenses for tax compliance, and planning and advice, primarily related to the share purchase and related transactions. Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services of Independent Auditors Consistent with SEC policies regarding auditor independence, the Audit Committee has responsibility for appointing, setting compensation and overseeing the work of the independent registered public accounting firm. In recognition of this responsibility, the Audit Committee has established a policy to pre-approve all audit and permissible non-audit services provided by the independent registered public accounting firm. Prior to engagement of the independent registered public accounting firm for the next year’s audit, management will submit an aggregate of services expected to be rendered during that year for each of three categories of services to the Audit Committee for approval. · Audit services include audit work performed in the preparation of financial statements, as well as work that generally only the independent registered public accounting firm can reasonably be expected to provide, including comfort letters, statutory audits, and attest services and consultation regarding financial accounting and/or reporting standards. · Audit-Related services are for assurance and related services that are traditionally performed by the independent registered public accounting firm, including due diligence related to mergers and acquisitions, employee benefit plan audits, and special procedures required to meet certain regulatory requirements. · Tax services include all services performed by the independent registered public accounting firm’s tax personnel except those services specifically related to the audit of the financial statements, and includes fees in the areas of tax compliance, tax planning, and tax advice. There were no other feesassociated with services not captured in the three categories identified above. We generally do not request such services from the independent registered public accounting firm. Prior to engagement, the Audit Committee pre-approves these services by category of service. During the year, circumstances may arise when it may become necessary to engage the independent registered public accounting firm for additional services not contemplated in the original pre-approval. In those instances, the Audit Committee requires specific pre-approval before engaging the independent registered public accounting firm. The Audit Committee may delegate pre-approval authority to one or more of its members. The member to whom such authority is delegated must report, for informational purposes only, any pre-approval decisions to the Audit Committee at its next scheduled meeting. We are not required to obtain the approval of our shareholders to select our independent registered public accounting firm. However, in the event that shareholders do not ratify the appointment of BDO as the Company’s independent registered public accountants, the Audit Committee will reconsider its appointment. The affirmative vote of a majority of the shares cast affirmatively or negatively at the Annual Meeting is required to ratify the appointment of the independent registered public accounting firm. Abstentions will have no effect on this proposal, and if you fail to vote, it will have no effect on the outcome of the proposal unless the shares are counted as present at the Annual Meeting. Broker non-votes will not affect the outcome of the vote on this proposal. THE BOARD OF DIRECTORS AND THE AUDIT COMMITTEE RECOMMEND A VOTE “FOR” THIS PROPOSAL. PROXIES SOLICITED BY THE BOARD WILL BE VOTED IN FAVOR OF THIS PROPOSAL UNLESS A SHAREHOLDER INDICATES OTHERWISE ON THE PROXY. HEGO MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion and analysis of Hego’s financial conditions and results of operations together with Hego’s combined financial statements and related notes included elsewhere in this proxy statement. Some information contained in this discussion and analysis or set forth elsewhere in this proxy statement, including information with respect to Hego’s plans and strategy for its business, future events and future financial performance, includes forward-looking statements that involve risks and uncertainties. You should review the “Risk Factors” section of this proxy statement for a discussion of important factors that could cause actual results to differ materially from the results described in or implied by the forward-looking statements contained in the following discussion and analysis. Overview Hego AB and its subsidiaries (collectively referred to in this section as “Hego”) provide products and services for the creation and enhancement of live production content to the sports and broadcasting industries. Hego was founded in 1969 as a sports timing company, providing electro-mechanical timing devices for sports events. Since then, Hego has focused on perfecting the business of capturing and managing complex data sets and has over the years developed a broad portfolio of products and services for real-time data capture and management, broadcast graphics and television production enhancements. Hego focuses on three primary product and service areas: · Hego (parent) − Offers a full suite of broadcast graphics technology for overlay graphics, virtual graphics and other enhancements − Provides sports analysis technologies such as telestration tools − Provides sports information systems and timing systems for all major sports · Tracab (subsidiary) − Offers non-intrusive real-time object tracking for sports − Allows for 3D tracking in real-time − Offerings are available for football, basketball, cricket and baseball · Sportsground (subsidiary) − Provides cost-efficient production services for sports and entertainment − Offers streaming platform for managing and hosting online streaming for clients − Offers virtual advertising solutions for online content monetization Hego is headquartered in Stockholm, Sweden and has offices and subsidiaries in Norway, Finland, Denmark, Czech Republic, Slovak Republic, United Kingdom and the United States, as well as resellers and partners in approximately 10 other countries. Basis of Presentation The financial statements present the consolidated financial statements of Hego AB and its operating subsidiaries. The consolidated financial statements are prepared in Swedish Krona, or SEK, and have been presented in accordance with Swedish generally accepted accounting principles, or Swedish GAAP. See “—U.S. GAAP Reconciliation” below for further information relating to the reconciliation to U.S. generally accepted accounting principles, or U.S. GAAP. All significant intercompany transactions and accounts between the operating subsidiaries have been eliminated in the consolidation. Statement of Operations The following is a description of the primary components of Hego’s revenues and expenses: Revenues. Hego derives its revenues primarily from sales of its products and services for real-time data capture and management, broadcast graphics and television production enhancements. Product revenues include sales and rentals of broadcast systems and license revenues from support and maintenance agreements. Service revenues include broadcast graphics services delivered on outside broadcast projects for both sports and other events, entire video production services for events, consultancy services, development of customized applications and design services. Hego sells its products and services through its own sales personnel at its regional offices and through resellers and partners. Other operating income consists primarily of income that is considered not core to Hego’s operating activities, such as governmental grants. Hego reports its revenue as the value of consideration received or to be received. Compensation for services rendered is recognized as such services are performed. Revenue not yet invoiced is reported under accrued income. Compensation for product sales is recorded at delivery. License revenue is recognized linearly over the term of the contract. Interest, royalties and dividends are recognized when it is probable that the company will receive the economic benefits associated with the applicable transaction and that the income can be measured reliably. Interest income is recognized using the interest rate that provides a consistent return for the assets in question. Royalty revenue is accrued in accordance with the relevant agreement. Dividends are recognized when Hego's right to receive the dividend is deemed secure. Production and supply costs. Production and supply costs consist of direct product and service costs such as materials, third party services, project-related travel expenses and salaries for freelance personnel, among others. Other external costs. Other external costs consist primarily of overhead costs, such as rent, electricity, phones, Internet and consultancy fees and sales and marketing related costs such as travel expenses, trade shows and marketing costs. Personnel costs. Personnel costs consist of employee-related costs, such as salaries, payroll taxes and pension benefits. Results of Operations The following table provides Hego’s statements of operations data for the twelve months ended December 31, 2012, 2011 and 2010, which have been prepared in conformity with Swedish GAAP. These operating results are not necessarily indicative of Hego’s operating results for any future period. Amount in SEK 000s 01/01/2012- 31/12/2012 01/01/2011- 31/12/2011 01/01/2010- 31/12/2010 Operating income Net sales Other operating income 21 Operating expenses Production costs and supplies ) ) ) Other external costs ) ) ) Personnel costs ) ) ) Depreciation and amortization of tangible and intangible fixed assets ) ) ) Other costs ) - - Operating profit (loss) ) Profit (loss) from financial items Share of loss from associated companies - ) ) Loss from non-current receivables - ) - Interest income and foreign exchange gains Interest expense and foreign exchange loss ) ) ) Profit (loss) before income taxes and minority interests ) Income taxes ) ) Minority share of profit for the year ) ) ) Net profit (loss) for the year ) ) Year Ended December 31, 2012 Compared to the Year Ended December 31, 2011 Revenues. Net sales were SEK 100.3 million for the year ended December 31, 2012 compared to SEK 70.4 million for the year ended December 31, 2011, representing an increase of SEK 29.9 million, or 42.5%.Product revenues amounted to SEK 34.9 million in 2012 compared to SEK 23.8 million in 2011 and service revenues amounted to SEK 65.4 million in 2012 compared to SEK 46.6 million in 2011. During 2012, Hego experienced strong growth in all key markets. The strongest growth was attributable to the United States, the United Kingdom and Finland markets. Hego established significant operations in the United States and the United Kingdom in December 2011 and March 2011, respectively. Consequently, 2012 was the first full year in which Hego had operations with its own offices in these markets. Prior to 2012, Hego’s sales in these markets had been conducted through Hego’s sales offices outside those jurisdictions, resellers and partners. Tracab and Sportsground are the business areas that experienced the strongest growth in 2012, with a substantial inflow of new customers. Hego expects the positive sales trend to continue in 2013, especially within the Tracab and Sportsground business areas. In January 2013, Hego signed a four year agreement with the Deutsche Fußball Liga to provide its Tracab tracking technology. Consequently, Hego will establish operations in Germany in late 2013. Other operating income increased from SEK 21 thousand in 2011 to SEK 3.3 million in 2012. The increase is primarily attributable to grants from the European Commission and the Swedish Government.These grants were for development support for certain projects and payment of the grants is conditional upon Hego following predefined project plans. The grant with the European Commission runs through April 2013 and the grant with the Swedish Government spans over the years 2012, 2013 and 2014. Production and supply costs. Production and supply costs were SEK 24.3 million for the year ended December 31, 2012 compared to SEK 20.6 million for the year ended December 31, 2011, representing an increase of SEK 3.7 million, or 18.0%. The increase in production and supply costs were significantly lower than Hego’s revenue growth in 2012, leading to an increase in gross profit margin from 70.7% in 2011 to 76.5% in 2012. The growth in gross profit margin was primarily due to an increased share of product revenues, which generally have a higher profit margin than service revenues. Other external costs. Other external costs were SEK 16.7 million for the year ended December 31, 2012 compared to SEK 21.1 million for the year ended December 31, 2011, representing a decrease of SEK 4.4 million, or 20.8%. Other external costs were significantly higher in 2011 than in 2012, primarily due to costs related to the restructuring of Hego’s Tracab business and the bankruptcy of its associated company, Svenska Tracab AB. Personnel costs. Personnel costs were SEK 48.2 million for the year ended December 31, 2012 compared to SEK 31.2 million for the year ended December 31, 2011, representing an increase of SEK 17.0 million, or 54.5%. The increase was primarily due to an increase in employees from 64 in 2011 to 98 in 2012. Depreciation and amortization of tangible and intangible fixed assets. Depreciation and amortization of tangible and intangible fixed assets were SEK 3.2 million for the year ended December 31, 2012 compared to SEK 2.4 million for the year ended December 31, 2011. The increase was primarily due to increased investments in hardware for Hego’s Tracab business. Total financial items. Results from associated companies, which reflect minority owned interests of the parent, were SEK 0 million for the year ended December 31, 2012 compared to a loss of SEK 6.4 million for the year ended December 31, 2011. The loss of SEK 6.4 million in 2011 is primarily due to the bankruptcy of Svenska Tracab AB. Since the bankruptcy of Svenska Tracab AB, Hego does not have any associated companies. Results from non-current receivables were SEK 0 for the year ended December 31, 2012 compared to a loss of SEK 250 thousand for the year ended December 31, 2011. Interest income and foreign exchange gains increased from SEK 242 thousand in 2011 to SEK 253 thousand in 2012. Interest expense and foreign exchange losses increased from SEK 2.0 million in 2011 to SEK 2.3 million in 2012. Income taxes. Income tax expense was SEK 0.9 million for the year ended December 31, 2012, as compared to a tax benefit of SEK 1.0 million for the year ended December 31, 2011. The operating losses in 2011 resulted in lower tax expense in 2012, as net operating losses not recognized were utilized in 2012 in the Swedish GAAP accounts. Minority share of profit. Minority share of profit, which relates to the minority shareholders’ share of profits or losses incurred in the subsidiaries,was SEK 113 thousand for the year ended December 31, 2012 compared to SEK 29 thousand for the year ended December 31, 2011. During 2012, there were minor changes of ownership in certain subsidiaries. Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 Revenues. Net sales were SEK 70.4 million for the year ended December 31, 2011 compared to SEK 66.1 million for the year ended December 31, 2010, representing an increase of SEK 4.3 million, or 6.6%.Product revenues amounted to SEK 23.8 million in 2011 compared to SEK 24.2 million in 2010 and service revenues amounted to SEK 46.6 million in 2011 compared to SEK 41.8 million in 2010. The increase was primarily due to volume growth in existing markets and expansion into the UK market. Production and supply costs. Production and supply costs were SEK 20.6 million for the year ended December 31, 2011 compared to SEK 19.0 million for the year ended December 31, 2010, representing an increase of SEK 1.7 million, or 8.8%. The increase in production costs and supplies were higher than the revenue growth in 2011, leading to a decrease in gross profit margin from 71.5% in 2010 to 70.7% in 2011. Other external costs. Other external costs were SEK 21.1 million for the year ended December 31, 2011 compared to SEK 12.5 million for the year ended December 31, 2010, representing an increase of SEK 8.6 million, or 68.2%. The increase was primarily due to costs related to the restructuring of Hego’s Tracab business and the bankruptcy of its associated company, Svenska Tracab AB. Personnel costs. Personnel costs were SEK 31.2 million for the year ended December 31, 2011 compared to SEK 26.4 million for the year ended December 31, 2010, representing an increase of SEK 4.8 million, or 18.4%. The increase was primarily due to an increase in employees from 57 in 2010 to 64 in 2011. Depreciation and amortization of tangible and intangible fixed assets. Depreciation and amortization of tangible and intangible fixed assets were SEK 2.4 million for the year ended December 31, 2011 compared to SEK 2.2 million for the year ended December 31, 2010, representing an increase of SEK 0.2 million, or 9.4%. Total financial items. Hego’s shareof loss from associated companies was SEK 6.4 million for the year ended December 31, 2011 compared to SEK 4.9 million for the year ended December 31, 2010. The increase was primarily due to costs associated with the bankruptcy of Svenska Tracab AB. Loss from non-current receivables was SEK 250 thousand for the year ended December 31, 2011 compared to SEK 0 for the year ended December 31, 2010. Interest income and foreign exchange gains decreased from SEK 700 thousand in 2010 to SEK 242 thousand in 2011. The decrease was primarily due to Hego’s reduced cash position. Interest expense and foreign exchange losses increased from SEK 1.0 million in 2010 to SEK 2.0 million in 2011. The increase was primarily due to an increased level of interest-bearing indebtedness. Income taxes. For the year ended December 31, 2011, Hego had a tax benefit of SEK 1.0 million, compared to a tax expense of SEK 1.5 million for the year ended December 31, 2010. The negative result in 2011 was recognized as a deferred tax asset, which had a positive effect on income taxes. Minority share of profit. Minority share of profit was SEK 29 thousand for the year ended December 31, 2011 compared to SEK 619 thousand for the year ended December 31, 2010. Liquidity and Capital Resources Overview Hego’s historical sources of liquidity have been cash generated from operations, credit facilities provided by major financial institutions, equity issuances and shareholder loans. Cash generated from operations continues to be Hego’s primary source of funds to finance its operating needs, capital expenditures and debt service. Hego had cash and cash equivalents of SEK 5.1 million as of December 31, 2012, compared to SEK 5.2 million at December 31, 2011. Hego’s management believes that its ability to obtain funding from the sources described above will continue to provide the cash flows necessary to satisfy Hego’s present working capital requirements and capital expenditure requirements, as well as meet Hego’s debt repayments and other financial commitments, for the next twelve months. Cash Flow from Operating Activities Net cash from operating activities was SEK 4.5 million during the year ended December 31, 2012. During this period, net cash from operating activities primarily consisted of: a net profit before tax of SEK 8.8 million; adjustments for non-cash items, such as depreciation and amortization, of SEK 2.8 million; taxes paid of SEK 1.5 million; and a decrease in cash due to working capital of SEK 5.5 million, which was mainly due to an increase in operating receivables of SEK 6.2 million. Net cash from operating activities was SEK 3.6 million during the year ended December 31, 2011. During this period, net cash from operating activities primarily consisted of: a net loss before tax of SEK 13.3 million; adjustments for non-cash items, such as depreciation, amortization and impairment, of SEK 9.2 million; taxes received of SEK 0.2 million; and an increase in cash due to working capital of SEK 7.5 million, which was mainly due to an increase in operating liabilities of SEK 5.2 million and a decrease in operating receivables of SEK 2.2 million. Net cash used in operating activities was SEK 1.1 million during the year ended December 31, 2010. During this period, net cash used in operating activities primarily consisted of: a net profit before taxes of SEK 1.3 million; adjustments for non-cash items, such as depreciation, amortization and impairment, of SEK 7.0million; taxes paid of SEK 2.1 million; and a decrease in cash due to working capital of SEK 7.4 million, which was mainly due to an increase in operating receivables of SEK 8.2 million. Cash Flow from Investing Activities Net cash used in investing activities was SEK 6.1 million during the year ended December 31, 2012. During this period, net cash used in investing activities primarily included: investments in tangible fixed assets, such as player tracking cameras and computer equipment, of SEK 5.6 million; and investments in intangible fixed assets of SEK 0.5 million Net cash used in investing activities was SEK 6.5 million during the year ended December 31, 2011. During this period, net cash used in investing activities primarily included: investments in tangible fixed assets, such as player tracking cameras and computer equipment, of SEK 0.6 million; investments in intangible fixed assets of SEK 0.2 million; the acquisition of shares in a subsidiary of SEK 3.0 million; andthe acquisition of non-current assets for SEK 2.6 million. Net cash used in investing activities was SEK 7.0 million during the year ended December 31, 2010. During this period, net cash used in investing activities primarily included: investments in tangible fixed assets, of SEK 2.2 million; investments in intangible fixed assets of SEK 0.3 million; the acquisition of shares in a subsidiary of SEK 0.4 million; and the acquisition of non-current assets for SEK 4.2 million. Cash Flow from Financing Activities Net cash from financing activities was SEK 1.4 million for the year ended December 31, 2012. During this period, net cash used in financing activities primarily included: net proceeds from loans taken of SEK 0.2 million and the sale of shares to minority shareholders of SEK 1.3 million. Net cash used in financing activities was SEK 0.2 million for the year ended December 31, 2011. During this period, net cash used in financing activities primarily included: net proceeds from loans taken of SEK 1.5 million and dividends paid of SEK 1.7 million. Net cash from financing activities was SEK 6.8 million for the year ended December 31, 2010. During this period, net cash used in financing activities primarily included: net proceeds from the issuance of new shares of SEK 5.0 million and net proceeds from loans taken of SEK 1.9 million. Description of Indebtedness Hego’s debt facilities consist of the following: Hego AB – Revolving credit facility agreement with Handelsbanken On July 14, 2011, Hego entered into a SEK 3.0 million revolving credit facility agreement with Handelsbanken, the proceeds of which have been and will be used for general corporate purposes, capital expenditures and working capital. The revolving credit facility has a contract interest rate of 1.5% of the full credit amount and an interest rate of 7.15% of the drawn amount. As of December 31, 2012, approximately SEK 2.6 million of the facility had been drawn. Loans made under the terms of the revolving credit facility are secured by chattel mortgages and guarantees provided by certain shareholders of Hego. Hego AB – Term Loan with Handelsbanken On June 5, 2012 Hego entered into a SEK 1.0million term loan with Handelsbanken. The proceeds have been and will be used for general corporate purposes, capital expenditures and working capital. The loan has an interest rate of 7.55% and is currently being repaid in monthly installments of SEK 30 thousand.As of December 31, 2012, approximately SEK 0.8 million of the loan was outstanding. This term loan is secured by chattel mortgages and guarantees provided by certain shareholders of Hego. Hego AB – Shareholder Loan During the last three years, Hego has entered into shareholder loans totaling SEK 4.5 million with several of its major shareholders. The proceeds of these loans have been used for general corporate purposes, capital expenditures and working capital. The loan has an interest rate of 7.15%. Sportsground AB – Term Loan with Handelsbanken On December 15, 2011 Hego’s subsidiary, Sportsground AB, entered into a SEK 1.0 million termloan with Handelsbanken. The proceeds have been used for general corporate purposes, capital expenditure and working capital. The loan has an interest rate of 7.85% and is currently being repaid in monthly installments of SEK 40 thousand. As of December 31, 2012, approximately SEK 0.6 million of the loan was outstanding. The term loan is secured by guarantees provided by certain shareholders of Sportsground AB and Hego. Hego Finland Oy – Term Loan with Handelsbanken On November 15, 2010 Hego’s subsidiary, Hego Finland Oy entered into a EUR 100 thousand term loan with Handelsbanken. The proceeds have been used for general corporate purposes, capital expenditures and working capital. The loan has an interest rate of HB Prime reference rate + 2.5 percentage points. The maturity of the loan is 4 years from signing of the agreement. As of December 31, 2012, approximately EUR 50 thousand of the loan was outstanding. The term loan is secured by guarantees provided by the parent company. Hego Finland Oy – Revolving credit facility agreement with Handelsbanken On June 12, 2012 Hego’s subsidiary, Hego Finland Oy, entered into a EUR 75 thousand revolving credit facility agreement with Handelsbanken, the proceeds of which will be used for general corporate purposes, capital expenditures and working capital. The revolving credit facility has an interest rate of Handelsbanken Prime reference rate +2.25 percentage points. As of December 31, 2012, there was no amount outstanding under the revolving credit facility. Loans made under the terms of the revolving credit facility are secured by guarantees provided by the parent company. Off-Balance Sheet Arrangements Hego does not have any off-balance sheet arrangements, as defined under SEC rules. Contractual Obligations As of December 31, 2012, Hego’s contractual cash obligations for future periods were as follows: Payments due by period (in SEK # millions) Total Less than 1 year 1-3 years 3-5 years More than 5 years Debt(1) Shareholder loan(1) Capital leases(3) Office leases Total See “—Description of Indebtedness.” Some office leases may be terminated by Hego upon 3 or 6 months’ notice to the landlord. Gross amounts included for principal and interest. Research and Development Hego continues to invest in research and development of current and emerging technologies that is deemed critical to maintaining its competitive position in the broadcast graphics and sports enhancements markets. Hego has three main research and development teams with dedicated focus areas: · Stockholm, Sweden:Sports data applications and workflow. · Stockholm, Sweden:Image processing for object tracking. · Brno, Czech Republic: Graphics engine applications. Hego invests a large share of available resources in research and development and believes that it is in the forefront in all of the areas above, especially within image processing for object tracking. Other than an insignificant amount of research and development operations in the Czech Republic, all research and development costs are expensed as incurred. During the years ended December 31, 2012, 2011, 2010, Hego incurred SEK 22.6 million, SEK 18.0 million and SEK 13.6 million, respectively, in research and development expenses. Foreign Currency Fluctuations and Inflation A substantial majority of Hego’s sales are denominated in local currencies, including Euros, U.S. dollars, Czech Koruna, British Pound, Norwegian Kroner, Slovak Koruna and Danish Krone. In addition, Hego’s expense and sales activities are transacted in local currencies. Fluctuations in the foreign currency rates could affect Hego’s sales, cost of revenues and profit margins and could result in exchange losses. In addition, currency devaluations can result in a loss if Hego maintains deposits in a foreign currency. Hego currently does not have a program in place that is designed to mitigate its exposure to changes in foreign currency exchange rates. The utilization of forward foreign currency contracts would reduce, but would not eliminate, the impact of currency exchange rate movements. See “Quantitative and Qualitative Disclosures About Hego’s Market Risk” for additional information. Significant Accounting Policies General accounting principles Hego’s financial statements for the fiscal years ended December 31, 2012, 2011 and 2010 have been prepared in accordance with the Annual Accounts Act and the general recommendations of the Swedish Accounting Standards Board (“BFNAR”), except for BFNAR 2008:1 Financial statements in small limited liabilities companies (“Swedish GAAP”). If no guideline has been issued by the Swedish Accounting Standards Board, guidance has been taken from the standards issued by the Financial Accounting Standards Council. Valuation principles, etc. Assets, allocations and liabilities have been valued at historical cost unless stated otherwise below. Revenue recognition Revenue recognition is made in accordance with the Swedish Accounting Standards Board general recommendation BFNAR 2003:3 Revenue. The company reports its revenue as the value of consideration received or to be received. Compensation for services rendered is recognized as they are performed. Revenue not yet invoiced is reported under accrued income. Compensation for product sales is recorded at delivery. License revenue is distributed linearly over the contract period. Interest, royalties and dividends are recognized when it is probable that the company will have the economic benefits associated with the transaction and that the income can be measured reliably. Interest income is recognized using the interest rate that provides a consistent return for the assets in question. Royalty revenue is accrued in accordance with the relevant agreement. Dividend is recognized when the shareholder's right to receive the dividend is deemed secure. Tax Hego applies the Swedish Accounting Standards Board general recommendation BFNAR 2001:1 Income tax. Total tax comprises current and deferred tax. Taxes are reported in the income statement. Current tax is tax which will be paid or received in regard to the current year. This also includes the adjustment of current tax attributable to previous periods. Deferred tax is calculated in accordance with the balance sheet method based on temporary differences between reported and fiscal values on assets and liabilities with the exception of tax losses which are not valued. The amount is calculated based on how the temporary differences are expected to be settled and with application of those tax rates and tax regulations that have been determined or instructed as of the balance sheet date. Temporary differences are not taken into consideration in consolidated goodwill and neither are differences attributable to investments in subsidiaries and associated companies that are not expected to be reversed in the foreseeable future. Intangible assets Capitalized software development costs The development costs contained in the balance sheet for software in certain subsidiaries are recorded as actual cost less amortization and impairment. All other costs are recorded in the income statement. Tangible assets Tangible fixed assets are reported as assets in the balance sheet when, based on available information, it is likely that the future financial benefits that are associated with the holdings will be realized by the group/company and when the acquisition value for the asset can be calculated in a reliable way. Depreciation principles for tangible fixed assets Depreciation is based on the historical cost less any calculated residual value of a certain asset. Depreciation is calculated on a straight-line basis over an asset’s useful life. The following useful lives are used: Leasehold improvements 5 years Equipment 5 years Goodwill 5 years Impairment At each reporting period it is analyzed whether there is any indication of impairment of the assets. If so, the estimated recoverable amount is calculated based on the higher of net realizable value and value in use. Value in use is calculated based on the estimated future cash flows the asset is expected to generate. If the book value of the asset exceeds the recoverable amount of the asset it is reduced down to the last value. Leasing - lessee The Swedish Accounting Standards Board's general recommendation, BFNAR 2000:4, is applied and all leasing agreements are reported as operating leases. Receivables Accounts receivable are recorded at the invoiced amount and do not bear interest. Accounts receivable are stated net of an allowance for doubtful accounts. The allowance for doubtful accounts is based on an individual assessment of the receivable considering factors such as the age of the amounts due, historical experience of collection and other factors which may affect the customers’ ability to pay. Accounts payables Accounts payable are short-term and are valued at nominal value. Receivables and liabilities in foreign currency Receivables and liabilities in foreign currencies have been translated to exchange rates prevailing on the balance sheet day in accordance with the Swedish Financial Accounting Standards Council's recommendation no. 8. Exchange rate differences on operating receivables and liabilities are included in the operating profit/loss, while differences in financial receivables and liabilities are reported as financial items. For those cases when receivables or payables in foreign currency have been hedged, the receivables or payables have been translated using the rate in the hedging instrument. The group has no outstanding derivatives as of the balance sheet dates. Cash and cash equivalents Cash and cash equivalents include cash, immediately available bank balances and other money market instruments with maturities of three months or less. These items are generally valued at amortized cost. Provisions A provision is recognized in the balance sheet when the company has a legal or constructive obligation as a result of a past event and it is probable that an outflow of resources will be required to settle the obligation and a reliable estimate can be made. Consolidated accounting The consolidated accounts have been prepared in accordance with the Swedish Accounting Standards Board’s recommendation RR1:00. Basis of consolidation Subsidiaries are companies in which the parent company directly or indirectly holds more than 50% of the voting rights, or in another way, has a deciding influence over the operation and finances of the company. Subsidiaries are normally reported in accordance with the acquisition method. The acquisition method means that an acquisition of a subsidiary is considered to be a transaction whereby the parent company indirectly acquires the subsidiary’s assets and takes over its liabilities. From the date of the acquisition, the acquired company’s income and costs, identifiable assets and liabilities as well as possible goodwill or negative goodwill are included in the consolidated accounts. Goodwill Group goodwill arises when the acquisition value, for the acquisition of shares in subsidiaries exceeds the fair value of the acquired company's identifiable net assets. Goodwill is reported at the acquisition value with deductions for accumulated amortization and possible impairment. U.S. GAAP Reconciliation The accompanying Hego consolidated financial statements included elsewhere in this proxy statement have been prepared in accordance with Swedish GAAP, which differs in certain significant respects from U.S. GAAP. Those differences which have a significant effect on net income and shareholders’ equity are as follows: a) Business combinations and goodwill In accounting for business combinations under Swedish GAAP, all of the value of consideration transferred in excess of the fair value of the assets and liabilities acquired have been classified as goodwill and is amortized over 5 years. In accordance with U.S. GAAP, the identifiable assets and liabilities acquired are measured at their fair values at the acquisition date including intangible assets other than goodwill such as software and customer relations. Goodwill is measured as a residual value and recognized as an asset. Goodwill and other intangible assets with an indefinite useful life are not amortized, but instead are subject to impairment testing at least annually. Software and customer relations have been amortized under U.S. GAAP based on a useful life of five years. The increase in ownership of a subsidiary in 2011 was accounted for by increasing goodwill under Swedish GAAP. Under U.S. GAAP, it would be accounted for as an equity transaction with an adjustment to the carrying amount of the non-controlling interest to reflect the change in ownership of the subsidiary. The difference in the fair value of the consideration paid and the change in the carrying amount of the non-controlling interests is recognized in equity attributable to the parent rather than as an increase in goodwill. b) Changesin ownership interest in subsidiaries Changes in the ownership of two subsidiaries in 2012 through a rights issue and sale of shares to unrelated parties creating non-controlling interests have been accounted for in current earnings as other income under Swedish GAAP. Under U.S. GAAP, it would be accounted for as an equity transaction with an adjustment to the carrying amount of the non- controlling interest to reflect the change in ownership of the subsidiary. The difference in the fair value of the consideration received and the change in the carrying amount of the non-controlling interests is recognized in equity. No adjustment to equity is required for U.S. GAAP. c) Capitalized software development costs Under Swedish GAAP, certain costs incurred for software development in a subsidiary have been capitalized and are amortized over a useful life of five years. These costs are for software in the post implementation/operation stage. Under U.S. GAAP, costs incurred for internal use-software that is acquired, internally developed or modified solely to meet the entity’s internal needs are capitalized depending on the stage of development. Costs incurred during the post-implementation/operation stage are expensed as incurred. d) Income taxes Under Swedish GAAP, deferred taxes are calculated based on certain temporary differences but not on unused tax loss carry forward. Under U.S. GAAP, deferred tax is recognized for the estimated future tax effects of temporary differences and unused tax losses carried forward. Additionally all deferred tax assets arerecognized and a valuation allowance is recognized to the extent that it is more likely than not that the deferred tax assets will not be usable. e) Leases Under Swedish GAAP, all leases have been accounted for as operating leases with lease payments being recognized in current earnings as they fall due. Under U.S. GAAP, a lease is classified as a capital (finance) lease or an operating lease. The classification depends on whether substantially all of the risks and rewards incidental to ownership of the leased asset have been transferred from the lessor to the lessee. At the commencement of a capital lease, the leased asset and leased liability are recognized. The asset under a capital lease is depreciated in accordance with the depreciation policy used for comparable owned assets. The lease liability is amortized over the period of the lease by allocating lease payments to principle and interest. f) Accounting for associated companies Under Swedish GAAP,the equity method of accounting is used for the investment in an associated company and the proportionate share of losses are recorded as a reduction in the investment in the associated company but not loans or other receivables. Under U.S. GAAP, the investors’ proportionate share of losses would also be recorded as a reduction in loans and other advances after the capital stock investment has been reduced to zero. The following is a summary of the significant adjustments to net income (loss) and shareholders’ equity that would be required if U.S. GAAP were to be applied instead of Swedish GAAP: For the years ended December 31 (in SEK 000s) Net income (loss) under Swedish GAAP ) ) Business combinations and goodwill (a) Changes in ownership interest in subsidiaries (b) ) - - Software development costs (c) 51 68 ) Leases (e) ) 66 Accounting for associated companies (f) - ) Income taxes (d) ) 12 Tax effect of U.S. GAAP adjustments ) (7
